 



Exhibit 10.2
[Citrus Heights, CA]
[THIS LEASE IS NOT TO BE RECORDED]
 
L E A S E
between
HCP CROSSWOOD, INC.
as Lessor
and
CSL LEASECO, INC.
as Lessee
Dated as of May 31, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I  
 
    1     1.1    
Leased Property; Term
    1          
 
        ARTICLE II  
 
    2     2.1    
Definitions
    2          
 
        ARTICLE III  
 
    15     3.1    
Rent
    15     3.2    
Confirmation of Gross Resident Revenues
    16     3.3    
Additional Charges
    16     3.4    
Late Payment of Rent
    17     3.5    
Net Lease
    18     3.6    
Separate Account
    18          
 
        ARTICLE IV  
 
    18     4.1    
Impositions
    18     4.2    
Utility Charges
    19     4.3    
Insurance Premiums
    19     4.4    
Impound Account
    19     4.5    
Tax Service
    20          
 
        ARTICLE V  
 
    20     5.1    
No Termination, Abatement, etc.
    20     5.2    
[Intentionally Omitted]
    21          
 
        ARTICLE VI  
 
    21     6.1    
Ownership of the Leased Property
    21     6.2    
Personal Property
    21     6.3    
Transfer of Personal Property and Capital Additions to Lessor
    21          
 
        ARTICLE VII  
 
    22     7.1    
Condition of the Leased Property
    22     7.2    
Use of the Leased Property
    22     7.3    
Lessor to Grant Easements, etc.
    23     7.4    
Preservation of Facility Value
    23          
 
        ARTICLE VIII  
 
    24     8.1    
Compliance with Legal and Insurance Requirements, Instruments, etc.
    24          
 
        ARTICLE IX  
 
    25     9.1    
Maintenance and Repair
    25     9.2    
Encroachments, Restrictions, Mineral Leases, etc.
    26     9.3    
Annual Minimum Capital Project Amount; Replacement Reserve
    26     9.4    
Required Repair
    28     9.5    
O&M Plan
    28     9.6    
Inspections; Due Diligence Fee
    29          
 
        ARTICLE X  
 
    29     10.1    
Construction of Capital Additions and Other Alterations to the Leased Property
    29  

i



--------------------------------------------------------------------------------



 



                    10.2    
Construction Requirements for all Alterations
    29     10.3    
[Intentionally Omitted]
    32     10.4    
Rights of Facility Mortgagees
    32          
 
        ARTICLE XI  
 
    32     11.1    
Liens
    32          
 
        ARTICLE XII  
 
    32     12.1    
Permitted Contests
    32          
 
        ARTICLE XIII  
 
    33     13.1    
General Insurance Requirements
    33     13.2    
Replacement Cost
    34     13.3    
Additional Insurance
    34     13.4    
Waiver of Subrogation
    34     13.5    
Policy Requirements
    35     13.6    
Increase in Limits
    35     13.7    
Blanket Policies and Policies Covering Multiple Locations
    35     13.8    
No Separate Insurance
    36          
 
        ARTICLE XIV  
 
    36     14.1    
Insurance Proceeds
    36     14.2    
Insured Casualty
    36     14.3    
Uninsured Casualty
    37     14.4    
No Abatement of Rent
    37     14.5    
Waiver
    37     14.6    
Rights of Facility Mortgagees
    37          
 
        ARTICLE XV  
 
    38     15.1    
Condemnation
    38          
 
        ARTICLE XVI  
 
    38     16.1    
Events of Default
    38     16.2    
Certain Remedies
    41     16.3    
Damages
    41     16.4    
Receiver
    42     16.5    
Lessee’s Obligation to Purchase
    42     16.6    
Waiver
    43     16.7    
Application of Funds
    43     16.8    
Facility Operating Deficiencies
    43     16.9    
[Intentionally Omitted]
    43     16.10    
Lessor’s Security Interest
    43          
 
        ARTICLE XVII  
 
    45     17.1    
Lessor’s Right to Cure Lessee’s Default
    45          
 
        ARTICLE XVIII  
 
    45     18.1    
Purchase of the Leased Property
    45     18.2    
Rights of Lessee Prior to Closing
    45          
 
        ARTICLE XIX  
 
    46     19.1    
Renewal Terms
    46  

ii



--------------------------------------------------------------------------------



 



                    19.2    
Lessor’s Rights of Renewal and Early Termination
    46          
 
        ARTICLE XX  
 
    47     20.1    
Holding Over
    47          
 
        ARTICLE XXI  
 
    47     21.1    
Letters of Credit or Cash Security Deposit
    47     21.2    
Requirements for Letters of Credit
    47     21.3    
Cash Security Deposit
    48     21.4    
Timing for Letters of Credit or Cash Security Deposit
    48     21.5    
Uses of Letters of Credit or Cash Security Deposit
    49          
 
        ARTICLE XXII  
 
    49     22.1    
Risk of Loss
    49          
 
        ARTICLE XXIII  
 
    49     23.1    
General Indemnification
    49          
 
        ARTICLE XXIV  
 
    50     24.1    
Transfers
    50     24.2    
Certain Permitted Transactions
    54          
 
        ARTICLE XXV  
 
    55     25.1    
Officer’s Certificates and Financial Statements
    55          
 
        ARTICLE XXVI  
 
    57     26.1    
Lessor’s Right to Inspect and Show the Leased Property and Capital Additions
    57          
 
        ARTICLE XXVII  
 
    58     27.1    
No Waiver
    58          
 
        ARTICLE XXVIII  
 
    58     28.1    
Remedies Cumulative
    58          
 
        ARTICLE XXIX  
 
    58     29.1    
Acceptance of Surrender
    58          
 
        ARTICLE XXX  
 
    58     30.1    
No Merger
    58          
 
        ARTICLE XXXI  
 
    58     31.1    
Conveyance by Lessor
    58          
 
        ARTICLE XXXII  
 
    60     32.1    
Quiet Enjoyment
    60          
 
        ARTICLE XXXIII  
 
    60     33.1    
Notices
    60          
 
        ARTICLE XXXIV  
 
    61     34.1    
Appraiser
    61          
 
        ARTICLE XXXV  
 
    62     35.1    
Lessor May Grant Liens
    62     35.2    
Attornment
    62  

iii



--------------------------------------------------------------------------------



 



                    35.3    
Compliance with Facility Mortgage Documents
    62          
 
        ARTICLE XXXVI  
 
    64     36.1    
Hazardous Substances and Mold
    64     36.2    
Notices
    64     36.3    
Remediation
    65     36.4    
Indemnity
    65     36.5    
Inspection
    66          
 
        ARTICLE XXXVII  
 
    66     37.1    
Memorandum of Lease
    66          
 
        ARTICLE XXXVIII  
 
    66     38.1    
Sale of Assets
    66          
 
        ARTICLE XXXIX  
 
    67     39.1    
[Intentionally Omitted]
    67          
 
        ARTICLE XL  
 
    67     40.1    
Authority
    67          
 
        ARTICLE XLI  
 
    67     41.1    
Attorneys’ Fees
    67     41.2    
Administrative Expenses
    67          
 
        ARTICLE XLII  
 
    68     42.1    
Brokers
    68          
 
        ARTICLE XLIII  
 
    68     43.1    
ARBITRATION OF DISPUTES
    68          
 
        ARTICLE XLIV  
 
    70     44.1    
Miscellaneous
    70          
 
        ARTICLE XLV  
 
    75     45.1    
[Intentionally Omitted]
    75     45.2    
Treatment of Lease
    75  

iv



--------------------------------------------------------------------------------



 



     
Exhibit A
  Legal Description of the Land
Exhibit B
  List of Lessor’s Personal Property
Exhibit C
  Form of Amendment
Exhibit D
  Description of Facility and Certain Material Terms
Exhibit E
  Form of Letter of Credit
Exhibit F
  Permitted Competing Facility(ies)
 
   
Schedule A
  Related Leases
Schedule 9.4
  Required Repair Work

v



--------------------------------------------------------------------------------



 



LEASE
          THIS LEASE (“Lease”) is dated as of May ___, 2006, and is between HCP
CROSSWOOD, INC., a Delaware corporation (“Lessor”) and CSL LEASECO, INC., a
Delaware corporation (“Lessee”).
ARTICLE I.
          1.1 Leased Property; Term.
          Upon and subject to the terms and conditions hereinafter set forth,
Lessor leases to Lessee and Lessee leases from Lessor all of Lessor’s rights and
interests in and to the following (collectively the “Leased Property”):
               (a) the real property described in Exhibit A attached hereto (the
“Land”);
               (b) all buildings, structures, Fixtures (as hereinafter defined)
and other improvements of every kind now or hereafter located on the Land,
including alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines (on-site and off-site to the extent Lessor has obtained any interest
in the same), parking areas and roadways appurtenant to such buildings and
structures and Capital Additions funded by Lessor (collectively, the “Leased
Improvements”);
               (c) all easements, rights and appurtenances relating to the Land
and the Leased Improvements (collectively, the “Related Rights”);
               (d) all equipment, machinery, fixtures, and other items of real
and/or personal property, including all components thereof, now and hereafter
located in, on or used in connection with and permanently affixed to or
incorporated into the Leased Improvements, including all furnaces, boilers,
heaters, electrical equipment, heating, plumbing, lighting, ventilating,
refrigerating, incineration, air and water pollution control, waste disposal,
air-cooling and air-conditioning systems, apparatus, sprinkler systems, fire and
theft protection equipment, and built-in oxygen and vacuum systems, all of
which, to the greatest extent permitted by law, are hereby deemed to constitute
real estate, together with all replacements, modifications, alterations and
additions thereto (collectively, the “Fixtures”); and
               (e) the machinery, equipment, furniture and other personal
property described on Exhibit B attached hereto, together with all replacements,
modifications, alterations and substitutes therefor (whether or not constituting
an upgrade) (collectively, “Lessor’s Personal Property”).
          SUBJECT, HOWEVER, to the easements, encumbrances, covenants,
conditions and restrictions and other matters which affect the Leased Property
(whether of record or apparent) as of the date hereof or the Commencement Date
or which are created thereafter as permitted hereunder to have and to hold for
(1) the Fixed Term (as defined below), and (2) the Extended Terms provided for
in Article XIX unless this Lease is earlier terminated as hereinafter provided.
During the Term, Lessee shall also have the benefit of Lessor’s Intangible
Property.

1



--------------------------------------------------------------------------------



 



Following the Commencement Date, the parties shall execute an amendment to this
Lease in substantially the form attached hereto as Exhibit C to confirm certain
matters, including the Commencement Date and the Minimum Rent as determined
pursuant to Section 3.1 below. Upon any change in the Minimum Rent in accordance
with the provisions of Section 3.1 below or otherwise pursuant to this Lease,
the parties shall similarly execute an amendment to this Lease confirming such
matters. Notwithstanding the foregoing, the failure of Lessee to so execute and
deliver any such amendment shall not affect Lessor’s determination of the
matters to be confirmed thereby.
ARTICLE II.
          2.1 Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular; (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP as at the time applicable; (iii) all references in this Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Lease; (iv) the word “including” shall
have the same meaning as the phrase “including, without limitation,” and other
similar phrases; and (v) the words “herein,” “hereof” and “hereunder” and other
similar words refer to this Lease as a whole and not to any particular Article,
Section or other subdivision:
          AAA: As defined in Article XLIII.
          ACMs: As defined in Section 9.5.
          Additional Charges: As defined in Article III.
          Affiliate: Any Person which, directly or indirectly (including through
one or more intermediaries), controls or is controlled by or is under common
control with any other Person, including any Subsidiary of a Person. For
purposes of this definition, the definition of “Controlling Person” below, and
Article XXIV below, the term “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly (including
through one or more intermediaries), of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
or control of voting securities, partnership interests or other equity interests
or otherwise. Without limiting the generality of the foregoing, when used with
respect to any corporation, the term “Affiliate” shall also include (i) any
Person which owns, directly or indirectly (including through one or more
intermediaries), Fifty Percent (50%) or more of any class of voting security or
equity interests of such corporation, (ii) any Subsidiary of such corporation
and (iii) any Subsidiary of a Person described in clause (i).
          Annual Minimum Capital Project Amount: The Annual Minimum Capital
Project Amount as set forth on Exhibit D attached hereto.
          Appraiser: As defined in Article XXXIV.
          Assumed Facility Mortgage: As defined in Article XXXV.

2



--------------------------------------------------------------------------------



 



          Award: All compensation, sums or anything of value awarded, paid or
received on a total or partial Condemnation.
          Bankruptcy Code: The United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), and any successor statute or legislation thereto.
          Base Appraisal Period: The period commencing on that date which is
eighteen (18) months prior to the date any appraisal of the Facility is made
pursuant to the provisions of Article XXXIV and ending on the date which is six
(6) months prior to the date any such appraisal of the Facility is made.
          Base Month: With respect to any Lease Year, the month which is twelve
(12) months prior to the applicable Comparison Month.
          Base Resident Revenues: For each Lease Year during the Term (including
the Extended Term(s), if any), the aggregate of the Base Resident Revenues set
forth on Exhibit D attached hereto.
          BLS: Bureau of Labor Statistics, U.S. Department of Labor.
          Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which national banks in the City of Los Angeles,
California are authorized, or obligated, by law or executive order, to close.
          Capital Additions: One or more new buildings, or one or more
additional structures annexed to any portion of any of the Leased Improvements
of the Facility, or the material expansion of existing improvements, which are
constructed on any parcel or portion of the Land during the Term including the
construction of a new wing or new story, or the repair, replacement,
restoration, remodeling or rebuilding of the existing Leased Improvements of the
Facility or any portion thereof where the purpose and effect of such work is to
provide a functionally new facility in order to provide services not previously
offered in the Facility.
          Capital Addition Costs: The costs of any Capital Addition made to the
Leased Property whether paid for by Lessee or Lessor, including (i) all permit
fees and other costs imposed by any governmental authority, the cost of site
preparation, the cost of construction including materials and labor, the cost of
supervision and related design, engineering and architectural services, the cost
of any fixtures, and if and to the extent approved by Lessor, the cost of
construction financing; (ii) fees paid to obtain necessary licenses and
certificates; (iii) if and to the extent approved by Lessor in writing and in
advance, the cost of any land contiguous to the Leased Property which is to
become a part of the Leased Property purchased for the purpose of placing
thereon the Capital Addition or any portion thereof or for providing means of
access thereto, or parking facilities therefor, including the cost of surveying
the same; (iv) the cost of insurance, real estate taxes, water and sewage
charges and other carrying charges for such Capital Addition during
construction; (v) the cost of title insurance; (vi) reasonable fees and expenses
of legal counsel; (vii) filing, registration and recording taxes and fees;
(viii) documentary stamp and similar taxes; (ix) development fees; and (x) all
reasonable costs and expenses of Lessor and any Person which has committed to
finance the Capital Addition, including (a) the reasonable fees and expenses of
their respective legal counsel; (b) printing

3



--------------------------------------------------------------------------------



 



expenses; (c) filing, registration and recording taxes and fees; (d) documentary
stamp and similar taxes; (e) title insurance charges and appraisal fees;
(f) rating agency fees; and (g) commitment fees charged by any Person advancing
or offering to advance any portion of the financing for such Capital Addition.
          Capital Project: Repairs and replacements to the Leased Property, or
any portion thereof, which (i) are not incurred for ordinary wear and tear, and
(ii) are categorized under GAAP as a capital expense and not as an operating
expense.
          Capital Project Costs: All out-of-pocket costs reasonably incurred by
Lessee in connection with a Capital Project.
          Closing Date: As defined in the Contract of Acquisition.
          Code: The Internal Revenue Code of 1986, as amended.
          Collateral: As defined in Section 16.10.1.
          Commencement Date: The Commencement Date as set forth on Exhibit D
attached hereto.
          Commercial Occupancy Arrangement: Any commercial (as opposed to
resident or patient) Occupancy Arrangement.
          Comparison Month: With respect to any Lease Year, the month which is
two (2) months prior to the commencement of the applicable Lease Year.
          Competing Facility: As defined in Section 7.4.1.
          Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Lessor to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
          Condemnor: Any public or quasi-public authority, or private
corporation or individual, having the power of Condemnation.
          Consolidated Financials: For any fiscal year or other accounting
period for any Person and its consolidated Subsidiaries, statements of earnings
and retained earnings and of changes in financial position for such period and
for the period from the beginning of the respective fiscal year to the end of
such period and the related balance sheet as of the end of such period, together
with the notes thereto, all in reasonable detail and setting forth in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, and prepared in accordance with GAAP.
          Consolidated Net Worth: At any time, the sum of the following for any
Person and its consolidated Subsidiaries, on a consolidated basis determined in
accordance with GAAP:

4



--------------------------------------------------------------------------------



 



               (i) the amount of capital or stated capital (after deducting the
cost of any shares, if applicable, held in its treasury), plus
               (ii) the amount of capital surplus and retained earnings (or, in
the case of a capital surplus or retained earnings deficit, minus the amount of
such deficit), minus
               (iii) the sum of the following (without duplication of deductions
in respect of items already deducted in arriving at surplus and retained
earnings): (a) intangible assets as defined and calculated in accordance with
GAAP; (b) unamortized debt discount and expense; and (c) any write-up in book
value of assets resulting from a revaluation thereof subsequent to the most
recent Consolidated Financials, excluding, however, any (i) net write-up in
value of foreign currency in accordance with GAAP, (ii) write-up resulting from
a reversal of a reserve for bad debts or depreciation, and (iii) write-up
resulting from a change in methods of accounting for inventory.
          Contract of Acquisition: The agreement dated as of March 7, 2006 by
and among Lessor and certain Affiliates of Lessor, successors-by-assignment to
HCP, as “Buyer,” and Capital Senior Living Properties 2 – Crosswood Oaks, Inc.,
Capital Senior Living Properties 2 – Tesson Heights, Inc. and Capital Senior
Living Properties 2 – Veranda Club, Inc., as “Seller,” relative to the
acquisition by Lessor of the Leased Property and certain additional property, as
the same may have been amended, supplemented or modified from time to time.
          Controlling Person: Any (i) Person(s) which, directly or indirectly
(including through one or more intermediaries), controls Lessee and would be
deemed an Affiliate of Lessee, including any partners, shareholders, principals,
members, trustees and/or beneficiaries of any such Person(s) to the extent the
same control Lessee and would be deemed an Affiliate of Lessee, and
(ii) Person(s) which controls, directly or indirectly (including through one or
more intermediaries), any other Controlling Person(s) and which would be deemed
an Affiliate of any such Controlling Person(s).
          Cost of Living Index: The Consumer Price Index for All Urban
Consumers, U.S. City Average (1982-1984 = 100), published by the BLS, or such
other renamed index. If the BLS changes the publication frequency of the Cost of
Living Index so that a Cost of Living Index is not available to make a
cost-of-living adjustment as specified herein, the cost-of-living adjustment
shall be based on the percentage difference between the Cost of Living Index for
the closest preceding month for which a Cost of Living Index is available and
the Cost of Living Index for the comparison month as required by this Lease. If
the BLS changes the base reference period for the Cost of Living Index from
1982-84 = 100, the cost-of-living adjustment shall be determined with the use of
such conversion formula or table as may be published by the BLS. If the BLS
otherwise substantially revises, or ceases publication of the Cost of Living
Index, then a substitute index for determining cost-of-living adjustments,
issued by the BLS or by a reliable governmental or other nonpartisan
publication, shall be reasonably selected by Lessor.
          County: The County or Township in which the Leased Property is
located.

5



--------------------------------------------------------------------------------



 



          CPI Increase: For each applicable Lease Year, the percentage increase
(rounded to two (2) decimal places), if any, in (i) the Cost of Living Index
published for the applicable Comparison Month, over (ii) the Cost of Living
Index published for the applicable Base Month.
          Date of Taking: The date the Condemnor has the right to possession of
the property being condemned.
          Environmental Costs: As defined in Article XXXVI.
          Environmental Laws: Environmental Laws shall mean any and all federal,
state, municipal and local laws, statutes, ordinances, rules, regulations,
guidances, policies, orders, decrees, judgments, whether statutory or common
law, as amended from time to time, now or hereafter in effect, or promulgated,
pertaining to the environment, public health and safety and industrial hygiene,
including the use, generation, manufacture, production, storage, release,
discharge, disposal, handling, treatment, removal, decontamination, clean-up,
transportation or regulation of any Hazardous Substance, including the Clean Air
Act, the Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the
Safe Drinking Water Act and the Occupational Safety and Health Act.
          Event of Default: As defined in Article XVI.
          Excluded Property: As defined in the Contract of Acquisition.
          Extended Term(s): As defined in Article XIX and set forth on Exhibit D
hereto.
          Facility: Each facility being (and to be) operated or proposed to be
operated on the Leased Property, together with any Capital Additions, as more
particularly described on Exhibit D attached hereto and incorporated herein by
this reference.
          Facility Mortgage: Any mortgage, deed of trust or other security
agreement encumbering the Leased Property, or any portion thereof, and securing
an indebtedness of Lessor or any Affiliate of Lessor or any other Lessor’s
Encumbrance.
          Facility Mortgage Loan Documents: With respect to each Facility
Mortgage and Facility Mortgagee, the applicable Facility Mortgage, loan or
credit agreement, lease, note, collateral assignment instruments, guarantees,
indemnity agreements and other documents or instruments evidencing, securing or
otherwise relating to the loan made, credit extended, lease or other financing
vehicle pursuant thereto.
          Facility Mortgagee: The holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or lessor under the Facility
Mortgage Loan Documents.
          Facility Mortgage Reserve Account: As defined in Section 35.3.2.
          Facility Operating Deficiency: A deficiency in the conduct of the
operation of the Facility which, in the reasonable determination of Lessor, if
not corrected within a reasonable

6



--------------------------------------------------------------------------------



 



time, would have the likely effect of jeopardizing the Facility’s licensure or
certification under government reimbursement programs.
          Fair Market Rental: The higher of the following (including any
appropriate periodic escalations therein) determined in accordance with the
appraisal procedures set forth in Article XXXIV and this definition: (i) the
fair market rental value of the Leased Property and all Capital Additions of the
Facility, or applicable portion(s) thereof, based upon the Fair Market Value
thereof multiplied by the then current lease rate available in the open market
for sale-leaseback transactions of similar facilities, and (ii) the fair market
rental value of the Leased Property and all Capital Additions of the Facility,
or applicable portion(s) thereof, assuming the same is exposed on the open
market at the time of the appraisal and taking into account, among other
relevant factors, the income generated from the Leased Property and all Capital
Additions of the Facility, or applicable portion(s) thereof, but specifically
excluding brokerage commissions and other Lessor payments that do not directly
inure to the benefit of lessees.
          Fair Market Value: The fair market value of the Leased Property and
all Capital Additions of the Facility, or applicable portion(s) thereof,
determined in accordance with the appraisal procedures set forth in
Article XXXIV and this definition. Fair Market Value shall be the higher value
obtained by assuming that the Leased Property and all Capital Additions of the
Facility, or applicable portion(s) thereof, is either unencumbered by this Lease
or encumbered by this Lease (including any sublease or other Occupancy
Arrangement). Fair Market Value shall also be the higher value obtained by
valuing the Leased Property and all Capital Additions of the Facility, or
applicable portion(s) thereof, for their highest and best use or as a
fully-permitted Facility operated in accordance with the provisions of this
Lease. In addition, the following specific matters shall be factored in or out,
as appropriate, in determining Fair Market Value:
               (i) The negative value of (a) the cost of any maintenance or
other items of repair or replacement of the Leased Property or any Capital
Additions of the Facility reasonably required to restore such Leased Property or
Capital Additions to the condition required pursuant to Sections 9.1.1 and 9.1.4
below including, without limitation, the cost of remediating any Hazardous
Substances or Mold Conditions, (b) any then current or prior licensure or
certification violations and/or admissions holds and (c) any other breach or
failure of Lessee to perform or observe its obligations hereunder shall not be
taken into account; rather, the Leased Property and all Capital Additions of the
Facility shall be deemed to be in the condition required by this Lease (i.e.,
good order and repair) and Lessee shall at all times be deemed to have operated
the Facility in compliance with and to have performed all obligations of the
Lessee under this Lease.
               (ii) The occupancy level of the Facility shall be deemed to be
the greatest of (a) the occupancy level as of the date any appraisal of the
Facility is performed in accordance with the provisions of Article XXXIV,
(b) the average occupancy level during the Base Appraisal Period, or (c) the
average occupancy level for facilities similar to the Facility in the same
general geographic area as of the date any appraisal of the Facility is
performed in accordance with the provisions of Article XXXIV.

7



--------------------------------------------------------------------------------



 



               (iii) If the Facility’s Primary Intended Use includes a mixed
use, then whichever of the following produces the highest positive value shall
be taken into account: (a) the resident mix, patient mix, case mix, and/or
diagnostic related group or acuity mix, as applicable, as of the date any
appraisal of the Facility is performed in accordance with the provisions of
Article XXXIV, (b) the average of such mix during the Base Appraisal Period, or
(c) the average of such mix for facilities similar to the Facility in the same
general geographic area as of the date any appraisal of the Facility is
performed in accordance with the provisions of Article XXXIV.
          Finally, in determining Fair Market Value in connection with a sale or
transfer of the Leased Property and all Capital Additions of the Facility
pursuant to the terms of this Lease, the positive or negative effect on the
value of the Leased Property and all Capital Additions or applicable portion(s)
thereof attributable to such factors as the interest rate, amortization
schedule, maturity date, prepayment penalty and other terms and conditions of
any encumbrance placed thereon by Lessor which will not be removed at or prior
to the date of such sale or transfer shall be taken into account.
          Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on the expiration of the tenth (10th)
Lease Year.
          Fixtures: The Fixtures (as defined in Article I) of the Facility.
          GAAP: Generally accepted accounting principles.
          Gross Resident Revenues: All revenues received or receivable for the
use of or otherwise attributable to units, rooms, beds and other facilities
provided, meals served, services performed (including ancillary services), or
goods sold on or from the Leased Property and Capital Additions of the Facility.
          Gross Resident Revenues for each Lease Year shall include all cost
report settlement amounts received in or payable during such Lease Year in
accordance with GAAP relating to health care accounting, regardless of the year
that such settlement amounts are applicable to; provided, however, that to the
extent settlement amounts are applicable to years, or portions thereof, prior to
the Commencement Date, such settlement amounts shall not be included in Gross
Resident Revenues for the Lease Year in which such settlement amounts are
received or paid.
          Guarantors: Collectively, Capital Senior Living Properties, Inc., a
Texas corporation, and any present or future guarantor of Lessee’s obligations
pursuant to this Lease (each individually, a “Guarantor”).
          Guaranty: The Guaranty of even date herewith executed by Capital
Senior Living Properties, Inc., as a Guarantor, and any future written guaranty
of Lessee’s obligations hereunder executed by a Guarantor.
          Handling: As defined in Article XXXVI.

8



--------------------------------------------------------------------------------



 



          Hazardous Substances: Collectively, any petroleum, petroleum product
or byproduct or any substance, material or waste regulated or listed pursuant to
any Environmental Law.
          HCP: Health Care Property Investors, Inc., a Maryland corporation, and
its successors and assigns.
          Impositions: Collectively, all taxes, including capital stock,
franchise and other state taxes of Lessor (and, if Lessor is not HCP, of HCP or
any Affiliate of HCP as a result of its investment in Lessor), ad valorem,
sales, use, single business, gross receipts, transaction privilege, rent or
similar taxes; assessments including assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not to be completed within the Term; ground rents; water, sewer and
other utility levies and charges; excise tax levies; fees including license,
permit, inspection, authorization and similar fees; and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Leased Property,
any Capital Additions and/or the Rent and all interest and penalties thereon
attributable to any failure in payment by Lessee which at any time prior to,
during or in respect of the Term hereof may be assessed or imposed on or in
respect of or be a lien upon (i) Lessor or Lessor’s interest in the Leased
Property or any Capital Additions, (ii) the Leased Property, any Capital
Additions or any parts thereof or any rent therefrom or any estate, right, title
or interest therein, or (iii) any occupancy, operation, use or possession of, or
sales from or activity conducted on or in connection with the Leased Property,
any Capital Additions or the leasing or use of the Leased Property, any Capital
Additions or any parts thereof; provided, however, that nothing contained in
this Lease shall be construed to require Lessee to pay (a) any tax based on net
income or net profit (whether denominated as a franchise or capital stock or
other tax) imposed on Lessor or any other Person (including on HCP, if HCP is
not the Lessor hereunder), (b) any transfer, or net revenue tax of Lessor or any
other Person except Lessee and its successors, (c) any tax imposed with respect
to the sale, exchange or other disposition by Lessor of any Leased Property, any
Capital Additions or the proceeds thereof, or (d) except as expressly provided
elsewhere in this Lease, any principal or interest on any indebtedness on the
Leased Property for which Lessor is the obligor, except to the extent that any
tax, assessment, tax levy or charge, of the type described in any of clauses
(a), (b), (c) or (d) above is levied, assessed or imposed in lieu of or as or as
a substitute for any tax, assessment, levy or charge which is otherwise included
in this definition of an “Imposition.”
          Initial Investment. At any given time, the Initial Investment set
forth on Exhibit D attached hereto.
          Insurance Requirements: The terms of any insurance policy required by
this Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy.
          Land: As defined in Article I.
          Lease: As defined in the preamble.

9



--------------------------------------------------------------------------------



 



          Lease Rate: Eight Percent (8.0%).
          Lease Year: Each period of twelve (12) full calendar months from and
after the Commencement Date, unless the Commencement Date is a day other than
the first (1st) day of a calendar month, in which case the first Lease Year
shall be the period commencing on the Commencement Date and ending on the last
day of the eleventh (11th) month following the month in which the Commencement
Date occurs and each subsequent Lease Year shall be each period of twelve
(12) full calendar months after the last day of the prior Lease Year; provided,
however, that the last Lease Year during the Term may be a period of less than
twelve (12) full calendar months and shall end on the last day of the Term.
          Leased Improvements: As defined in Article I.
          Leased Property: As defined in Article I.
          Leasehold FMV: The fair market value of Lessee’s leasehold interest
relating to the Facility if exposed on the open market taking into account,
among other relevant factors, the income generated from the Leased Property and
Capital Additions for the Facility, determined by appraisal in accordance with
the appraisal procedures set forth in Article XXXIV.
          Legal Requirements: (i) All federal, state, county, municipal and
other governmental statutes, laws (including common law and Environmental Laws),
rules, policies, guidance, codes, orders, regulations, ordinances, permits,
licenses, covenants, conditions, restrictions, judgments, decrees and
injunctions, including those affecting the Leased Property, Lessee’s Personal
Property and all Capital Additions or the construction, use or alteration
thereof, whether now or hereafter enacted and in force, including any which may
(A) require repairs, modifications or alterations in or to the Leased Property,
Lessee’s Personal Property and all Capital Additions, (B) in any way adversely
affect the use and enjoyment thereof, or (C) regulate the transport, handling,
use, storage or disposal or require the cleanup or other treatment of any
Hazardous Substance, and (ii) all covenants, agreements, restrictions, and
encumbrances either now or hereafter of record or known to Lessee (other than
encumbrances created by Lessor without the consent of Lessee except as otherwise
expressly permitted hereunder) affecting the Leased Property.
          Lessee: As defined in the preamble.
          Lessee’s Intangible Property: All accounts, proceeds of accounts,
rents, profits, income or revenues derived from the use of rooms or other space
within the Leased Property or the providing of services in or from the Leased
Property and all Capital Additions; documents, chattel paper, instruments,
contract rights, deposit accounts, general intangibles, commercial tort claims,
causes of action, now owned or hereafter acquired by Lessee (including any right
to any refund of any Impositions) arising from or in connection with Lessee’s
operation or use of the Leased Property and all Capital Additions; all licenses
and permits now owned or hereinafter acquired by Lessee, which are necessary or
desirable for Lessee’s use of the Leased Property and all Capital Additions for
the Primary Intended Use, including, if applicable, any certificate of need or
similar certificate; the right to use any trade name or other name associated
with the

10



--------------------------------------------------------------------------------



 



Facility (excluding, however, the name “Capital Senior Living” or any variation
thereof); and any and all third-party provider agreements (including Medicare
and Medicaid).
          Lessor’s Intangible Property: The “Intangible Property” with respect
to the Facility, as defined in the Contract of Acquisition.
          Lessee’s Personal Property: The Personal Property other than Lessor’s
Personal Property allocable or relating to the Facility.
          Lessor: As defined in the preamble.
          Lessor’s Encumbrance: As defined in Section 35.1.
          Lessor’s Personal Property: As defined in Article I.
          Letter of Credit Date: As defined in Section 21.4.
          Maintenance Program: As defined in Section 9.5.
          Master Lease(s): As defined in Section 31.2.
          Master Sublease: A Master Sublease (as defined in Article XXIV) of the
Facility.
          Minimum Rent: The amount of Minimum Rent as set forth in Exhibit D
attached hereto (subject to increase as set forth in Article III).
          Minimum Rent Escalation Condition: As of the commencement of each
Lease Year, commencing with the second (2nd) Lease Year of the Term, the Gross
Resident Revenues for the Facility for the period from the applicable Base Month
through the applicable Comparison Month shall equal or exceed Eighty Percent
(80%) of the applicable Base Resident Revenues for the immediately prior Lease
Year; provided, however, that for purposes of the determining whether the
Minimum Rent Escalation Condition has been satisfied as of the commencement of
the second (2nd) Lease Year, the Gross Resident Revenues for the Facility for
the period from the Commencement Date through the applicable Comparison Month
immediately prior to the commencement of the second (2nd) Lease Year shall be
annualized instead of referring back to the Base Month since the Base Month
would have occurred prior to the Commencement Date and Lessee would not have
received or been entitled to receive the Gross Resident Revenues for the period
prior to the Commencement Date.
          Minimum Repurchase Price: At any given time, the sum of (i) the
Initial Investment with respect to the Facility, as increased by the CPI
Increase each Lease Year cumulative and compounded annually commencing upon the
expiration of the first (1st) Lease Year, and upon the expiration of each Lease
Year thereafter, plus (ii) any Capital Addition Costs paid, funded or accrued by
Lessor, as increased by the CPI Increase each Lease Year cumulative and
compounded annually from and after the date of each payment, funding or accrual
by Lessor of any such Capital Addition Costs.
          Mold: Mold, mildew, fungus or other potentially dangerous organisms.

11



--------------------------------------------------------------------------------



 



     Mold Condition: The presence or suspected presence of Mold or any
condition(s) that reasonably can be expected to give rise to or indicate the
presence of Mold, including observed or suspected instances of water damage or
intrusion, the presence of wet or damp wood, cellular wallboard, floor coverings
or other materials, inappropriate climate control, discoloration of walls,
ceilings or floors, complaints of respiratory ailment or eye irritation by
Lessee’s employees or any other occupants or invitees in the Leased Property, or
any notice from a governmental agency of complaints regarding the indoor air
quality at the Leased Property.
     Mold Inspector: An industrial hygienist certified by the American Board of
Industrial Hygienists (“CIH”) or an otherwise qualified mold consultant selected
by or otherwise acceptable to Lessor.
     Mold Remediation Requirements: The relevant provisions of the document Mold
Remediation in Schools and Commercial Buildings (EPA 402-K-01-001, March 2001),
published by the U.S. Environmental Protection Agency, as may be amended or
revised from time to time, or any other applicable Legal Requirements,
regulatory standards or guidelines relating to Mold or Mold Conditions.
     Occupancy Arrangement: Any sublease, license or other arrangement with a
Person for the right to use, occupy or possess any portion of the Leased
Property and/or any Capital Additions.
     Occupant: Any Person having rights of use, occupancy or possession under an
Occupancy Arrangement.
     Officer’s Certificate: A certificate of Lessee signed by an officer
authorized to so sign by its board of directors or by-laws or by equivalent
governing documents or managers.
     Overdue Rate: On any date, a rate equal to Two Percent (2%) above the Prime
Rate, but in no event greater than the maximum rate then permitted under
applicable law.
     Parent: Capital Senior Living Corporation, a Delaware corporation, and any
successors or assigns of Parent that become a Controlling Person following the
Commencement Date (subject to Lessor’s rights to consent to the same pursuant to
the terms of Article XXIV).
     Payment Date: Any due date for the payment of the installments of Minimum
Rent or any other sums payable under this Lease.
     Permitted Competing Facility(ies): As defined in Section 7.4.1.
     Person: Any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.
     Personal Property: All machinery, furniture and equipment, including phone
systems and computers, trade fixtures, inventory (including raw materials, work
in process and finished goods), supplies and other personal property used or
useful in the use of the Leased Property and Capital Additions for their Primary
Intended Use, other than Fixtures.

12



--------------------------------------------------------------------------------



 



     Primary Intended Use: The “Primary Intended Use” as set forth on Exhibit D
attached hereto and incorporated herein by this reference.
     Prime Rate: On any date, a rate equal to the annual rate on such date
announced by the Bank of New York to be its prime, base or reference rate for
90-day unsecured loans to its corporate borrowers of the highest credit standing
but in no event greater than the maximum rate then permitted under applicable
law. If the Bank of New York discontinues its use of such prime, base or
reference rate or ceases to exist, Lessor shall designate the prime, base or
reference rate of another state or federally chartered bank based in New York to
be used for the purpose of calculating the Prime Rate hereunder.
     Purchase Right/Obligation Exercise: As defined in Section 18.2.
     Put Event: An Event of Default hereunder arising out of (i) a breach or
default by Lessee during the Term of any of its obligations or covenants
pursuant to Sections 36.1 or 36.2, (ii) any failure of Lessee to obtain and
maintain all material health care licenses, required to use and operate the
Facility for its Primary Intended Use in accordance with all Legal Requirements
or (iii) any closure of the Facility. Notwithstanding that Lessor and Lessee
have specifically defined a “Put Event” for the limited purpose of setting forth
the circumstances under which Lessor shall be entitled to the remedy set forth
in Section 16.5, in no event shall this definition derogate the materiality of
any other Event of Default (including any Event of Default which does not
constitute a Put Event) or otherwise limit Lessor’s rights and remedies upon the
occurrence of any such Event of Default, including those rights and remedies set
forth in Sections 16.2, 16.3, 16.4, 16.8 and/or 16.10.
     Quarter: During each Lease Year, the first three (3) calendar month period
commencing on the first (1st) day of such Lease Year and each subsequent three
(3) calendar month period within such Lease Year; provided, however, that the
last Quarter during the Term may be a period of less than three (3) calendar
months and shall end on the last day of the Term; provided, further, that if the
Commencement Date is a day other than the first (1st) day of a calendar month,
the first Quarter shall be the period commencing on the Commencement Date and
ending on the last day of the second (2nd) month following the month in which
the Commencement Date occurs.
     Related Contract of Acquisition: The agreement dated as of March 7, 2006 by
and between Texas HCP AL, L.P., successor by assignment to Texas HCP Holding,
L.P., a Delaware limited partnership, as “Buyer,” and Capital Senior Living
Acquisition, LLC, as “Seller,” relative to the acquisition by Texas HCP AL, L.P.
of certain assisted living and independent living facilities located in Abilene,
Texas, Burleson, Texas, Cedar Hill, Texas, North Richland Hills, Texas and
Waxahachie, Texas, as the same may have been amended, supplemented or modified
from time to time.
     Related Leases: Those certain lease agreements between Lessor or certain
Affiliates of Lessor and Lessee or certain Affiliates of Lessee more
particularly described on Schedule A attached hereto and incorporated herein by
this reference.
     Related Rights: The Related Rights (as defined in Article I) of the
Facility.

13



--------------------------------------------------------------------------------



 



     Rent: Collectively, the Minimum Rent, Additional Charges and all other
amounts payable under this Lease.
     Replacement Reserve: As defined in Section 9.3.
     Required Repair Work: As defined in Section 9.4.
     Sale of Business: A Transfer of the type described in any of clauses (iv),
(v) or (vi) of Section 24.1.1 below, unless such Transfer involves only the
stock, memberships, equity interests and/or assets of Lessee and Lessee has no
substantial assets other than (a) its interest in the Leased Property and any
Capital Additions pursuant to this Lease, (b) the business and operations on the
Leased Property and any Capital Additions and (c) Lessee’s Personal Property.
     SEC: Securities and Exchange Commission.
     Security Amount: As defined in Section 21.1.
     State: The State or Commonwealth in which the Leased Property is located.
     Subsidiaries: Corporations, partnerships, limited liability companies,
business trusts or other legal entities with respect to which a Person owns,
directly or indirectly (including through one or more intermediaries), more than
fifty percent (50%) of the voting stock or partnership, membership or other
equity interest, respectively.
     Term: The Fixed Term and any Extended Terms unless earlier terminated
pursuant to the provisions hereof.
     Transfer: As defined in Article XXIV.
     Transfer Consideration: With respect to any Transfer constituting a Master
Sublease (other than a Master Sublease entered into in connection with a Sale of
Business), “Transfer Consideration” shall mean Fifty Percent (50%) of the
positive difference, if any, between the total rent payable by the Sublessee
under the Master Sublease and the Minimum Rent payable by Lessee under this
Lease determined on a monthly basis, prorating such Minimum Rent, as
appropriate, if less than all of the Facility is Master Subleased. Fifty Percent
(50%) of the difference shall be paid by Lessee to Lessor monthly when the
Minimum Rent of the Facility is due; provided, however, that in no event shall
the total Transfer Consideration to which Lessor is entitled in connection with
any such Master Sublease exceed the total consideration given directly or
indirectly (including through one or more intermediaries) to Lessee, to any
Controlling Person(s) or to any other Person in exchange for, in connection
with, related to or arising out of the transaction(s) as to which such Master
Sublease is a part. With respect to any other Transfer (i.e., a Transfer other
than pursuant to a Master Sublease, but including a Master Sublease which is
part of a Sale of Business), “Transfer Consideration” shall mean Fifty Percent
(50%) of the Leasehold FMV of the Facility. As used herein, the term
“consideration” shall mean and include money, services, property and other
things of value, including payment of costs, cancellation or forgiveness of
indebtedness, discounts, rebates, barter and the like. For purposes of the
payment of Transfer Consideration to Lessor as provided in this Lease, if any
such consideration given in exchange for, in connection with, related to or

14



--------------------------------------------------------------------------------



 



arising out of such Transfer is in a form other than cash (such as in kind,
equity interests, indebtedness, earn-outs or other deferred payments, consulting
or management fees, etc.), Lessor shall be entitled to receive the applicable
Transfer Consideration on account thereof in cash based upon the present fair
market value of such consideration at the time of the Transfer. Lessee
acknowledges and agrees that the terms under which Lessor is entitled to the
payment of Transfer Consideration pursuant to this Lease and the amount thereof
has been freely negotiated and represents a fair and equitable division with
Lessor of the consideration payable in connection with a Transfer taking into
account, among other things, Lessor’s investment in the Leased Property, the
terms of this Lease and the inherent risks of owning and leasing real property.
     Unsuitable for Its Primary Intended Use: A state or condition of the
Facility such that by reason of damage or destruction or Condemnation, in the
good faith judgment of Lessor, the Facility cannot be operated on a commercially
practicable basis for its Primary Intended Use.
ARTICLE III.
     3.1 Rent. Lessee shall pay to Lessor in lawful money of the United States
of America which shall be legal tender for the payment of public and private
debts, without offset or deduction, the amounts set forth hereinafter as Minimum
Rent during the Term. Payments of Minimum Rent shall be made in advance in equal
monthly installments on or before the first (1st) day of each calendar month
from and after the Commencement Date by wire transfer of funds initiated by
Lessee to Lessor’s account or to such other Person as Lessor from time to time
may designate in writing.
          3.1.1 Minimum Rent.
          (a) For the period from the Commencement Date through the expiration
of the first Lease Year, Lessee shall pay to Lessor as monthly “Minimum Rent”
for the Facility, in advance on or before the first day of each calendar month,
the amount determined pursuant to the formula set forth on Exhibit D attached
hereto and incorporated herein by this reference. The first monthly payment of
Minimum Rent shall be payable on the Commencement Date (prorated as to any
partial calendar month at the beginning of the Term).
          (b) Upon the commencement of the second (2nd) Lease Year of the Fixed
Term, and upon the commencement of each Lease Year thereafter during the Term
(including the Extended Term(s), if any), and provided that the Minimum Rent
Escalation Condition has been satisfied as of the commencement of such Lease
Year, the then current monthly Minimum Rent for such Lease Year shall be
increased (but not decreased) by a percentage equal to the CPI Increase.
Notwithstanding anything to the contrary contained in this Section 3.1.1(b), in
the event that the Minimum Rent Escalation Condition as of the commencement of
any Lease Year has not been satisfied, but an Event of Default, or an event or
circumstance which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, has occurred and is continuing under this Lease
as of the commencement of such Lease Year, then the Minimum Rent Escalation
Condition shall nevertheless be deemed satisfied and the then current monthly
Minimum Rent for such Lease Year shall be increased by a percentage equal to the
CPI Increase.

15



--------------------------------------------------------------------------------



 



     If any adjustment provided for in subsection (b) shall not have been made
at the commencement of the Lease Year for which applicable, Lessee shall
continue to pay monthly Minimum Rent at the last rate applicable until Lessee
receives Lessor’s written notice as to such adjustment. Within ten (10) days
after Lessee’s receipt of Lessor’s notice, Lessee shall pay to Lessor an amount
equal to the new monthly Minimum Rent times the number of months from the
commencement of the then current Lease Year to the date of receipt of Lessor’s
notice, less the aggregate amount paid by Lessee on account of monthly Minimum
Rent for the same period. Thereafter, Lessee shall pay monthly Minimum Rent for
the applicable Lease Year at the new rate set forth in Lessor’s notice.
     3.2 Confirmation of Gross Resident Revenues.
          3.2.1 Not less than thirty (30) days prior to the commencement of the
second (2nd) Lease Year, and not less than thirty (30) days prior the
commencement of each Lease Year thereafter during the Term (including the
Extended Term(s), if any), Lessee shall deliver to Lessor an Officer’s
Certificate setting forth the Gross Resident Revenues for the period from the
applicable Base Month through the applicable Comparison Month and whether the
Minimum Rent Escalation Condition for the ensuing Lease Year has been satisfied;
provided, however, that the Officer’s Certificate to be delivered prior to the
commencement of the second (2nd) Lease Year shall annualize the Gross Resident
Revenues for the period from the Commencement Date through the Comparison Month
immediately prior to the commencement of the second (2nd) Lease Year.
          3.2.2 Lessee shall utilize, or cause to be utilized, an accounting
system for the Leased Property and all Capital Additions in accordance with its
usual and customary practices and in accordance with GAAP which will accurately
record all Gross Resident Revenues for the Facility and Lessee shall retain for
at least seven (7) years after the expiration of each Lease Year reasonably
adequate records conforming to such accounting system showing all Gross Resident
Revenues for such Lease Year for the Facility. Lessor, at its own expense except
as provided hereinbelow, shall have the right from time to time by its
accountants or representatives, to review and/or audit the information set forth
in the Officer’s Certificate referred to in Section 3.2.1 and in connection with
such review and/or audit to examine Lessee’s records with respect thereto
(including supporting data and sales tax returns) subject to any prohibitions or
limitations on disclosure of any such data under applicable law or regulations
including any duly enacted “Patients’ Bill of Rights” or similar legislation, or
as may be necessary to preserve the confidentiality of the Facility-patient
relationship and the physician-patient privilege. If for any Lease Year in which
the Minimum Rent Escalation Condition has not been satisfied, any such review
and/or audit discloses that such Minimum Rent Escalation Condition was indeed
satisfied, then, Lessee shall forthwith pay to Lessor the amount of the
increased Minimum Rent that should have been paid pursuant to Section 3.1.1(b)
together with (a) interest thereon at the Overdue Rate compounded monthly from
the date when such increase of Minimum Rent should have been made to the date of
payment thereof and (b) the costs of such review and/or audit.
     3.3 Additional Charges. In addition to the Minimum Rent, (i) Lessee shall
also pay and discharge as and when due and payable all other amounts,
liabilities, obligations and Impositions which Lessee assumes or agrees to pay
under this Lease; and (ii) in the event of

16



--------------------------------------------------------------------------------



 



any failure on the part of Lessee to pay any of those items referred to in
clause (i) above, Lessee shall also promptly pay and discharge every fine,
penalty, interest and cost which may be added for non-payment or late payment of
such items (the items referred to in clauses (i) and (ii) above being referred
to herein collectively as the “Additional Charges”), and Lessor shall have all
legal, equitable and contractual rights, powers and remedies provided either in
this Lease or by statute or otherwise in the case of non-payment of the
Additional Charges as in the case of non-payment of the Minimum Rent.
     3.4 Late Payment of Rent.
          (a) LESSEE HEREBY ACKNOWLEDGES THAT LATE PAYMENT BY LESSEE TO LESSOR
OF RENT WILL CAUSE LESSOR TO INCUR COSTS NOT CONTEMPLATED HEREUNDER, THE EXACT
AMOUNT OF WHICH IS PRESENTLY ANTICIPATED TO BE EXTREMELY DIFFICULT TO ASCERTAIN.
SUCH COSTS MAY INCLUDE PROCESSING AND ACCOUNTING CHARGES AND LATE CHARGES WHICH
MAY BE IMPOSED ON LESSOR BY THE TERMS OF ANY LOAN AGREEMENT AND OTHER EXPENSES
OF A SIMILAR OR DISSIMILAR NATURE. ACCORDINGLY, IF ANY INSTALLMENT OF RENT OTHER
THAN ADDITIONAL CHARGES PAYABLE TO A PERSON OTHER THAN LESSOR SHALL NOT BE PAID
WITHIN SEVEN (7) BUSINESS DAYS AFTER ITS DUE DATE, LESSEE WILL PAY LESSOR ON
DEMAND A LATE CHARGE EQUAL TO THE LESSER OF (I) TWO AND FIFTY ONE HUNDREDTHS
PERCENT (2.5%) OF THE AMOUNT OF SUCH INSTALLMENT OR (II) THE MAXIMUM AMOUNT
PERMITTED BY LAW. THE PARTIES AGREE THAT THIS LATE CHARGE REPRESENTS A FAIR AND
REASONABLE ESTIMATE OF THE COSTS THAT LESSOR WILL INCUR BY REASON OF LATE
PAYMENT BY LESSEE. THE PARTIES FURTHER AGREE THAT SUCH LATE CHARGE IS RENT AND
NOT INTEREST AND SUCH ASSESSMENT DOES NOT CONSTITUTE A LENDER OR
BORROWER/CREDITOR RELATIONSHIP BETWEEN LESSOR AND LESSEE. IN ADDITION, THE
AMOUNT UNPAID, INCLUDING ANY LATE CHARGES, SHALL BEAR INTEREST AT THE OVERDUE
RATE COMPOUNDED MONTHLY FROM THE DUE DATE OF SUCH INSTALLMENT TO THE DATE OF
PAYMENT THEREOF, AND LESSEE SHALL PAY SUCH INTEREST TO LESSOR ON DEMAND. THE
PAYMENT OF SUCH LATE CHARGE OR SUCH INTEREST SHALL NOT CONSTITUTE WAIVER OF, NOR
EXCUSE OR CURE, ANY DEFAULT UNDER THIS LEASE, NOR PREVENT LESSOR FROM EXERCISING
ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO LESSOR.
Lessor’s Initials:                                         
Lessee’s Initials:                                         
          (b) If Lessee shall, during any six (6) month period, be more than
seven (7) days delinquent in the payment of any Rent due and payable by Lessee
hereunder on three (3) or more occasions then, notwithstanding anything herein
to the contrary, Lessor may, by written notice to Lessee, elect to require
Lessee to pay all Minimum Rent payable hereunder quarterly in advance. Such
right of Lessor shall be in addition to and not in lieu of any other

17



--------------------------------------------------------------------------------



 



right of remedy available to Lessor hereunder or at law on account of an Event
of Default by Lessee hereunder.
     3.5 Net Lease. This Lease is and is intended to be what is commonly
referred to as a “net, net, net” or “triple net” lease. The Rent shall be paid
absolutely net to Lessor, so that this Lease shall yield to Lessor the full
amount or benefit, as applicable, of the installments of Minimum Rent and
Additional Charges throughout the Term.
     3.6 Separate Account. Lessee shall deposit the gross receipts of the
Facility into a separate, segregated bank account, and Lessee shall provide
copies of all bank statements of such account to Lessor upon Lessor’s request.
ARTICLE IV.
     4.1 Impositions.
          4.1.1 Subject to Article XII relating to permitted contests, Lessee
shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost may be added for nonpayment. Lessee shall make such payments
directly to the taxing authorities where feasible, and promptly furnish to
Lessor copies of official receipts or other satisfactory proof evidencing such
payments. Lessee’s obligation to pay Impositions shall be absolutely fixed upon
the date such Impositions become a lien upon the Leased Property, any Capital
Additions or any part(s) thereof. If any Imposition may, at the option of the
taxpayer, lawfully be paid in installments, whether or not interest shall accrue
on the unpaid balance of such Imposition, Lessee may pay the same, and any
accrued interest on the unpaid balance of such Imposition, in installments as
the same respectively become due and before any fine, penalty, premium, further
interest or cost may be added thereto.
          4.1.2 Lessor shall prepare and file all tax returns and reports as may
be required by Legal Requirements with respect to Lessor’s net income, gross
receipts, franchise taxes and taxes on its capital stock, and Lessee shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property, all Capital
Additions and Lessee’s Personal Property.
          4.1.3 Any refund due from any taxing authority in respect of any
Imposition paid by Lessee shall be paid over to or retained by Lessee if no
Event of Default shall have occurred hereunder and be continuing. Any other
refund shall be paid over to or retained by Lessor and applied to the payment of
Lessee’s obligations under this Lease in such order of priority as Lessor shall
determine.
          4.1.4 Lessor and Lessee shall, upon request of the other, provide such
data as is maintained by the party to whom the request is made with respect to
the Leased Property and all Capital Additions as may be necessary to prepare any
required returns and reports. If any property covered by this Lease is
classified as personal property for tax purposes, Lessee shall file all personal
property tax returns in such jurisdictions where it must legally so file.
Lessor, to the extent it possesses the same, and Lessee, to the extent it
possesses the same, shall provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property. Where Lessor is legally

18



--------------------------------------------------------------------------------



 



required to file personal property tax returns and to the extent practicable,
Lessee shall be provided with copies of assessment notices indicating a value in
excess of the reported value in sufficient time for Lessee to file a protest.
Nothing contained in this Section 4.1.4 shall limit Lessee’s obligation to
prepare and file all tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property, all Capital
Additions and Lessee’s Personal Property, other than those tax returns and
reports as may be required by Legal Requirements with respect to Lessor’s net
income, gross receipts, franchise taxes and taxes on its capital stock, and any
personal property tax returns Lessor is legally required to file.
          4.1.5 Lessee may, upon notice to Lessor, at Lessee’s option and at
Lessee’s sole cost and expense, protest, appeal, or institute such other
proceedings as Lessee may deem appropriate to effect a reduction of real estate
or personal property assessments and Lessor, at Lessee’s expense as aforesaid,
shall reasonably cooperate with Lessee in such protest, appeal, or other action
but at no cost or expense to Lessor. Billings for reimbursement by Lessee to
Lessor of personal property or real property taxes shall be accompanied by
copies of a bill therefor and payments thereof which identify the personal
property or real property with respect to which such payments are made.
          4.1.6 Lessor shall give prompt notice to Lessee of all Impositions
payable by Lessee hereunder of which Lessor has knowledge, but Lessor’s failure
to give any such notice shall in no way diminish Lessee’s obligations hereunder
to pay such Impositions.
          4.1.7 Impositions imposed or assessed in respect of the tax-fiscal
period during which the Term terminates shall be adjusted and prorated between
Lessor and Lessee, whether or not such Imposition is imposed or assessed before
or after such termination, and Lessee’s obligation to pay its prorated share
thereof shall survive such termination.
     4.2 Utility Charges. Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
Property and all Capital Additions. Lessee shall also pay or reimburse Lessor
for all costs and expenses of any kind whatsoever which at any time with respect
to the Term hereof may be imposed against Lessor by reason of any of the
covenants, conditions and/or restrictions affecting the Leased Property, any
Capital Additions and/or any part(s) thereof, or with respect to easements,
licenses or other rights over, across or with respect to any adjacent or other
property which benefits the Leased Property and/or any Capital Additions,
including any and all costs and expenses associated with any utility, drainage
and parking easements.
     4.3 Insurance Premiums. Lessee shall pay or cause to be paid all premiums
for the insurance coverage required to be maintained by Lessee hereunder.
     4.4 Impound Account.
          4.4.1 Lessor may, at its option to be exercised by thirty (30) days’
written notice to Lessee, require Lessee to deposit, at the time of any payment
of Minimum Rent, an amount equal to one-twelfth (1/12) of Lessee’s estimated
annual taxes, of every kind and nature, required pursuant to Section 4.1 plus
one-twelfth of Lessee’s estimated annual insurance premiums required pursuant to
Section 4.3 with Lessor or into an impound account as directed by Lessor. Lessor
shall not be required to keep any amounts deposited by Lessee with Lessor

19



--------------------------------------------------------------------------------



 



pursuant to this Section separate from its general funds. Such amounts shall be
applied to the payment of the obligations in respect of which said amounts were
deposited in such order of priority as Lessor shall determine, on or before the
respective dates on which the same or any of them would become delinquent. The
cost of administering any such impound account shall be paid by Lessee.
          4.4.2 So long as no Event of Default, or any event which, with notice
or lapse of time or both, would constitute an Event of Default, has occurred
hereunder, the amounts deposited by Lessee pursuant to Section 4.4.1 shall
accrue interest at a rate equal to (a) if such amounts are deposited into an
impound account, the rate of interest received by Lessor from time to time on
the amounts deposited in such impound account and (b) if such amounts are
commingled with Lessor’s general funds, the rate of interest received by Lessor
from time to time on the funds held by Lessor in its deposit accounts, and such
accrued interest shall be applied by Lessor to the payment of Lessee’s annual
taxes required pursuant to Section 4.1 and/or Lessee’s insurance premiums
required pursuant to Section 4.3, as Lessor shall determine. In the event of a
transfer of Lessor’s interest in the Leased Property, Lessor shall have the
right to transfer to the transferee the amounts deposited by Lessee with Lessor
or in any impound account established by Lessor pursuant to Section 4.4.1 on
account of the taxes and insurance premiums and thereupon shall, without any
further agreement between the parties, be released by Lessee from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of such amounts to a new Lessor. The amounts deposited by
Lessee with Lessor or in any impound account established by Lessor pursuant to
Section 4.4.1 may be assigned as security in connection with a Facility
Mortgage.
          4.4.3 Nothing contained in this Section 4.4 shall be deemed to affect
any right or remedy of Lessor hereunder. In addition, nothing contained in this
Section 4.4 shall entitle Lessee to any interest on any amounts funded by Lessee
into any Facility Mortgage Reserve Account pursuant to Section 35.3 below;
provided, however, that Lessor shall apply any interest actually received from a
Facility Mortgagee on account of any amounts funded by Lessee into any Facility
Mortgage Reserve Account to the payment of Lessee’s annual taxes required
pursuant to Section 4.1 and/or Lessee’s insurance premiums required pursuant to
Section 4.3, as Lessor shall determine.
     4.5 Tax Service. If requested by Lessor, Lessee shall, at its sole cost and
expense, cause to be furnished to Lessor a tax consulting service to be
designated by Lessor, covering the Leased Property and all Capital Additions.
Such tax consulting service shall be subject to Lessee’s prior approval, which
approval shall not be unnecessarily withheld.
ARTICLE V.
     5.1 No Termination, Abatement, etc. Except as otherwise specifically
provided in this Lease, Lessee shall remain bound by this Lease in accordance
with its terms and shall not seek or be entitled to any abatement, deduction,
deferment or reduction of Rent, or set-off against the Rent. Except as otherwise
specifically provided in this Lease, the respective obligations of Lessor and
Lessee shall not be affected by reason of (i) any damage to or destruction of
the Leased Property, any Capital Additions and/or any part(s) thereof from
whatever cause and/or any Condemnation of the Leased Property, any Capital
Additions and/or

20



--------------------------------------------------------------------------------



 



any part(s) thereof; (ii) the lawful or unlawful prohibition of, or restriction
upon, Lessee’s use of the Leased Property, any Capital Additions and/or any
part(s) thereof, or the interference with such use by any Person or by reason of
eviction by paramount title; (iii) any claim that Lessee has or might have
against Lessor by reason of any default or breach of any warranty by Lessor
hereunder or under any other agreement between Lessor and Lessee or to which
Lessor and Lessee are parties; (iv) any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceedings affecting Lessor or any assignee or transferee of Lessor; or (v) for
any other cause, whether similar or dissimilar to any of the foregoing, other
than a discharge of Lessee from any such obligations as a matter of law. Lessee
hereby specifically waives all rights arising from any occurrence whatsoever
which may now or hereafter be conferred upon it by law (a) to modify, surrender
or terminate this Lease or quit or surrender the Leased Property, any Capital
Additions and/or any part(s) thereof; or (b) which may entitle Lessee to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
by Lessee hereunder, except as otherwise specifically provided in this Lease.
The obligations of Lessor and Lessee hereunder shall be separate and independent
covenants and agreements and the Rent and all other sums payable by Lessee
hereunder shall continue to be payable in all events unless the obligations to
pay the same shall be terminated pursuant to the express provisions of this
Lease or by termination of this Lease other than by reason of an Event of
Default.
     5.2 [Intentionally Omitted].
ARTICLE VI.
     6.1 Ownership of the Leased Property. Lessee acknowledges that the Leased
Property is the property of Lessor and that Lessee has only the right to the
exclusive possession and use of the Leased Property upon the terms and
conditions of this Lease. Upon the expiration or earlier termination of this
Lease Lessee shall, at its expense, repair and restore the Leased Property to
the conditions required by Sections 9.1.1 and 9.1.4.
     6.2 Personal Property. During the Term, Lessee shall, as necessary and at
its expense, install, affix or assemble or place on any parcels of the Land or
in any of the Leased Improvements, any items of Lessee’s Personal Property and
replacements thereof which shall be the property of and owned by Lessee. Except
as provided in Sections 6.3 and 16.10, Lessor shall have no rights to Lessee’s
Personal Property. Lessee shall provide and maintain during the entire Term all
Personal Property necessary in order to operate the Facility in compliance with
all licensure and certification requirements, all Legal Requirements and all
Insurance Requirements and otherwise in accordance with customary practice in
the industry for the Primary Intended Use.
     6.3 Transfer of Personal Property and Capital Additions to Lessor. Upon the
expiration or earlier termination of this Lease, all Capital Additions not owned
by Lessor and Lessee’s Personal Property (including all motor vehicles used to
transport residents/patients) relating to the Facility shall become the property
of Lessor, free of any encumbrance, and Lessee shall execute all documents and
take any actions reasonably necessary to evidence such ownership and discharge
any encumbrance. Notwithstanding anything to the contrary in this Lease, upon
the expiration or earlier termination of this Lease, Lessor shall not be
obligated to

21



--------------------------------------------------------------------------------



 



reimburse Lessee for any replacements, rebuildings, alterations, additions,
substitutions, and/or improvements that are surrendered as part of or with the
Leased Property or Capital Additions.
ARTICLE VII.
     7.1 Condition of the Leased Property. Lessee acknowledges receipt and
delivery of possession of the Leased Property and confirms that Lessee has
examined and otherwise has knowledge of the condition of the Leased Property
prior to the execution and delivery of this Lease and has found the same to be
in good order and repair, free from Hazardous Substances not in compliance with
Legal Requirements, and satisfactory for its purposes hereunder. Regardless,
however, of any examination or inspection made by Lessee and whether or not any
patent or latent defect or condition was revealed or discovered thereby, Lessee
is leasing the Leased Property “AS IS” in its present condition. Lessee waives
any claim or action against Lessor in respect of the condition of the Leased
Property including any defects or adverse conditions not discovered or otherwise
known by Lessee as of the date hereof. LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY
PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE,
MOLD OR MOLD CONDITION, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT,
ARE TO BE BORNE SOLELY BY LESSEE INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR
ANY (I) ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND
(II) MOLD REMEDIATION AND COMPLIANCE WITH ALL MOLD REMEDIATION REQUIREMENTS.
     7.2 Use of the Leased Property.
          7.2.1 Lessee covenants that it will obtain and maintain all
authorizations and approvals needed to use and operate the Leased Property, all
Capital Additions and the Facility for the Primary Intended Use and any other
use conducted on the Leased Property and any Capital Additions as may be
permitted from time to time hereunder in accordance with Legal Requirements
including applicable licenses, provider agreements, permits, and Medicare and/or
Medicaid certification.
          7.2.2 Lessee shall use or cause to be used the Leased Property, all
Capital Additions and the improvements thereon for the Primary Intended Use.
Lessee shall not use the Leased Property, any Capital Additions or any part(s)
thereof for any other use without the prior written consent of Lessor, which
consent Lessor may withhold in its sole discretion.
          7.2.3 Lessee shall operate continuously the entire Leased Property and
all Capital Additions of the Facility in accordance with the Primary Intended
Use. Lessee shall devote the entirety of the Facility and all Capital Additions
thereto to the Primary Intended Use, except for areas reasonably required for
office, storage space or ancillary service uses incidental to the Primary
Intended Use. Lessee shall not modify the services offered or take any other
action (e.g., removing patients or residents from the Facility or directing
patients or residents, or

22



--------------------------------------------------------------------------------



 



prospective patients or residents, to another facility) which would materially
reduce Gross Resident Revenues or the Fair Market Value of the Facility. Lessee
shall at all times maintain an adequate staff for the service of its residents
and/or patients, in each case assuming an occupancy and/or use level for the
Facility which is not less than the average occupancy and/or use level for
similar facilities in the State. Lessee shall employ its best judgment, efforts
and abilities to operate the entirety of the Facility in such a manner so as to
maximize Gross Resident Revenues and to enhance the reputation and
attractiveness of the Facility.
          7.2.4 Lessee shall conduct its business at the Facility in conformity
with professional standards of patient or resident care practice.
          7.2.5 Lessee shall not commit or suffer to be committed any waste on
the Leased Property and/or on or to any Capital Additions or cause or permit any
nuisance to exist thereon or with respect thereto.
          7.2.6 Lessee shall neither suffer nor permit the Leased Property, any
Capital Additions, or any part(s) thereof, or Lessee’s Personal Property, to be
used in such a manner as (i) might reasonably tend to impair Lessor’s title
thereto or to any portion thereof or (ii) may make possible a claim of adverse
use or possession, or an implied dedication of the Leased Property, any Capital
Additions or any part(s) thereof.
     7.3 Lessor to Grant Easements, etc. Lessor shall, from time to time so long
as no Event of Default has occurred and is continuing, at the request of Lessee
and at Lessee’s cost and expense, but subject to the approval of Lessor, which
approval shall not be unreasonably withheld or delayed (i) grant easements and
other rights in the nature of easements; (ii) release existing easements or
other rights in the nature of easements which are for the benefit of the Leased
Property; (iii) dedicate or transfer unimproved portions of the Leased Property
for road, highway or other public purposes; (iv) execute petitions to have the
Leased Property annexed to any municipal corporation or utility district;
(v) execute amendments to any covenants, conditions and restrictions affecting
the Leased Property; and (vi) execute and deliver to any Person any instrument
appropriate to confirm or effect such grants, releases, dedications and
transfers to the extent of its interest in the Leased Property, but only upon
delivery to Lessor of an Officer’s Certificate stating that such grant release,
dedication, transfer, petition or amendment is not detrimental to the proper
conduct of the business of Lessee on the Leased Property and does not materially
reduce the value of the Leased Property.
     7.4 Preservation of Facility Value. Lessee acknowledges that a fair return
to Lessor on its investment in the Leased Property is dependent, in part, on the
concentration on the Leased Property and all Capital Additions during the Term
of the senior housing and care business of Lessee and its Affiliates in the
geographical area of the Leased Property. Lessee further acknowledges that
diversion of residents and/or patients, as applicable, from the Facility to
other facilities or institutions and/or reemployment by Lessee of management or
supervisory personnel working at the Facility following the expiration or
earlier termination of this Lease at other facilities or institutions owned,
operated or managed, whether directly or indirectly, by Lessee or its Affiliates
will have a material adverse impact on the value and utility of the Leased
Property and all Capital Additions. Accordingly, Lessor and Lessee agree as
follows:

23



--------------------------------------------------------------------------------



 



          7.4.1 During the Term and for a period of two (2) years thereafter,
neither Lessee nor any of its Affiliates, directly or indirectly, shall operate,
own, manage or have any interest in or otherwise participate in or receive
revenues from any other facility or institution providing services or similar
goods to those provided in connection with the Facility and its Primary Intended
Use (a “Competing Facility”), within a five (5) mile radius outward from the
outside boundary of the Leased Property of the Facility. All distances shall be
measured on a straight line rather than on a driving distance basis. In the
event that any portion of such other facility or institution is located within
such restricted area the entire facility or institution shall be deemed located
within such restricted area. Notwithstanding the foregoing, this Section 7.4.1
shall not apply to (a) any of those facilities currently owned and/or operated
by Lessee or an Affiliate of Lessee located within such five (5) mile radius and
set forth on Exhibit F hereto (the “Permitted Competing Facility(ies)”) or
(b) any existing facility then-currently in operation that is acquired by Lessee
or its Affiliates together with two (2) or more facilities as part of a single
purchase and sale transaction with a single third party seller, so long as not
more than one (1) of such facilities acquired by Lessee or its Affiliates as
part of such single purchase and sale transaction would constitute a Competing
Facility.
          7.4.2 For a period of one (1) year following the Term, neither Lessee
nor any of its Affiliates shall, without the prior written consent of Lessor,
which consent may be given or withheld in Lessor’s sole discretion, hire, engage
or otherwise employ any management or supervisory personnel working at the
Facility.
          7.4.3 Except as required for medically appropriate reasons, prior to
and after the expiration or earlier termination of this Lease, Lessee shall not
recommend or solicit the removal or transfer of any resident or patient from the
Facility to any other facility or institution.
ARTICLE VIII.
     8.1 Compliance with Legal and Insurance Requirements, Instruments, etc.
Subject to Article XII regarding permitted contests, Lessee, at its expense,
shall promptly (i) comply in all material respects with all Legal Requirements
and Insurance Requirements regarding the use, operation, maintenance, repair and
restoration of the Leased Property, Lessee’s Personal Property and all Capital
Additions whether or not compliance therewith may require structural changes in
any of the Leased Improvements or any Capital Additions or interfere with the
use and enjoyment of the Leased Property and (ii) procure, maintain and comply
with all licenses, certificates of need, provider agreements and other
authorizations required for the use of the Leased Property, Lessee’s Personal
Property and all Capital Additions for the Primary Intended Use and any other
use of the Leased Property, Lessee’s Personal Property and all Capital Additions
then being made, and for the proper erection, installation, operation and
maintenance of the Leased Property, Lessee’s Personal Property and all Capital
Additions. Lessor may, but shall not be obligated to, enter upon the Leased
Property and all Capital Additions and take such actions and incur such costs
and expenses to effect such compliance as it deems advisable to protect its
interest in the Leased Property and all Capital Additions, and Lessee shall
reimburse Lessor for all costs and expenses incurred by Lessor in connection
with such actions. Lessee covenants and agrees that the Leased Property,
Lessee’s Personal Property and all Capital Additions shall not be used for any
unlawful purpose.

24



--------------------------------------------------------------------------------



 



ARTICLE IX.
     9.1 Maintenance and Repair.
          9.1.1 Lessee, at its expense, shall maintain the Leased Property, and
every portion thereof, Lessee’s Personal Property and all Capital Additions, and
all private roadways, sidewalks and curbs appurtenant to the Leased Property,
and which are under Lessee’s control in good order and repair whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of the Leased Property, Lessee’s Personal Property and all
Capital Additions, and, with reasonable promptness, make all necessary and
appropriate repairs thereto of every kind and nature, including those necessary
to comply with changes in any Legal Requirements, whether interior or exterior,
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen
or arising by reason of a condition existing prior to the Commencement Date. All
repairs shall be at least equivalent in quality to the original work. Lessee
will not take or omit to take any action the taking or omission of which might
materially impair the value or the usefulness of the Leased Property, any
Capital Additions, or any part(s) thereof for the Primary Intended Use. The
provisions of this Section 9.1.1 are subject to the provisions of Section 9.1.4
below which expressly permit the Leased Property, Lessee’s Personal Property and
all Capital Additions to be surrendered at the expiration or earlier termination
of the Term in the condition in which such Leased Property was originally
received from Lessor and such Lessee’s Personal Property and Capital Additions
were originally introduced to the Facility, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Lease and except for ordinary wear and tear.
          9.1.2 Lessor shall not under any circumstances be required to
(i) build or rebuild any improvements on the Leased Property or any Capital
Additions; (ii) make any repairs, replacements, alterations, restorations or
renewals of any nature to the Leased Property, whether ordinary or
extraordinary, structural or non-structural, foreseen or unforeseen, or to make
any expenditure whatsoever with respect thereto; or (iii) maintain the Leased
Property or any Capital Additions in any way. Lessee hereby waives, to the
extent permitted by law, the right to make repairs at the expense of Lessor
pursuant to any law in effect at the time of the execution of this Lease or
hereafter enacted.
          9.1.3 Nothing contained in this Lease and no action or inaction by
Lessor shall be construed as (i) constituting the consent or request of Lessor,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to the Leased Property, any Capital Additions or any
part(s) thereof; or (ii) giving Lessee any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Lessor in respect thereof or to make any
agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Lessor in the
Leased Property, any Capital Additions or any part(s) thereof.
          9.1.4 Unless Lessor shall convey any of the Leased Property to Lessee
pursuant to the provisions of this Lease, Lessee shall, upon the expiration or
earlier termination

25



--------------------------------------------------------------------------------



 



of the Term, vacate and surrender the Leased Property, Lessee’s Personal
Property, and all Capital Additions to Lessor in the condition in which the
Leased Property was originally received from Lessor and Lessee’s Personal
Property and any Capital Additions were originally introduced to the Facility,
except as repaired, rebuilt, restored, altered or added to as permitted or
required by the provisions of this Lease and except for ordinary wear and tear.
     9.2 Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements or Capital Additions shall, at any time, encroach upon any
property, street or right-of-way, or shall violate any restrictive covenant or
other agreement affecting the Leased Property, any Capital Additions or any
parts thereof, or shall impair the rights of others under any easement or
right-of-way to which the Leased Property is subject, or the use of the Leased
Property or any Capital Additions is impaired, limited or interfered with by
reason of the exercise of the right of surface entry or any other provision of a
lease or reservation of any oil, gas, water or other minerals, then promptly
upon the request of Lessor or any Person affected by any such encroachment,
violation or impairment, Lessee, at its sole cost and expense, but subject to
its right to contest the existence of any such encroachment, violation or
impairment, shall protect, indemnify, save harmless and defend Lessor from and
against all losses, liabilities, obligations, claims, damages, penalties, causes
of action, costs and expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such
encroachment, violation or impairment. In the event of an adverse final
determination with respect to any such encroachment, violation or impairment,
Lessee shall either (i) obtain valid and effective waivers or settlements of all
claims, liabilities and damages resulting from each such encroachment, violation
or impairment, whether the same shall affect Lessor or Lessee; or (ii) make such
changes in the Leased Improvements and any Capital Addition, and take such other
actions, as Lessee in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or to end such violation or impairment,
including, if necessary, the alteration of any of the Leased Improvements or any
Capital Addition, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Leased Improvements and any
Capital Addition for the Primary Intended Use substantially in the manner and to
the extent the Leased Improvements and Capital Additions were operated prior to
the assertion of such encroachment, violation or impairment. Lessee’s
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Lessor for any damages incurred by any such encroachment, violation
or impairment, Lessee shall be entitled to a credit for any sums recovered by
Lessor under any such policy of title or other insurance.
     9.3 Annual Minimum Capital Project Amount; Replacement Reserve.
          9.3.1 Without in any way limiting Lessee’s obligations under this
Article IX, Lessee shall expend during each Lease Year on account of Capital
Projects for the Facility, no less than the applicable Annual Minimum Capital
Project Amount. Such Capital Projects shall be performed and completed in
compliance with the applicable provisions of this Lease, including the
applicable provisions of Article X hereof. Promptly following the expiration of
each Lease Year, Lessee shall furnish to Lessor reasonable documentary evidence
as to the completion of all Capital Projects for such Lease Year required
pursuant to this Section 9.3.1, together with the costs thereof. If Lessee fails
to expend during each Lease Year the applicable

26



--------------------------------------------------------------------------------



 



Annual Minimum Capital Project Amount for Capital Projects to the Facility,
then, without limiting any rights or remedies afforded Lessor pursuant to the
terms of this Lease for a breach by Lessee of its obligation hereunder, Lessee
shall promptly deposit with Lessor as a repair and replacement reserve with
respect to the Facility (a “Replacement Reserve”) for Capital Projects to the
Facility, an amount equal to (a) the Annual Minimum Capital Project Amount less
(b) the amounts expended by Lessee during such Lease Year on account of Capital
Projects to the Facility. So long as no Event of Default or an event or
circumstance has occurred which with notice or passage of time, or both, would
constitute an Event of Default hereunder, if (i) a Replacement Reserve has been
established and (ii) Lessee expends during the next two (2) Lease Years
immediately following the Lease Year in which such Replacement Reserve was
established, an amount in excess of the applicable Annual Minimum Capital
Project Amount for Capital Projects for the Facility (including on account of
any Capital Projects required by Lessor pursuant to the terms of Section 9.3.2
below to be performed and completed by Lessee), Lessor shall, to the extent
funds are available for such purpose in such Replacement Reserve, disburse to
Lessee the Capital Project Costs incurred and paid by Lessee during such Lease
Year in performing such Capital Projects to the Facility in excess of the
applicable Annual Minimum Capital Project Amount for the Facility for such Lease
Year. Any such disbursement from any Replacement Reserve shall be paid by Lessor
to Lessee within fifteen (15) days following: (a) receipt by Lessor of a written
request from Lessee for disbursement from the Replacement Reserve and a
certification by Lessee in form and substance satisfactory to Lessor that the
applicable item of Capital Project for the Facility has been completed;
(b) delivery to Lessor of paid invoices, receipts or other evidence satisfactory
to Lessor, verifying (1) the Capital Project Costs for such Capital Project and
(2) that Lessee has expended in the applicable Lease Year an amount in excess of
the applicable Annual Minimum Capital Project Amount for Capital Projects for
the Facility; and (c) delivery to Lessor of affidavits, lien waivers or other
evidence satisfactory to Lessor showing that all materialmen, laborers,
subcontractors and any other parties who might or could claim statutory or
common law liens and are furnishing or have furnished material or labor to the
Leased Property of the Facility have been paid all amounts due for labor and
materials furnished to the Leased Property of the Facility. Lessor shall not be
required to make advances from any Replacement Reserve more frequently than once
in any thirty (30) day period. If, upon the expiration of the second (2nd) Lease
Year immediately following the Lease Year in which any Replacement Reserve was
established, any funds remain in such Replacement Reserve, then the same shall
be paid over to Lessor as an Additional Charge and Rent under this Lease and
shall be in addition to Minimum Rent and all other Additional Charges payable
hereunder. The payment to Lessor of any funds remaining in any Replacement
Reserve as an Additional Charge and Rent pursuant to the terms of the preceding
sentence shall not limit in any manner Lessor’s rights and remedies set forth in
this Lease on account of Lessee’s failure to expend in any Lease Year the
applicable Annual Minimum Capital Project Amount for Capital Projects to the
Facility.
          9.3.2 Lessor may, at Lessee’s expense, make or cause to be made during
the Term an annual inspection of the Leased Property to determine the need, as
determined by Lessor in its reasonable discretion, for further Capital Projects
of the Leased Property to maintain the same in accordance with the requirements
of Section 9.1 of this Lease. If such inspection reveals that further Capital
Projects of the Leased Property are required, Lessor may provide Lessee with a
written description of the required Capital Projects and Lessee shall commence
such Capital Projects within thirty (30) days following Lessee’s receipt of such
written

27



--------------------------------------------------------------------------------



 



description from Lessor, and shall thereafter diligently prosecute the same to
completion to the satisfaction of Lessor.
          9.3.3 The Replacement Reserves shall not be or be deemed to be escrow
or trust funds, but, at Lessor’s option and in Lessor’s discretion, may either
be held in a separate account or be commingled by Lessor with the general funds
of Lessor. Lessee shall not be entitled to any interest on any funds contained
in any Replacement Reserve. The Replacement Reserves are solely for the
protection of Lessor and the Leased Property and entail no responsibility on
Lessor’s part beyond the payment of the respective items for which they are held
following receipt of bills, invoices or statements therefor in accordance with
the terms of this Section 9.3 and beyond the allowing of due credit for the sums
actually received. Upon assignment of this Lease by Lessor, any funds in any
Replacement Reserve shall be turned over to the assignee and any responsibility
of Lessor, as assignor, with respect thereto shall terminate. If any funds
remain in any Replacement Reserve upon the expiration or earlier termination of
this Lease, the same shall be paid over to Lessor as an Additional Charge and
Rent under this Lease and shall be in addition to Minimum Rent and all other
Additional Charges payable hereunder.
     9.4 Required Repair. Lessee shall, at its own cost and expense, complete
all repair and maintenance work to the Leased Property set forth on Schedule 9.4
attached hereto (the “Required Repair Work”) in good and workmanlike manner and
otherwise in the manner required pursuant to the terms of this Article IX and
Article X on or before the applicable date specified in Schedule 9.4 for the
completion of such Required Repair Work. Upon completion of the Required Repair
Work, Lessee shall provide to Lessor copies of all paid invoices, receipts or
other commercially reasonable evidence or supporting information as is customary
to evidence the expenditures relating to the completion of such Required Repair
Work, along with an Officer’s Certificate certifying that such Required Repair
Work has been completed, and to the extent applicable, affidavits, lien waivers
or other evidence reasonably satisfactory to Lessor showing that all
materialmen, laborers, subcontractors and any other parties who might or could
claim statutory or common law liens and are furnishing or have furnished
material or labor to the Leased Property have been (or upon receipt of a sum
certain will be) paid all amounts due for labor and materials furnished to the
Leased Property subject to Lessee’s right to contest such amounts pursuant to
the terms of Article XII below.
     9.5 O&M Plan. Lessee shall institute, within ninety (90) days after the
Commencement Date, an operations and maintenance program (the “Maintenance
Program”) designed by an environmental consultant satisfactory to Lessor, with
respect to asbestos-containing materials (“ACMs”), consistent with “Guidance for
Controlling Asbestos-Containing Materials in Buildings” (USEPA, 1985), “Managing
Asbestos in Place: A Building Owner’s Guide to Operations and Maintenance
Programs” (USEPA, 1990) and other relevant guidelines, and such Maintenance
Program will remain in effect throughout the Term. In furtherance of the
foregoing, Lessee shall inspect and maintain all ACMs on a regular basis and
ensure that all ACMs shall be maintained in a condition that prevents exposure
of residents to ACMs at all times. Without limiting the generality of the
preceding sentence, Lessor may require (i) periodic notices or reports to Lessor
in form, substance and at such intervals as Lessor may specify, (ii) an
amendment to such Maintenance Program to address changing circumstances, laws,
USEPA guidance or other matters, (iii) at Lessee’s sole expense, supplemental
examination of the Leased

28



--------------------------------------------------------------------------------



 



Property by consultants specified by Lessor, and (iv) variation of the
Maintenance Program in response to the reports provided by any such consultants.
     9.6 Inspections; Due Diligence Fee. Without limiting Lessor’s rights
pursuant to Section 9.3.2 or Section 26.1 hereof, from time to time during the
Term, Lessor and its agents shall have the right to inspect the Leased Property
and all systems contained therein at any reasonable time to determine Lessee’s
compliance with its obligations under this Lease. Lessee shall pay to Lessor all
reasonable out-of-pocket costs incurred by Lessor on account of such inspections
within thirty (30) days following its receipt of Lessor’s invoice therefore, and
the same shall be deemed an Additional Charge hereunder; provided, however, that
if Lessor makes more than one such inspection of the Facility during any two
(2) consecutive Lease Year period, Lessee shall only be required to pay to
Lessor Lessor’s reasonable out-of-pocket costs incurred on account of Lessor’s
first such inspection during such two (2) consecutive Lease Year period.
ARTICLE X.
     10.1 Construction of Capital Additions and Other Alterations to the Leased
Property. Without the prior written consent of Lessor, which consent may be
given or withheld in Lessor’s sole and absolute discretion, Lessee shall not
(a) make any Capital Additions on or structural alterations to the Leased
Property, (b) enlarge or reduce the size of the Facility or otherwise materially
alter or affect (other than replacement thereof) any main Facility systems,
including any main plumbing, electrical or heating, ventilating and air
conditioning systems of the Facility and/or (c) make any Capital Additions or
other alterations which would tie in or connect with any improvements on
property adjacent to the Land. Lessee may, without Lessor’s prior written
consent, make any alterations, additions, or improvements (collectively,
“alterations”) to the Leased Property if such alterations are not of the type
described in either clause (a), (b) or (c) above, so long as in each case:
(i) the same do not (A) decrease the value of the Leased Property, (B) adversely
affect the exterior appearance of the Leased Property, or (C) adversely affect
the structural components of the Leased Improvements or the main electrical,
mechanical, plumbing or ventilating and air conditioning systems for the
Facility, (ii) the same are consistent in terms of style, quality and
workmanship to the original Leased Improvements and Fixtures, (iii) the same are
constructed and performed in accordance with the provisions of Section 10.2
below and (iv) the cost thereof does not exceed, in the aggregate, $50,000.00
for any twelve (12) month period. Any other alterations (i.e., other than
alterations described in clauses (a), (b) or (c) above, and other than
alterations which meet the foregoing requirements of clauses (i), (ii),
(iii) and (iv) above) shall be subject to Lessor’s prior written consent, which
consent shall not be unreasonably withheld. To the extent Lessor’s prior written
consent shall be required in connection with any alterations or Capital
Additions, Lessor may impose such conditions thereon in connection with its
approval thereof as Lessor deems appropriate. Notwithstanding the foregoing,
Lessor agrees that painting, landscaping, and replacement of floor, wall and
window coverings (“minor alterations”) shall be deemed alterations which do not
require Lessor’s consent, regardless of the cost thereof, so long as the same
meet the requirements of clauses (ii) and (iii) above, and the provisions of
Sections 10.2(c), (i), (j), (k) and (l) below shall not apply with respect to
the performance of such minor alterations.
     10.2 Construction Requirements for all Alterations. Whether or not Lessor’s
review and approval is required, for all Capital Additions and other material
alterations of the

29



--------------------------------------------------------------------------------



 



Leased Property, the following shall apply (except to the extent Lessor
reasonably determines that, because of the nature or extent of the material
alteration, any such requirement is not applicable):
          (a) Lessee shall notify Lessor not less than ten (10) Business Days
prior to the commencement of such construction and currently therewith Lessee
shall prepare and deliver to Lessor for approval a notice of non-responsibility
with respect to such construction in form acceptable for recording in the
Official Records of the County in which the Leased Property is located, to the
extent the same is provided for pursuant to any applicable Legal Requirements.
Such notice of non-responsibility shall be recorded prior to commencement of any
construction;
          (b) Such construction shall not commence until Lessee shall have
procured and paid for all municipal and other governmental permits and
authorizations required therefor, and Lessor shall join in the application for
such permits or authorizations whenever such action is necessary; provided,
however, that (i) any such joinder shall be at no cost or expense to Lessor; and
(ii) any plans required to be filed in connection with any such application
which require the approval of Lessor as hereinabove provided shall have been so
approved by Lessor;
          (c) Such construction shall not, and Lessee’s licensed architect or
engineer shall certify to Lessor that such construction shall not, impair the
structural strength of any component of the Facility or overburden the
electrical, water, plumbing, HVAC or other building systems of any such
component;
          (d) Lessee’s licensed architect or engineer shall certify to Lessor
that the detailed plans and specifications conform to and comply with all
applicable building, subdivision and zoning codes, laws, ordinances, regulations
and other Legal Requirements imposed by all governmental authorities having
jurisdiction over the Leased Property;
          (e) There shall be no material changes in the plans and specifications
for such construction from those approved by Lessor, if applicable, without
first obtaining the prior written approval of Lessor with respect to such
changes;
          (f) Such construction shall, when completed, be of such a character as
not to decrease the value of the Leased Property as it was immediately before
such Capital Addition;
          (g) During and following completion of such construction, the parking
which is located in the Facility or on the Land relating to the Facility shall
remain adequate for the operation of the Facility for its Primary Intended Use
and in no event shall such parking be less than that which was or is required by
law or which was located in the Facility or on the Land prior to such
construction; provided, however, with Lessor’s prior consent and at no
additional expense to Lessor, (i) to the extent additional parking is not
already a part of a Capital Addition, Lessee may construct additional parking on
the Land; or (ii) Lessee may acquire off-site parking to serve the Facility as
long as such parking shall be dedicated to, or otherwise made available to
serve, the Facility;

30



--------------------------------------------------------------------------------



 



          (h) All work done in connection with such construction shall be done
promptly and in a good and workmanlike manner using good quality materials and
in conformity with all Legal Requirements;
          (i) To the extent not already maintained or covered by Lessee pursuant
to Article XIII hereof, Lessee shall at all times maintain or cause to be
maintained the following insurance during such construction (including through
the date of completion of any punch list items relating thereto):
          (i) Builder’s risk insurance or similar type coverage covering such
construction, in a face amount of not less than the full insurable value thereof
and materials supplied in connection therewith, with appropriate provisions made
to include coverage of materials stored off the Leased Property in an amount not
less than the full insurable value of such materials stored off the Leased
Property from time to time; and
          (ii) Errors and omissions insurance by architect and/or engineer
selected by Lessee in connection with such design and construction in an amount
at least equal to One Million Dollars ($1,000,000) which can be applied to such
construction, covering the entire period of design and construction, including
completion of any punch-list items.
All such insurance maintained or caused to be maintained by Lessee pursuant to
this Section 10.2(i) shall be on an occurrence (as opposed to claims made) basis
and shall name Lessor as an additional insured. All insurance maintained or
caused to be maintained by Lessee pursuant to subsection (i) above shall name
Lessee, Lessor and any contractor, jointly, as loss payee. In addition, all such
insurance to be maintained or caused to be maintained by Lessee shall otherwise,
to the extent applicable, comply with the provisions of and shall be in addition
to the insurance specified in Article XIII hereof;
          (j) With respect to the construction of any alterations costing One
Million Dollars ($1,000,000.00) in the aggregate or more, Lessee shall procure
or cause to be procured a payment and performance bond naming Lessor as an
additional obligee in form and substance and from an institution reasonably
satisfactory to Lessor. The amount of each bond shall be equal to One Hundred
Twenty-Five Percent (125%) of the estimated construction for the performance
bond and One Hundred Percent (100%) of the estimated construction for the labor
and materials bond. Lessee shall not be obligated to procure the bonds
referenced in this Section 10.2(j) in connection with the construction of any
alterations costing less than One Million Dollars ($1,000,000.00) in the
aggregate;
          (k) Promptly following the completion of such construction, Lessee
shall deliver to Lessor “as built” drawings of such addition, certified as
accurate by the licensed architect or engineer selected by Lessee to supervise
such work, and copies of any new or revised Certificates of Occupancy; and
          (l) If by reason of the construction thereof, a new Certificate of
Occupancy for any component of the Facility is required, Lessee shall obtain and
furnish a copy of the same to Lessor promptly upon completion thereof.

31



--------------------------------------------------------------------------------



 



     10.3 [Intentionally Omitted].
     10.4 Rights of Facility Mortgagees. Notwithstanding anything herein to the
contrary, the provisions of this Article X are subject to the rights of the
Facility Mortgagees.
ARTICLE XI.
     11.1 Liens. Subject to the provisions of Article XII relating to permitted
contests, Lessee will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Additions
or any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that exist as of the Commencement
Date; (iii) restrictions, liens and other encumbrances which are consented to in
writing by Lessor, or any easements granted pursuant to the provisions of
Section 7.3; (iv) liens for Impositions which Lessee is not required to pay
hereunder; (v) subleases permitted by Article XXIV; (vi) liens for Impositions
not yet delinquent; (vii) liens of mechanics, laborers, materialmen, suppliers
or vendors for amounts not yet due; (viii) any liens which are the
responsibility of Lessor pursuant to the provisions of Article XXXV; and
(ix) any judgment liens against Lessor for amounts which are not otherwise the
responsibility of Lessee.
ARTICLE XII.
     12.1 Permitted Contests. Lessee, upon prior written notice to Lessor, on
its own or in Lessor’s name, at Lessee’s expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any licensure or certification
decision, Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; subject, however, to the further
requirement that (i) in the case of an unpaid Imposition, lien, attachment,
levy, encumbrance, charge or claim, the commencement and continuation of such
proceedings shall suspend the collection thereof from Lessor and from the Leased
Property or any Capital Additions; (ii) neither the Leased Property nor any
Capital Additions, the Rent therefrom nor any part or interest in either thereof
would be in any danger of being sold, forfeited, attached or lost pending the
outcome of such proceedings; (iii) in the case of a Legal Requirement, neither
Lessor nor Lessee would be in any danger of liability (other than the accrual of
monetary penalties or fees during the pendency of such contest due to Lessee’s
failure to pay any amounts that are the subject of such contest) for failure to
comply therewith pending the outcome of such proceedings; (iv) if any such
contest shall involve a sum of money or potential loss in excess of Fifty
Thousand Dollars ($50,000), upon request of Lessor, Lessee shall deliver to
Lessor and its counsel an opinion of legal counsel reasonably acceptable to
Lessor to the effect set forth in clauses (i), (ii) and (iii) above, to the
extent applicable; (v) in the case of a Legal Requirement, Imposition, lien,
encumbrance or charge, Lessee shall give such reasonable security as may be
required by Lessor to insure ultimate payment of the same and to prevent any
sale or forfeiture of the Leased Property or any Capital Additions or the Rent
by reason of such nonpayment or noncompliance; and (vi) in the case of an
Insurance Requirement, the coverage required by Article XIII shall be
maintained. If any such contest is finally resolved against Lessor or Lessee,
Lessee shall promptly pay the amount required to be paid, together with all
interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement.

32



--------------------------------------------------------------------------------



 



Lessor, at Lessee’s expense, shall execute and deliver to Lessee such
authorizations and other documents as may reasonably be required in any such
contest, and, if reasonably requested by Lessee or if Lessor so desires, Lessor
shall join as a party therein. The provisions of this Article XII shall not be
construed to permit Lessee to contest the payment of Rent or any other amount
payable by Lessee to Lessor hereunder. Lessee shall indemnify, defend, protect
and save Lessor harmless from and against any liability, cost or expense of any
kind that may be imposed upon Lessor in connection with any such contest and any
loss resulting therefrom.
ARTICLE XIII.
     13.1 General Insurance Requirements. During the Term, Lessee shall at all
times keep the Leased Property, and all property located in or on the Leased
Property, including all Capital Additions, the Fixtures and the Personal
Property, insured with the kinds and amounts of insurance described below. Each
element of the insurance described in this Article shall be maintained with
respect to the Leased Property of the Facility, including the Capital Additions,
Fixtures, Personal Property and operations thereon. This insurance shall be
written by companies authorized to do insurance business in the State in which
the Leased Property is located. All liability type policies must name Lessor as
an “additional insured” and shall be considered primary insurance without
recourse to any insurance maintained by Lessor. All property, loss of rental and
business interruption type policies shall name Lessor as “loss payee.” Losses
shall be payable to Lessor and/or Lessee as provided in Article XIV. In
addition, the policies, as appropriate, shall name as an “additional insured” or
“loss payee” any Facility Mortgagee by way of a standard form of mortgagee’s
loss payable endorsement. Any loss adjustment shall require the written consent
of Lessor, Lessee, and each Facility Mortgagee. Evidence of insurance shall be
deposited with Lessor and, if requested, with any Facility Mortgagee(s). If any
provision of any Facility Mortgage requires deposits of insurance to be made
with such Facility Mortgagee, Lessee shall either pay to Lessor monthly the
amounts required and Lessor shall transfer such amounts to each Facility
Mortgagee, or, pursuant to written direction by Lessor, Lessee shall make such
deposits directly with such Facility Mortgagee. The policies shall insure
against the following risks with respect to the Facility:
          13.1.1 Loss or damage by fire, vandalism and malicious mischief,
extended coverage perils commonly known as special form perils, earthquake
(including earth movement), sinkhole and windstorm in an amount not less than
the insurable value on a replacement cost basis (as defined below in
Section 13.2) and including demolition, building ordinance, increased cost of
construction and a building ordinance coverage endorsement;
          13.1.2 Loss or damage by explosion of steam boilers, pressure vessels
or similar apparatus including what is normally covered by the standard boiler
and machinery policy including HVAC, refrigeration systems and electrical
systems, now or hereafter installed in the Facility, in such limits with respect
to any one accident as may be reasonably requested by Lessor from time to time;
          13.1.3 Flood (when the Leased Property of the Facility is located in
whole or in part within a designated 100-year flood plain area) and such other
hazards and in such amounts as may be customary for comparable properties in the
area;

33



--------------------------------------------------------------------------------



 



          13.1.4 Loss of rental value in an amount not less than twelve
(12) months’ Rent payable hereunder or business interruption in an amount not
less than twelve (12) months of income and normal operating expenses including
payroll and Rent payable hereunder with an endorsement extending the period of
indemnity by at least ninety (90) days (Building Ordinance — Increased Period of
Restoration Endorsement) necessitated by the occurrence of any of the hazards
described in Sections 13.1.1, 13.1.2 or 13.1.3;
          13.1.5 Claims on an occurrence basis for bodily injury or property
damage under a policy of commercial general liability insurance (including broad
form property damage and broad form contractual liability) with amounts not less
than One Million Dollars ($1,000,000.00) per occurrence and combined single
limit and Three Million Dollars ($3,000,000.00) in the annual aggregate; and
          13.1.6 Medical professional liability with amounts not less than One
Million Dollars ($1,000,000) combined single limit and Three Million Dollars
($3,000,000) in the annual aggregate.
     13.2 Replacement Cost. The term “replacement cost” shall mean the actual
replacement cost of the insured property from time to time with new materials
and workmanship of like kind and quality. If either party believes that the
replacement cost has increased or decreased at any time during the Term, it
shall have the right to have such replacement cost redetermined by an impartial
national insurance company reasonably acceptable to both parties (the “impartial
appraiser”). The party desiring to have the replacement cost so redetermined
shall forthwith, on receipt of such determination by the impartial appraiser,
give written notice thereof to the other party hereto. The determination of the
impartial appraiser shall be final and binding on the parties hereto, and Lessee
shall forthwith increase or decrease the amount of the insurance carried
pursuant to this Article to the amount so determined by the impartial appraiser.
Each party shall pay one-half (1/2) of the fee, if any, of the impartial
appraiser. If Lessee has made improvements to the Leased Property of the
Facility, including any Capital Additions thereto, Lessor may at Lessee’s
expense have the replacement cost redetermined at any time after such
improvements are made, regardless of when the replacement cost was last
determined.
     13.3 Additional Insurance. In addition to the insurance described above,
Lessee shall maintain such additional insurance as may be reasonably required
from time to time by any Facility Mortgagee and shall further at all times
maintain adequate workers’ compensation coverage and any other coverage required
by Legal Requirements for all Persons employed by Lessee on the Leased Property
of the Facility and any Capital Additions thereto in accordance with Legal
Requirements.
     13.4 Waiver of Subrogation. All insurance policies carried by either party
covering the Leased Property of the Facility and any Capital Additions thereto
and Lessee’s Personal Property including contents, fire and casualty insurance,
shall expressly waive any right of subrogation on the part of the insurer
against the other party. The parties hereto agree that their policies of
insurance will include such waiver clause or endorsement so long as the same are
obtainable without additional material cost. Each party waives any claims it has
against the other party to the extent such claim is covered by insurance.

34



--------------------------------------------------------------------------------



 



     13.5 Policy Requirements. All of the policies of insurance referred to in
this Article shall be written in form satisfactory to Lessor and by insurance
companies with a policyholder rating of “A-” and a financial rating of “X” in
the most recent version of Best’s Key Rating Guide; provided, however, that
Lessee may maintain commercial general liability insurance and medical
professional liability insurance written by insurance companies with a
policyholder rating of “A” and a financial rating of “VIII” in the most recent
version of Best’s Key Rating Guide, so long as Lessee at all times also
maintains excess commercial general liability insurance and excess medical
professional liability insurance with amounts not less than Three Million
Dollars ($3,000,000.00) with respect to commercial general liability insurance
and Three Million Dollars ($3,000,000.00) with respect to medical professional
liability insurance, in each case written by insurance companies with a
policyholder rating of “A-” and a financial rating of “X” in the most recent
version of Best’s Key Rating Guide. Additionally, except as otherwise provided
in this Lease, all of the insurance referred to in this Article shall be on an
occurrence (rather than a claims-made) basis. Lessee shall pay all of the
premiums therefor, and deliver such policies or certificates thereof to Lessor
upon or prior to their effective date (and with respect to any renewal policy,
at least ten (10) days prior to the expiration of the existing policy), and in
the event of the failure of Lessee either to effect such insurance in the names
herein called for or to pay the premiums therefor, or to deliver such policies
or certificates thereof to Lessor, at the times required, Lessor shall be
entitled, but shall have no obligation, to effect such insurance and pay the
premiums therefor, in which event the cost thereof, together with interest
thereon at the Overdue Rate, shall be repayable to Lessor upon demand therefor.
Each insurer shall agree, by endorsement on the policy or policies issued by it,
or by independent instrument furnished to Lessor, that it will give to Lessor
thirty (30) days’ written notice before the policy or policies in question shall
be altered, allowed to expire or canceled. Each policy shall have a deductible
or deductibles, if any, which are no greater than those normally maintained for
similar facilities in the State.
     13.6 Increase in Limits. If Lessor shall at any time believe in its
reasonable discretion that the limits of the insurance required hereunder are
insufficient, Lessor shall have the right notify Lessee in writing of the same
and the parties shall thereafter endeavor to agree in writing on the proper and
reasonable limits for such insurance to be carried. If the parties shall be
unable to agree thereon, the proper and reasonable limits for such insurance to
be carried shall be determined by an impartial third party reasonably selected
by Lessor, and reasonably approved by Lessee, and the determination of such
impartial third party shall be binding. Upon agreement by the parties or
determination by such third party the new increased limits as so agreed upon or
determined, as the case may be, shall be in effect and carried by Lessee until
further change pursuant to the provisions of this Section. Nothing herein shall
permit the amount of insurance to be reduced below the amount or amounts
required by any of the Facility Mortgagees.
     13.7 Blanket Policies and Policies Covering Multiple Locations.
Notwithstanding anything to the contrary contained in this Article, Lessee’s
obligations to carry the casualty insurance provided for herein may be brought
within the coverage of a blanket policy or policies of insurance carried and
maintained by Lessee; provided, however, that the coverage afforded Lessor will
not be reduced or diminished or otherwise be different from that which would
exist under a separate policy for the Facility meeting all other requirements of
this Lease by reason of the use of such blanket policy of insurance, and
provided further that the

35



--------------------------------------------------------------------------------



 



requirements of this Article XIII are otherwise satisfied. For any liability
policies covering any other facilities in addition to the Facility, Lessor may
require excess limits as Lessor reasonably determines.
     13.8 No Separate Insurance. Lessee shall not, on Lessee’s own initiative or
pursuant to the request or requirement of any third party, (i) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article to be furnished by, or which may reasonably be required
to be furnished by, Lessee or (ii) increase the amounts of any then existing
insurance by securing an additional policy or additional policies, unless all
parties having an insurable interest in the subject matter of the insurance,
including in all cases Lessor and all Facility Mortgagees, are included therein
as additional insured and the loss is payable under such insurance in the same
manner as losses are payable under this Lease. Lessee shall immediately notify
Lessor of the taking out of any such separate insurance or of the increasing of
any of the amounts of the then existing insurance by securing an additional
policy or additional policies.
ARTICLE XIV.
     14.1 Insurance Proceeds. Subject to the rights of any Facility Mortgagees,
all proceeds payable by reason of any loss or damage to the Leased Property, any
Capital Additions or any part(s) or portion(s) thereof, under any policy of
insurance required to be carried hereunder shall be paid to Lessor and made
available by Lessor to Lessee from time to time for the reasonable costs of
reconstruction or repair, as the case may be, of any damage to or destruction of
the Leased Property, any Capital Additions or any part(s) or portion(s) thereof.
Any excess proceeds of insurance remaining after the completion of the
restoration or reconstruction of the Leased Property and any Capital Additions
(or in the event neither Lessor nor Lessee is required or elects to repair and
restore, all such insurance proceeds) shall be retained by Lessor except as
otherwise specifically provided below in this Article XIV. Subject to the rights
of any Facility Mortgagees, all salvage resulting from any risk covered by
insurance shall belong to Lessor.
     14.2 Insured Casualty.
          14.2.1 If the Leased Property and/or any Capital Additions of the
Facility are damaged or destroyed from a risk covered by insurance carried by
Lessee such that the Facility thereby is rendered Unsuitable for its Primary
Intended Use, Lessee shall either (i) restore the Leased Property and such
Capital Additions to substantially the same condition as existed immediately
before such damage or destruction, or (ii) offer to acquire the Leased Property
of the Facility from Lessor for a purchase price equal to the greater of (y) the
Minimum Repurchase Price of the Facility or (z) the Fair Market Value of the
Facility immediately prior to such damage or destruction. If Lessor does not
accept Lessee’s offer to so purchase the Leased Property of the Facility, Lessee
may either withdraw such offer and proceed to restore the Leased Property of the
Facility to substantially the same condition as existed immediately before such
damage or destruction or terminate this Lease in which event Lessor shall be
entitled to retain the insurance proceeds.

36



--------------------------------------------------------------------------------



 



          14.2.2 If the Leased Property and/or any Capital Additions of the
Facility are damaged from a risk covered by insurance carried by Lessee, but the
Facility is not thereby rendered Unsuitable for its Primary Intended Use, Lessee
shall restore such Leased Property and such Capital Additions to substantially
the same condition as existed immediately before such damage. Such damage shall
not terminate this Lease; provided, however, that if Lessee cannot within a
reasonable time after diligent efforts obtain the necessary government approvals
needed to restore and operate the Facility for its Primary Intended Use, Lessee
may offer to purchase the Leased Property of the Facility for a purchase price
equal to the greater of the Minimum Repurchase Price of the Facility or the Fair
Market Value of the Facility immediately prior to such damage. If Lessee shall
make such offer and Lessor does not accept the same, Lessee may either withdraw
such offer and proceed to restore the Leased Property of the Facility to
substantially the same condition as existed immediately before such damage or
destruction, or terminate this Lease, in which event Lessor shall be entitled to
retain the insurance proceeds.
          14.2.3 If the cost of the repair or restoration exceeds the amount of
proceeds received by Lessor from the insurance required to be carried hereunder,
Lessee shall contribute any excess amounts needed to restore the Facility. Such
difference shall be paid by Lessee to Lessor together with any other insurance
proceeds, for application to the cost of repair and restoration.
          14.2.4 If Lessor accepts Lessee’s offer to purchase the Leased
Property, this Lease shall terminate upon payment of the purchase price and
Lessor shall remit to Lessee all insurance proceeds pertaining to the Leased
Property then held by Lessor.
     14.3 Uninsured Casualty. If the Leased Property and/or any Capital
Additions of the Facility is/are damaged or destroyed from a risk not covered by
insurance carried by Lessee, whether or not such damage or destruction renders
the Facility Unsuitable for its Primary Intended Use, Lessee at its expense
shall restore the Leased Property and Capital Additions of the Facility to
substantially the same condition it was in immediately before such damage or
destruction and such damage or destruction shall not terminate this Lease.
     14.4 No Abatement of Rent. This Lease shall remain in full force and effect
and Lessee’s obligation to pay the Rent and all other charges required by this
Lease shall remain unabated during the period required for adjusting insurance,
satisfying Legal Requirements, repair and restoration.
     14.5 Waiver. Lessee waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property and/or any
Capital Additions.
     14.6 Rights of Facility Mortgagees. Notwithstanding anything herein to the
contrary, the provisions of this Article XIV are subject to the rights of the
Facility Mortgagees.

37



--------------------------------------------------------------------------------



 



ARTICLE XV.
     15.1 Condemnation.
          15.1.1 Total Taking. If the Leased Property and any Capital Additions
of the Facility are totally and permanently taken by Condemnation, this Lease
shall terminate as of the day before the Date of Taking.
          15.1.2 Partial Taking. If a portion of the Leased Property and any
Capital Additions is taken by Condemnation, this Lease shall remain in effect if
the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
but if the Facility is thereby rendered Unsuitable for its Primary Intended Use,
this Lease shall terminate as of the day before the Date of Taking.
          15.1.3 Restoration. If there is a partial taking of the Leased
Property and any Capital Additions and this Lease remains in full force and
effect pursuant to Section 15.1.2, Lessor shall, subject to the rights of
Facility Mortgagees, make available to Lessee the portion of the Award necessary
and specifically identified or allocated for restoration of the Leased Property
and any such Capital Additions and Lessee shall accomplish all necessary
restoration whether or not the amount provided or allocated by the Condemnor for
restoration is sufficient.
          15.1.4 Award-Distribution. The entire Award shall belong to and be
paid to Lessor, except that, subject to the rights of the Facility Mortgagees,
Lessee shall be entitled to receive from the Award, if and to the extent such
Award specifically includes such item, lost profits value and moving expenses,
provided, that in any event Lessor shall receive from the Award, subject to the
rights of the Facility Mortgagees, no less than the greater of the Fair Market
Value of the Facility prior to the institution of the Condemnation or the
Minimum Repurchase Price of the Facility.
          15.1.5 Temporary Taking. The taking of the Leased Property, any
Capital Additions and/or any part(s) thereof, shall constitute a taking by
Condemnation only when the use and occupancy by the taking authority has
continued for longer than 180 consecutive days. During any shorter period, which
shall be a temporary taking, all the provisions of this Lease shall remain in
full force and effect and the Award allocable to the Term shall be paid to
Lessee.
          15.1.6 Sale Under Threat of Condemnation. A sale by Lessor to any
Condemnor, either under threat of Condemnation or while Condemnation proceedings
are pending, shall be deemed a Condemnation for purposes of this Lease. Lessor
may, without any obligation to Lessee, agree to sell and/or convey to any
Condemnor all or any portion of the Leased Property free from this Lease and the
rights of Lessee hereunder without first requiring that any action or proceeding
be instituted or pursued to judgment.
ARTICLE XVI.
     16.1 Events of Default. Any one or more of the following shall constitute
an “Event of Default”:

38



--------------------------------------------------------------------------------



 



          (a) a default shall occur under any other lease or other agreement or
instrument, including the Contract of Acquisition, the Related Contract of
Acquisition and the Related Leases, now or hereafter with or in favor of Lessor
or any Affiliate of Lessor and made by or with Lessee or any Affiliate of
Lessee, subject, however, to the express limitations set forth in such lease(s)
or other agreement(s) on the survival of the representations, warranties and
covenants contained therein, where the default is not cured within any
applicable notice and cure period set forth therein;
          (b) [Intentionally Omitted];
          (c) Lessee shall fail to pay any installment of Rent when the same
becomes due and payable and such failure is not cured by Lessee within a period
of five (5) days after notice thereof from Lessor; provided, however, that such
notice shall be in lieu of and not in addition to any notice required under
applicable law;
          (d) Lessee shall fail to obtain a letter of credit if required by
Article XXI;
          (e) except as otherwise specifically provided for in this
Section 16.1, if Lessee shall fail to observe or perform any other term,
covenant or condition of this Lease and such failure is not cured by Lessee
within thirty (30) days after notice thereof from Lessor, unless such failure
cannot with due diligence be cured within a period of thirty (30) days, in which
case such failure shall not be deemed to be an Event of Default if Lessee
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof; provided, however, that such notice shall be in
lieu of and not in addition to any notice required under applicable law;
          (f) Lessee or any Guarantor shall:
          (i) admit in writing its inability to pay its debts generally as they
become due,
          (ii) file a petition in bankruptcy or a petition to take advantage of
any insolvency act,
          (iii) make an assignment for the benefit of its creditors,
          (iv) consent to the appointment of a receiver of itself or of the
whole or any substantial part of its property, or
          (v) file a petition or answer seeking reorganization or arrangement
under the Federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof;
          (g) Lessee or any Guarantor shall be adjudicated as bankrupt or a
court of competent jurisdiction shall enter an order or decree appointing,
without the consent of Lessee, a receiver of Lessee or of the whole or
substantially all of its property, or approving a petition filed against it
seeking reorganization or arrangement of Lessee under the Federal

39



--------------------------------------------------------------------------------



 



bankruptcy laws or any other applicable law or statute of the United States of
America or any state thereof, and such judgment, order or decree shall not be
vacated or set aside or stayed within ninety (90) days from the date of the
entry thereof;
          (h) Lessee or any Guarantor shall be liquidated or dissolved, or shall
begin proceedings toward such liquidation or dissolution, or shall, in any
manner, permit the sale or divestiture of substantially all its assets;
          (i) the estate or interest of Lessee in the Leased Property, any
Capital Additions or any part(s) thereof shall be levied upon or attached in any
proceeding and the same shall not be vacated or discharged within the later of
ninety (90) days after commencement thereof or thirty (30) days after receipt by
Lessee of notice thereof from Lessor; provided, however, that such notice shall
be in lieu of and not in addition to any notice required under applicable law;
          (j) any Transfer occurs without Lessor’s consent in accordance with
the provisions of Article XXIV;
          (k) any of the representations or warranties made by Lessee or its
Affiliate in this Lease or in the Contract of Acquisition or Related Contract of
Acquisition (subject, however, to the express limitations set forth in the
Contract of Acquisition and the Related Contract of Acquisition on the survival
of the representations, warranties and covenants contained therein), or made by
any Guarantor under the Guaranty proves to be untrue when made in any material
respect which materially and adversely affects Lessor;
          (l) the Facility’s applicable license or third-party provider
reimbursement agreements material to the Facility’s operation for its Primary
Intended Use are at any time (i) terminated, (ii) revoked, or (iii) suspended
for more than thirty (30) days without a plan of correction being filed;
          (m) any local, state or federal agency having jurisdiction over the
operation of the Facility removes Ten Percent (10%) or more of the patients or
residents located in the Facility;
          (n) Lessee fails to give notice to Lessor not later than ten (10) days
after any notice, claim or demand from any governmental authority or any officer
acting on behalf thereof, of any material violation of any law, order,
ordinance, rule or regulation with respect to the operation of the Facility;
          (o) Lessee fails to cure or abate any material violation occurring
during the Term that is claimed by any governmental authority, or any officer
acting on behalf thereof, of any law, order, ordinance, rule or regulation
pertaining to the operation of the Facility, and within the time permitted by
such authority for such cure or abatement;
          (p) Lessee fails to notify Lessor within forty-eight (48) hours after
receipt of any notice from any governmental agency terminating or suspending or
threatening termination or suspension, of any material license or certification
relating to the Facility;

40



--------------------------------------------------------------------------------



 



          (q) any proceedings are instituted against Lessee by any governmental
authority which are reasonably likely to result in (i) the revocation of any
license granted to Lessee for the operation of the Facility; (ii) the
decertification of the Facility from participation in the Medicare or Medicaid
reimbursement program; or (iii) the issuance of a stop placement order against
Lessee that is not removed within ninety (90) days following the date of
issuance thereof;
          (r) any default and acceleration of any indebtedness of Lessee has
occurred; and
          (s) any default shall occur and be continuing under any Guaranty after
any applicable notice and cure period provided for therein (including, without
limitation, any default relating to the failure of Guarantor to meet any
Consolidated Net Worth Requirements set forth therein).
     16.2 Certain Remedies. If an Event of Default shall have occurred, Lessor
may terminate this Lease by giving Lessee notice of such termination and the
Term shall terminate and all rights of Lessee under this Lease shall cease. Any
such notice of termination may, at Lessor’s option, be given and exercised
concurrently with any notice of Event of Default given by Lessor to Lessee
hereunder. In such event, such termination shall be effective immediately upon
the occurrence of the Event of Default. Lessor shall have all rights at law and
in equity available to Lessor as a result of any Event of Default. Lessee shall
pay as Additional Charges all costs and expenses incurred by or on behalf of
Lessor, including reasonable attorneys’ fees and expenses, as a result of any
Event of Default hereunder. If an Event of Default shall have occurred and be
continuing, whether or not this Lease has been terminated pursuant to this
Section 16.2, Lessee shall, to the extent permitted by law, if required by
Lessor so to do, immediately surrender to Lessor possession of the Leased
Property and any Capital Additions of the Facility and quit the same and Lessor
may enter upon and repossess such Leased Property and such Capital Additions by
reasonable force, summary proceedings, ejectment or otherwise, and may remove
Lessee and all other Persons and any of Lessee’s Personal Property from such
Leased Property and such Capital Additions.
     16.3 Damages. (i) The termination of this Lease; (ii) the repossession of
the Leased Property and Capital Additions of the Facility; (iii) the failure of
Lessor, notwithstanding reasonable good faith efforts, to relet the Leased
Property or any portion thereof; (iv) the reletting of all or any portion of the
Leased Property; or (v) the failure or inability of Lessor to collect or receive
any rentals due upon any such reletting, shall not relieve Lessee of its
liabilities and obligations hereunder, all of which shall survive any such
termination, repossession or reletting. In addition, the termination of this
Lease shall not relieve Lessee of its liabilities and obligations hereunder that
are intended to survive the termination of this Lease, including, without
limitation, the obligations set forth in this Section 16.3 and Sections 16.5,
23, 36.4 and 44.1.6. If any such termination occurs, Lessee shall forthwith pay
to Lessor all Rent due and payable to and including the date of such
termination. Thereafter, following any such termination, Lessee shall forthwith
pay to Lessor, at Lessor’s option, as and for liquidated and agreed current
damages for an Event of Default by Lessee, the sum of:

41



--------------------------------------------------------------------------------



 



          (a) the worth at the time of award of the unpaid Rent which had been
earned at the time of termination,
          (b) the worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Lessee proves could have been
reasonably avoided,
          (c) the worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Lessee proves could be reasonably avoided, plus
          (d) any other amount necessary to compensate Lessor for all the
detriment proximately caused by Lessee’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.
As used in clauses (a) and (b) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause (c) above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus One Percent (1%).
     Alternatively, if Lessor does not elect to terminate this Lease, then
Lessee shall pay to Lessor, at Lessor’s option, as and for agreed damages for
such Event of Default without termination of Lessee’s right to possession of the
Leased Property and any Capital Additions or any portion thereof, each
installment of said Rent and other sums payable by Lessee to Lessor under this
Lease as the same becomes due and payable, together with interest at the Overdue
Rate from the date when due until paid, and Lessor may enforce, by action or
otherwise, any other term or covenant of this Lease.
     16.4 Receiver. Upon the occurrence of an Event of Default, and upon
commencement of proceedings to enforce the rights of Lessor hereunder, Lessor
shall be entitled, as a matter of right, to the appointment of a receiver or
receivers acceptable to Lessor of the Leased Property and any Capital Additions
of the revenues, earnings, income, products and profits thereof, pending the
outcome of such proceedings, with such powers as the court making such
appointment shall confer.
     16.5 Lessee’s Obligation to Purchase. Upon the occurrence of a Put Event
with respect to the Facility, Lessor shall be entitled to require Lessee to
purchase the Leased Property of the Facility, on the first Minimum Rent Payment
Date occurring not less than thirty (30) days after the date specified in a
notice from Lessor requiring such purchase for an amount equal to the greater of
(i) the Fair Market Value of the Facility, or (ii) the Minimum Repurchase Price
of the Facility, plus, in either event, all Rent then due and payable (excluding
the installment of Minimum Rent due on the purchase date) with respect to the
Facility. If Lessor exercises such right, Lessor shall convey the Leased
Property of the Facility to Lessee on the date fixed therefor in accordance with
the provisions of Article XVIII upon receipt of the purchase price therefor and
this Lease shall thereupon terminate. Any purchase by Lessee of the Leased
Property of the Facility pursuant to this Section shall be in lieu of the
damages specified in Section 16.3 with respect to the Facility. Notwithstanding
anything herein to the contrary, the provisions of this Section 16.5 are subject
to the rights of the Facility Mortgagees.

42



--------------------------------------------------------------------------------



 



     16.6 Waiver. If Lessor initiates judicial proceedings or if this Lease is
terminated by Lessor pursuant to this Article with respect to the Facility,
Lessee waives, to the extent permitted by applicable law, (i) any right of
redemption, re-entry or repossession; and (ii) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt.
     16.7 Application of Funds. Any payments received by Lessor under any of the
provisions of this Lease shall be applied to Lessee’s obligations in the order
which Lessor may determine or as may be prescribed by the laws of the State.
     16.8 Facility Operating Deficiencies. On written notice of a request
therefor by Lessor to Lessee, upon the occurrence of a Facility Operating
Deficiency specified with particularity in Lessor’s notice, and for a period of
time necessary fully to remedy the Facility Operating Deficiency, Lessee shall
engage the services of a management consultant, unaffiliated with Lessee and
approved by Lessor, which approval shall not be unreasonably withheld, to review
the management of the Facility for the purpose of making recommendations to
remedy the Facility Operating Deficiency(ies). Subject to applicable Legal
Requirements governing confidentiality of patient records, the management
consultant shall have complete access to the Facility, its records, offices and
facilities, in order that it may carry out its duties. Lessee shall cause such
management consultant to prepare and deliver to Lessor and Lessee a written
report of its recommendations within thirty (30) days after its engagement. If
Lessee shall fail to designate a management consultant approved by Lessor as
provided above within ten (10) days after Lessee’s receipt of the Lessor’s
notice, Lessor may designate such management consultant by further notice to
Lessee. Lessee shall be responsible for payment of all fees and expenses
reasonably charged and incurred by the management consultant in carrying out its
duties. Lessee shall promptly implement any and all reasonable recommendations
made by such management consultant in order to promptly correct or cure such
Facility Operating Deficiency; provided, however, that in no event shall Lessee
implement any such recommendations if the same would constitute a violation of
applicable Legal Requirements or would otherwise cause an Event of Default
hereunder (e.g., a Transfer or change in use of the Leased Property), unless
Lessor consents in writing to such Event of Default, which consent may be given
or withheld in Lessor’s sole and absolute discretion.
     16.9 [Intentionally Omitted].
     16.10 Lessor’s Security Interest. The parties intend that if an Event of
Default occurs under this Lease, Lessor will control Lessee’s Personal Property
and the Lessee’s Intangible Property so that Lessor or its designee or nominee
can operate or re-let the Facility intact for its Primary Intended Use.
Accordingly, to implement such intention, and for the purpose of securing the
payment and performance obligations of Lessee hereunder, Lessor and Lessee agree
as follows:
          16.10.1 Lessee, as debtor, hereby grants to Lessor, as secured party,
a security interest and an express contractual lien upon all of Lessee’s right,
title and interest in and to Lessee’s Personal Property and in and to Lessee’s
Intangible Property and any and all products, rents, proceeds and profits
thereof in which Lessee now owns or hereafter acquires an interest or right,
including any leased Lessee’s Personal Property (collectively, the
“Collateral”),

43



--------------------------------------------------------------------------------



 



in each case subject and subordinate to the security interests granted to any
Facility Mortgagee(s). This Lease constitutes a security agreement covering all
such Lessee’s Personal Property and Lessee’s Intangible Property. The security
interest granted to Lessor with respect to Lessee’s Personal Property in this
Section 16.10 is intended by Lessor and Lessee to be subordinate to any security
interest granted in connection with the purchase money financing or leasing of
all or any portion of the Lessee’s Personal Property so long as the lessor or
financier of such Lessee’s Personal Property agrees to give Lessor written
notice of any default by Lessee under the terms of such lease or financing
arrangement, to give Lessor a reasonable time following such notice to cure any
such default and consents to Lessor’s written assumption of such lease or
financing arrangement upon Lessor’s curing of any such defaults. The security
interest granted to Lessor with respect to Lessee’s accounts receivable in this
Section 16.10 is also intended by Lessor and Lessee to be subordinate to any
security interest granted by Lessee to any institutional credit facility lender
of Lessee in and to Lessee’s accounts receivable. This security agreement and
the security interest created herein shall survive the expiration or earlier
termination of this Lease.
          16.10.2 Lessee hereby authorizes Lessor to file such financing
statements, continuation statements and other documents as may be necessary or
desirable to perfect or continue the perfection of Lessor’s security interest in
the Collateral. In addition, if required by Lessor at any time during the Term,
Lessee shall execute and deliver to Lessor, in form reasonably satisfactory to
Lessor, additional security agreements, financing statements, fixture filings
and such other documents as Lessor may reasonably require to perfect or continue
the perfection of Lessor’s security interest in the Collateral. In the event
Lessee fails to execute any financing statement or other documents for the
perfection or continuation of Lessor’s security interest, Lessee hereby appoints
Lessor as its true and lawful attorney-in-fact to execute any such documents on
its behalf, which power of attorney shall be irrevocable and is deemed to be
coupled with an interest. Subject to the terms of Section 41.2 below, if
requested by any institutional credit facility lender(s) of Lessee at any time
during the Term, Lessor shall execute and deliver to such lender(s) and Lessee,
in form reasonably satisfactory to such lender(s), such intercreditor agreements
and similar documentation as such lender(s) may reasonably require to perfect or
continue the perfection of such lender’s security interests in Lessee’s accounts
receivables.
          16.10.3 Lessee will give Lessor at least thirty (30) days’ prior
written notice of any change in Lessee’s name, identity, jurisdiction of
organization or corporate structure. With respect to any such change, Lessee
will promptly execute and deliver such instruments, documents and notices and
take such actions, as Lessor deems necessary or desirable to create, perfect and
protect the security interests of Lessor in the Collateral.
          16.10.4 Upon the occurrence of an Event of Default, Lessor shall be
entitled to exercise any and all rights or remedies available to a secured party
under the Uniform Commercial Code, or available to a lessor under the laws of
the State, with respect to Lessee’s Personal Property and Lessee’s Intangible
Property, including the right to sell the same at public or private sale.

44



--------------------------------------------------------------------------------



 



ARTICLE XVII.
     17.1 Lessor’s Right to Cure Lessee’s Default. If Lessee shall fail to make
any payment or to perform any act required to be made or performed hereunder,
Lessor, without waiving or releasing any obligation or default, may, but shall
be under no obligation to, make such payment or perform such act for the account
and at the expense of Lessee, and may, to the extent permitted by law, enter
upon the Leased Property and any Capital Additions for such purpose and take all
such action thereon as, in Lessor’s opinion, may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of Lessee. All sums so paid
by Lessor and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Lessor, shall be
paid by Lessee to Lessor on demand.
ARTICLE XVIII.
     18.1 Purchase of the Leased Property. If Lessee purchases the Leased
Property from Lessor pursuant to any provisions of this Lease, Lessor shall,
upon receipt from Lessee of the applicable purchase price, together with full
payment of any unpaid Rent due and payable with respect to any period ending on
or before the date of the purchase, deliver to Lessee an appropriate special or
limited warranty deed conveying the entire interest of Lessor in and to the
Leased Property to Lessee free and clear of all encumbrances other than
(i) those that Lessee has agreed hereunder to pay or discharge; (ii) those
mortgage liens, if any, which Lessee has agreed in writing to accept and to take
title subject to; (iii) those liens and encumbrances which were in effect on the
date of conveyance of the Leased Property to Lessor; and (iv) any other
encumbrances permitted hereunder to be imposed on the Leased Property which are
assumable at no cost to Lessee or to which Lessee may take subject without cost
to Lessee. The difference between the applicable purchase price and the total of
the encumbrances assumed or taken subject to shall be paid to Lessor or as
Lessor may direct in immediately available funds. All expenses of such
conveyance, including the cost of title insurance, attorneys’ fees incurred by
Lessor in connection with such conveyance and release, transfer taxes and
recording and escrow fees, shall be paid by Lessee.
     18.2 Rights of Lessee Prior to Closing. Notwithstanding anything to the
contrary in this Lease, or at law or in equity, if Lessee exercises any right or
option of Lessee to purchase or acquire the Leased Property pursuant to any of
the provisions of this Lease, or Lessor shall exercise its right to require
Lessee to purchase the Leased Property pursuant to Section 16.5 hereof (herein,
a “Purchase Right/Obligation Exercise”), the following shall pertain:
          (a) Such Purchase Right/Obligation Exercise (and any purchase or other
separate contract formed upon such Purchase Right/Obligation Exercise) shall not
under any circumstances cause a termination of this Lease, and this Lease shall
remain in full force and effect to and until the consummation of the closing in
accordance with the terms thereof;
          (b) Lessee hereby acknowledges and agrees that Lessee shall not under
any circumstances be entitled to possession of the Leased Property under the
terms of any purchase or other separate contract formed upon such Purchase
Right/Obligation Exercise until

45



--------------------------------------------------------------------------------



 



the closing thereof, and that, prior thereto, Lessee’s possession of the Leased
Property shall be solely by way of this Lease;
          (c) In no event shall Lessee be deemed a vendee in possession; and
          (d) In the event that an Event of Default shall occur at anytime
during the period from such Purchase Right/Obligation Exercise to and until
closing, Lessor shall be entitled to exercise any and all rights or remedies
available to a landlord against a defaulting tenant, whether at law or equity,
including those set forth in Article XVI hereof, and specifically including the
right to recover possession of the Leased Property through summary proceedings
(such as unlawful detainer or other similar action permitted by law), and in no
event shall Lessor be required to bring an action for ejectment or any other
similar non-expedited proceeding.
ARTICLE XIX.
     19.1 Renewal Terms. Provided that no Event of Default, or event which, with
notice or lapse of time or both, would constitute an Event of Default, has
occurred and is continuing, either at the date of exercise or upon the
commencement of an Extended Term (as hereunder defined), then Lessee shall have
the right to renew this Lease for two (2) ten-year renewal terms (each an
“Extended Term”), upon (i) giving written notice to Lessor of such renewal not
less than twelve (12) months and not more than eighteen (18) months prior to the
expiration of the then current Term and (ii) delivering to Lessor concurrent
with such notice a reaffirmation of the Guaranty executed by Guarantor stating,
in substance, that Guarantor’s obligations under the Guaranty shall extend to
this Lease, as extended by the Extended Term. During each Extended Term, all of
the terms and conditions of this Lease shall continue in full force and effect.
     Notwithstanding anything to the contrary in this Section 19.1, Lessor, in
its sole discretion, may waive the condition to Lessee’s right to renew this
Lease that no Event of Default, or event which, with notice or lapse of time or
both, would constitute an Event of Default, have occurred or be continuing, and
the same may not be used by Lessee as a means to negate the effectiveness of
Lessee’s exercise of its renewal right for such Extended Term.
     19.2 Lessor’s Rights of Renewal and Early Termination. In order to
facilitate the transfer of the operations of the Facility to a third party
and/or to locate a replacement lessee, Lessor shall have the one time right with
respect to the Facility to extend the Term of this Lease for up to six
(6) months. Such right of extension shall be exercised by Lessor, if at all, by
written notice from Lessor to Lessee given not less than four (4) months prior
to the expiration of the Term and stating the date through which Lessor is
extending the Term of this Lease (which date shall not be later than six
(6) months after the originally scheduled expiration date). In the event that
Lessor shall exercise such right of extension, all of the terms and conditions
of this Lease shall continue in full force and effect with respect to the
Facility, and Lessee shall continue to pay Rent for and during such extension
period at the same Minimum Rent rates as were in effect upon the expiration of
the originally scheduled Term; provided, however, that Lessor shall have the
right to terminate this Lease during any such extension period upon not less
than sixty (60) days prior written notice to Lessee. In such event, this Lease,
as previously extended, shall terminate upon the date specified in Lessor’s
notice of termination.

46



--------------------------------------------------------------------------------



 



ARTICLE XX.
     20.1 Holding Over. Except as provided in Section 19.2, if Lessee shall for
any reason remain in possession of the Leased Property and/or any Capital
Additions of the Facility after the expiration or earlier termination of the
Term, such possession shall be as a month-to-month tenant during which time
Lessee shall pay as Minimum Rent each month an amount equal to One Hundred Fifty
Percent (150%) of the monthly Minimum Rent applicable to the prior Lease Year,
together with all Additional Charges and all other sums payable by Lessee
pursuant to this Lease. During such period of month-to-month tenancy, Lessee
shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease, but shall have no rights hereunder other than the
right, to the extent given by law to month-to-month tenancies, to continue its
occupancy and use of the Leased Property and/or any Capital Additions of the
Facility. Nothing contained herein shall constitute the consent, express or
implied, of Lessor to the holding over of Lessee after the expiration or earlier
termination of this Lease.
ARTICLE XXI.
     21.1 Letters of Credit or Cash Security Deposit. On or prior to the
execution and delivery of this Lease, and for sixty (60) days after the
expiration or earlier termination of this Lease, Lessee shall have either
deposited with Lessor a cash security deposit or letters of credit in an
aggregate amount equal to one-half (1/2) of the annual Minimum Rent (estimated
for the first Lease Year if not yet fixed) payable by Lessee under this Lease
for the then-current Lease Year (the “Security Amount”) in accordance with this
Article XXI, in either case to secure Lessee’s obligations hereunder and
Lessee’s and the obligations of any Affiliate of Lessee under any other lease or
other agreement or instrument with or in favor of Lessor or any Affiliate of
Lessor, including the Guaranty, the Contract of Acquisition, the Related
Contract of Acquisition and the Related Leases, at the times, for the purposes
set forth below.
     21.2 Requirements for Letters of Credit. If Lessee elects to deliver one or
more letters of credit hereunder, then each letter of credit delivered by Lessee
to Lessor hereunder shall be in substantially the form of Exhibit E hereto, and
shall be from a financial institution satisfactory to Lessor but in any event
with (a) not less than $100 Million in net current assets, (b) a financial
rating of not less than 60 as rated by Sheshonoff Information Services, Inc. (or
any equivalent rating thereto from any successor or substitute rating service
selected by Lessor) and (c) an investment grade rating from each of Standard and
Poors Corporation and Moody’s Investors Service, naming Lessor as beneficiary.
Each letter of credit shall be for a term of not less than one (1) year and
irrevocable during that term. Each letter of credit shall provide that it will
be honored upon a signed statement by Lessor that Lessor is entitled to draw
upon any letter of credit under this Lease, and shall require no signature or
statement from any party other than Lessor. No notice to Lessee shall be
required to enable Lessor to draw upon the letter of credit. Each letter of
credit shall also provide that following the honor of any drafts in an amount
less than the aggregate amount of the letter of credit, the financial
institution shall return the original letter of credit to Lessor and Lessor’s
rights as to the remaining amount of the letter of credit will not be
extinguished. In the event of a transfer of Lessor’s interest in the Leased
Property, Lessor shall have the right to transfer the letter of credit to the
transferee and thereupon shall, without any further agreement between the
parties, be released by Lessee from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of the
letter of

47



--------------------------------------------------------------------------------



 



credit to a new Lessor. The letter of credit may be assigned as security in
connection with a Facility Mortgage. If the financial institution from which
Lessee has obtained a letter of credit shall admit in writing its inability to
pay its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency act, make an assignment for the
benefit of its creditors, consent to the appointment of a receiver of itself or
of the whole or any substantial part of its property, or file a petition or
answer seeking reorganization or arrangement under the Federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
state thereof, then Lessee shall obtain a replacement letter of credit within
thirty (30) days of such act from another financial institution satisfactory to
Lessor or deliver a cash security deposit in lieu thereof in accordance with the
provisions of this Article XXI.
     21.3 Cash Security Deposit. If Lessee elects to deliver to Lessor a cash
security deposit, then Lessor shall not be required to keep the cash security
deposit separate from its general funds. On the first day of each Quarter,
except during any period during which any Event of Default, or event which, with
notice or lapse of time or both, would constitute an Event of Default, has
occurred and is continuing hereunder, Lessor shall pay to Lessee, or, at
Lessor’s option, credit for the restoration of the required amount of the
Security Amount upon any draw hereunder or any scheduled increase in the
Security Amount provided for herein, interest on the amount of such cash
security deposit at a rate equal to the rate of interest received by Lessor from
time to time on the funds held by Lessor in its deposit accounts. In the event
of a transfer of Lessor’s interest in the Leased Property, Lessor shall have the
right to transfer the cash security deposit to the transferee and thereupon
shall, without any further agreement between the parties, be released by Lessee
from all liability therefor, and it is agreed that the provisions hereof shall
apply to every transfer or assignment of such cash security deposit to a new
Lessor. The cash security deposit may be assigned as security in connection with
a Facility Mortgage. IN ADDITION, WITH RESPECT TO ANY CASH SECURITY DEPOSIT,
LESSEE WAIVES THE PROVISIONS OF ANY APPLICABLE LAWS NOW IN FORCE OR THAT BECOME
IN FORCE AFTER THE DATE OF EXECUTION OF THIS LEASE, THAT PROVIDE IN SUBSTANCE
THAT LESSOR MAY CLAIM FROM A CASH SECURITY DEPOSIT ONLY THOSE SUMS REASONABLY
NECESSARY TO REMEDY DEFAULTS IN THE PAYMENT OF RENT, TO REPAIR DAMAGE CAUSED BY
LESSEE, OR TO CLEAN THE LEASED PROPERTY. LESSOR AND LESSEE AGREE THAT LESSOR
MAY, IN ADDITION, CLAIM THOSE SUMS NECESSARY TO COMPENSATE LESSOR FOR ANY OTHER
FORESEEABLE OR UNFORESEEABLE LOSS OR DAMAGE CAUSED BY ACT OR OMISSION OF LESSEE
OR LESSEE’S OFFICERS, AGENTS, EMPLOYEES, INDEPENDENT CONTRACTORS, OR INVITEES,
INCLUDING, BUT NOT LIMITED TO THOSE DAMAGES TO WHICH LESSOR IS ENTITLED PURSUANT
TO ARTICLE XVI.
     21.4 Timing for Letters of Credit or Cash Security Deposit. The initial
letter of credit or cash security deposit shall be obtained and delivered to
Lessor on or prior to the execution and delivery of this Lease. If Lessee has
obtained letters of credit pursuant to this Article XXI, any letters of credit
covering subsequent periods shall be obtained and delivered to Lessor not less
than thirty (30) days prior to the expiration of the then existing letter of
credit (“Letter of Credit Date”). The term for each such letter of credit shall
begin no later than the expiration date of the previous letter of credit and
shall comply with all requirements of this Article XXI.

48



--------------------------------------------------------------------------------



 



     21.5 Uses of Letters of Credit or Cash Security Deposit. Lessor shall have
the right to draw upon a letter of credit up to its full amount or apply all or
any portion of the cash security deposit up to its full amount, as applicable,
whenever (a) an Event of Default hereunder has occurred, (b) an event of default
has occurred under any other lease or agreement between Lessor or an Affiliate
of Lessor and Lessee or an Affiliate of Lessee (including, without limitation,
the Contract of Acquisition, the Related Contract of Acquisition and the Related
Leases) or under any other letter of credit, guaranty, mortgage, deed of trust,
or other instrument now or hereafter executed by Lessee or an Affiliate of
Lessee in favor of Lessor or an Affiliate of Lessor has occurred, or (c) an
event or circumstance has occurred which with notice or passage of time, or
both, would constitute an Event of Default hereunder or an event of default
under any such other lease, agreement, letter of credit, guaranty, mortgage,
deed of trust, or other instrument, notwithstanding that transmittal of any such
notice may be barred by applicable law. In addition, if Lessee fails to obtain a
satisfactory letter of credit prior to the applicable Letter of Credit Date,
Lessor may draw upon the full amount of the then existing letter of credit
without giving any notice or time to cure to Lessee. No such draw upon the
letter of credit or application of the cash security deposit, as applicable,
shall (i) cure or constitute a waiver of an Event of Default, (ii) be deemed to
fix or determine the amounts to which Lessor is entitled to recover under this
Lease or otherwise, or (iii) be deemed to limit or waive Lessor’s right to
pursue any remedies provided for in this Lease. If all or any portion of a
letter of credit is drawn against by Lessor, Lessee shall, within two
(2) business days after demand by Lessor, cause the issuer of such letter of
credit to issue Lessor, at Lessee’s expense, a replacement or supplementary
letter of credit in substantially the form attached hereto as Exhibit E or
Lessee shall deposit with Lessor a cash security deposit such that at all times
during the Term Lessor shall have the ability to draw on one or more letters of
credit and/or cash security deposit totaling, in the aggregate, the Security
Amount. Likewise, if any portion of the cash security deposit is applied by
Lessor, Lessee shall, within five (5) Business Days after demand by Lessor,
cause an amount equal to the amount of cash security deposit previously applied
to be paid over to and deposited with Lessor or shall cause a letter of credit
meeting the requirements of this Article XXI to be issued to Lessor such that
that at all times during the Term Lessor shall have the ability to draw on one
or more letters of credit and/or cash security deposit totaling, in the
aggregate, the Security Amount.
ARTICLE XXII.
     22.1 Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Leased Property and any Capital Additions as a consequence
of the damage or destruction thereof by fire, the elements, casualties, thefts,
riots, wars or otherwise, or in consequence of foreclosures, attachments, levies
or executions (other than by Lessor and Persons claiming from, through or under
Lessor) is assumed by Lessee, and no such event shall entitle Lessee to any
abatement of Rent.
ARTICLE XXIII.
     23.1 General Indemnification. In addition to the other indemnities
contained herein, and notwithstanding the existence of any insurance carried by
or for the benefit of Lessor or Lessee, and without regard to the policy limits
of any such insurance, Lessee shall protect, indemnify, save harmless and defend
Lessor from and against all liabilities, obligations, claims,

49



--------------------------------------------------------------------------------



 



damages, penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Lessor by reason of: (i) any accident, injury to
or death of Persons or loss of or damage to property occurring on or about the
Leased Property, or any Capital Additions or adjoining sidewalks thereto;
(ii) any use, misuse, non-use, condition, maintenance or repair by Lessee of the
Leased Property or any Capital Additions; (iii) any failure on the part of
Lessee to perform or comply with any of the terms of this Lease; (iv) the
non-performance of any of the terms and provisions of any and all existing and
future subleases of the Leased Property or any Capital Additions to be performed
by any party thereunder; (v) any claim for malpractice, negligence or misconduct
committed by any Person on or working from the Leased Property or any Capital
Additions; and (vi) the violation of any Legal Requirement. Any amounts which
become payable by Lessee under this Article shall be paid within ten (10) days
after liability therefor is determined by litigation or otherwise, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment. Lessee, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Lessor or may compromise or otherwise dispose of the same
as Lessee sees fit; provided, however, that any legal counsel selected by Lessee
to defend Lessor shall be reasonably satisfactory to Lessor. All indemnification
covenants are intended to apply to losses, damages, injuries, claims, etc.
incurred directly by the indemnified parties and their property, as well as by
the indemnifying party or third party, and their property. For purposes of this
Article XXIII, any acts or omissions of Lessee, or by employees, agents,
assignees, contractors, subcontractors or others acting for or on behalf of
Lessee (whether or not they are negligent, intentional, willful or unlawful),
shall be strictly attributable to Lessee. It is understood and agreed that
payment shall not be a condition precedent to enforcement of the foregoing
indemnification obligations.
ARTICLE XXIV.
     24.1 Transfers.
          24.1.1 Prohibition. Lessee shall not, without Lessor’s prior written
consent, which may be withheld in Lessor’s sole and absolute discretion, either
directly or indirectly or through one or more step transactions or tiered
transactions, voluntarily or by operation of law, (i) assign, convey, sell,
pledge, mortgage, hypothecate or otherwise encumber, transfer or dispose of all
or any part of this Lease or Lessee’s leasehold estate hereunder, (ii) Master
Sublease all or any part of the Leased Property and/or any Capital Additions of
the Facility, (iii) engage the services of any Person for the management or
operation of all or any part of the Leased Property and/or any Capital Additions
of the Facility, (iv) convey, sell, assign, transfer or dispose of any stock or
partnership, membership or other interests (whether equity or otherwise) in
Lessee (which shall include any conveyance, sale, assignment, transfer or
disposition of any stock or partnership, membership or other interests (whether
equity or otherwise) in any Controlling Person(s)), if such conveyance, sale,
assignment, transfer or disposition results, directly or indirectly, in a change
in control of Lessee (or in any Controlling Person(s)), (v) dissolve, merge or
consolidate Lessee (which shall include any dissolution, merger or consolidation
of any Controlling Person) with any other Person, if such dissolution, merger or
consolidation, directly or indirectly, results in a change in control of Lessee
or in any Controlling Person(s), (vi) sell, convey, assign, or otherwise
transfer all or substantially all of the

50



--------------------------------------------------------------------------------



 



assets of Lessee (which shall include any sale, conveyance, assignment, or other
transfer of all or substantially all of the assets of any Controlling
Person(s)), (vii) sell, convey, assign, or otherwise transfer any of the assets
of Lessee (which shall include any sale, conveyance, assignment, or other
transfer of any of the assets of any Controlling Person) if the Consolidated Net
Worth of Lessee (or such Controlling Person, as the case may be) immediately
following such transaction is not at least equal to seventy-five percent (75%)
of the Consolidated Net Worth of Lessee (or such Controlling Person) immediately
prior to such transaction, or (viii) enter into or permit to be entered into any
agreement or arrangement to do any of the foregoing or to grant any option or
other right to any Person to do any of the foregoing (each of the aforesaid acts
referred to in clauses (i) through (viii) being referred to herein as a
“Transfer”). Any Commercial Occupancy Arrangement with respect to more than
Fifteen Percent (15%) of the Facility in the aggregate to any Person and/or its
Affiliates, directly or indirectly, or through one or more step transactions or
tiered transactions, shall be deemed to be a “Master Sublease” hereunder. For
any Commercial Occupancy Arrangement transaction not requiring the consent of
Lessor hereunder (i.e., a Commercial Occupancy Arrangement not constituting a
Master Sublease), Lessee shall, within ten (10) days of entering into any such
Commercial Occupancy Arrangement, notify Lessor of the existence of such
Commercial Occupancy Arrangement and the identity of the Occupant and supply
Lessor with a copy of the agreement relating to such Commercial Occupancy
Arrangement and any other related documentation, materials or information
reasonably requested by Lessor. Notwithstanding anything to the contrary
contained in this Article XXIV, Lessor acknowledges and agrees that any resident
or patient Occupancy Arrangement transaction shall not constitute a Transfer
requiring the consent of Lessor hereunder.
          24.1.2 Consent and Transfer Consideration.
               24.1.2.1 Prior to any Transfer, Lessee shall first notify Lessor
of its desire to do so and shall submit in writing to Lessor: (i) the name of
the proposed Occupant, assignee, manager or other transferee; (ii) the terms and
provisions of the Transfer, including any agreements in connection therewith;
and (iii) such financial information as Lessor reasonably may request concerning
the proposed Occupant, assignee, manager or other transferee. Lessor may, as a
condition to granting such consent, which consent may be given or withheld in
the sole and absolute discretion of Lessor, and in addition to any other
conditions imposed by Lessor, require that the obligations of any Occupant,
assignee, manager or other transferee which is an Affiliate of another Person be
guaranteed by its parent or Controlling Person and that any Guaranty of this
Lease be reaffirmed by any Guarantor notwithstanding such Transfer.
               24.1.2.2 In connection with any Transfer, Lessor shall be
entitled to receive the applicable Transfer Consideration.
               24.1.2.3 The consent by Lessor to any Transfer shall not
constitute a consent to any subsequent Transfer or to any subsequent or
successive Transfer. Any purported or attempted Transfer contrary to the
provisions of this Article shall be void and, at the option of Lessor, shall
terminate this Lease.
          24.1.3 Attornment and Related Matters. Any Commercial Occupancy
Arrangement entered into following the Commencement Date (whether or not the
same

51



--------------------------------------------------------------------------------



 



constitutes a Master Sublease) shall be expressly subject and subordinate to all
applicable terms and conditions of this Lease and provide that upon the
expiration or earlier termination of this Lease Lessor, at its option and
without any obligation to do so, may require any Occupant to attorn to Lessor,
in which event Lessor shall undertake the obligations of Lessee, as sublessor,
licensor or otherwise under such Commercial Occupancy Arrangement from the time
of the exercise of such option to the termination of such Commercial Occupancy
Arrangement; provided, however, that in such case Lessor shall not be liable for
any prepaid rents, fees or other charges or for any prepaid security deposits
paid by such Occupant to Lessee or for any other prior defaults of Lessee under
such Commercial Occupancy Arrangement. In the event that Lessor shall not
require such attornment with respect to any Commercial Occupancy Arrangement,
then such Occupancy Arrangement shall automatically terminate upon the
expiration or earlier termination of this Lease, including any early termination
by mutual agreement of Lessor and Lessee. In addition, any such Commercial
Occupancy Arrangement shall provide that in the event that the Occupant or other
transferee receives a written notice from Lessor stating that an Event of
Default has occurred or that an event or circumstance has occurred which with
notice and/or passage of time would constitute an Event of Default, such
Occupant or other transferee thereafter shall without further consent or
instruction of Lessee pay all rentals accruing under such Commercial Occupancy
Arrangement directly to Lessor or as Lessor may direct; provided however that
(i) as and to the extent that the amounts so paid to Lessor, together with other
amounts paid to or received by Lessor on account of this Lease, exceed the
amounts then due Lessor from Lessee under this Lease, the excess shall be
promptly remitted to Lessee, and (ii) at such time as the Event of Default has
been cured and this Lease reinstated (if ever), Lessor shall notify and direct
the Occupant(s) in writing to resume making payments of rentals under their
Commercial Occupancy Arrangement(s) directly to Lessee or as Lessee may direct.
Any such rentals collected from such Occupant or other transferee by Lessor
shall be credited against the amounts owing by Lessee under this Lease in such
order of priority as Lessor shall reasonably determine. Furthermore, any
Commercial Occupancy Arrangement or other agreement regarding a Transfer shall
expressly provide that the Occupant, assignee, manager or other transferee shall
furnish Lessor with such financial, operational and other information about the
physical condition of the Facility, including the information required by
Section 25.2 herein, as Lessor may request from time to time.
          24.1.4 Assignment of Lessee’s Rights Against Occupant Under a Master
Sublease. If Lessor shall consent to a Master Sublease, then the written
instrument of consent, executed and acknowledged by Lessor, Lessee and the
Occupant thereunder, shall contain a provision substantially similar to the
following:
          (i) Lessee and such Occupant hereby agree that, if such Occupant shall
be in default of any of its obligations under the Master Sublease, which default
also constitutes an Event of Default by Lessee under this Lease, then Lessor
shall be permitted to avail itself of all of the rights and remedies available
to Lessee against such Occupant in connection therewith.
          (ii) Without limiting the generality of the foregoing, Lessor shall be
permitted (by assignment of a cause of action or otherwise) to institute an
action or proceeding against such Occupant in the name of Lessee in order to
enforce Lessee’s rights under the Master Sublease, and also shall be permitted
to take all ancillary actions

52



--------------------------------------------------------------------------------



 



(e.g., serve default notices and demands) in the name of Lessee as Lessor
reasonably shall determine to be necessary.
          (iii) Lessee agrees to cooperate with Lessor, and to execute such
documents as shall be reasonably necessary, in connection with the
implementation of the foregoing rights of Lessor.
          (iv) Lessee expressly acknowledges and agrees that the exercise by
Lessor of any of the foregoing rights and remedies shall not constitute an
election of remedies, and shall not in any way impair Lessor’s entitlement to
pursue other rights and remedies directly against Lessee.
          24.1.5 Costs. Lessee shall reimburse Lessor for Lessor’s actual costs
and expenses incurred in conjunction with the processing and documentation of
any request to Transfer, including attorneys’, architects’, engineers’ or other
consultants’ fees whether or not such Transfer is actually consummated.
          24.1.6 No Release of Lessee’s Obligations. No Transfer shall relieve
Lessee of its obligation to pay the Rent and to perform all of the other
obligations to be performed by Lessee hereunder. The liability of Lessee named
herein and any immediate and remote successor in interest of Lessee (i.e., by
means of any Transfer), and the due performance of the obligations of this Lease
on Lessee’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) agreement which modifies any of the
rights or obligations of the parties under this Lease, (ii) stipulation which
extends the time within which an obligation under this Lease is to be performed,
(iii) waiver of the performance of an obligation required under this Lease, or
(iv) failure to enforce any of the obligations set forth in this Lease. If any
Occupant, assignee, manager or other transferee defaults in any performance due
hereunder, Lessor may proceed directly against the Lessee named herein and/or
any immediate and remote successor in interest of Lessee without exhausting its
remedies against such Occupant, assignee, manager or other transferee.
          24.1.7 REIT Protection. Anything contained in this Lease to the
contrary notwithstanding, (i) no Transfer shall be consummated on any basis such
that the rental or other amounts to be paid by the Occupant, assignee, manager
or other transferee thereunder would be based, in whole or in part, on the
income or profits derived by the business activities of the Occupant, assignee,
manager or other transferee; (ii) Lessee shall not furnish or render any
services to an Occupant, assignee, manager or other transferee with respect to
whom Transfer Consideration is required to be paid or manage or operate the
Leased Property and/or any Capital Additions so Transferred with respect to
which Transfer Consideration is being paid; (iii) Lessee shall not consummate a
Transfer with any Person in which Lessee or Lessor owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code); and (iv) Lessee shall not consummate a Transfer
with any Person or in any manner which could cause any portion of the amounts
received by Lessor pursuant to this Lease or any Occupancy Arrangement to fail
to qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto or which could cause any
other income of Lessor to fail to qualify as income described in
Section 856(c)(2) of the Code.

53



--------------------------------------------------------------------------------



 



          24.1.8 Transfers In Bankruptcy. In the event of a Transfer pursuant to
the provisions of the Bankruptcy Code, all consideration payable or otherwise to
be delivered in connection with such Transfer shall be paid or delivered to
Lessor, shall be and remain the exclusive property of Lessor and shall not
constitute property of Lessee or of the estate of Lessee within the meaning of
the Bankruptcy Code. Any consideration constituting Lessor’s property pursuant
to the immediately preceding sentence and not paid or delivered to Lessor shall
be held in trust for the benefit of Lessor and be promptly paid or delivered to
Lessor. For purposes of this Section 24.1.8, the term “consideration” shall mean
and include money, services, property and any other thing of value such as
payment of costs, cancellation or forgiveness of indebtedness, discounts,
rebates, barter and the like. If any such consideration is in a form other than
cash (such as in kind, equity interests, indebtedness earn-outs, or other
deferred payments, consulting or management fees, etc.), Lessor shall be
entitled to receive in cash the then present fair market value of such
consideration.
          24.1.9 Public Offering/Public Trading. Notwithstanding anything to the
contrary in this Article XXIV, Lessor’s consent shall not be required in
connection with, and the provisions of Section 24.1.2.2 (i.e., payment of
Transfer Consideration) shall not apply to, any Transfer of any stock of Lessee
or any Controlling Person(s) as a result of a public offering of Lessee’s or
such Controlling Person’s stock which (a) constitutes a bona fide public
distribution of such stock pursuant to a firm commitment underwriting or a plan
of distribution registered under the Securities Act of 1933 and (b) results in
such stock being listed for trading on the American Stock Exchange or the New
York Stock Exchange or authorized for quotation on the NASDAQ National Market
immediately upon the completion of such public offering. In addition, so long as
such stock of Lessee or any such Controlling Person(s) is listed for trading on
any such exchange or authorized for quotation on such market, the transfer or
exchange of such stock over such exchange or market shall not be deemed a
Transfer hereunder unless the same (whether in one transaction or in any step or
series of transactions) results, directly or indirectly, in a change in control
of Lessee or such Controlling Person(s) (including pursuant to a tender or
similar offer to acquire the outstanding and issued securities of Lessee or such
Controlling Person(s)).
     24.2 Certain Permitted Transactions.
          24.2.1 Affiliate Transactions. Notwithstanding anything to the
contrary contained in Section 24.1.1, but subject to the provisions of
Section 24.1.7 above, Lessor’s consent shall not be required in connection with
any assignment of Lessee’s entire interest in this Lease or a Master Sublease of
the entire Leased Property of the Facility to an Affiliate of Lessee, so long as
in connection therewith, each of the following conditions is met:
          (a) In connection with such assignment or Master Sublease, there is no
change in the use of the Leased Property of the Facility from its Primary
Intended Use;
          (b) No Event of Default or other event or circumstance which, with
notice or lapse of time or both, would constitute an Event of Default, shall
have occurred and be continuing hereunder;

54



--------------------------------------------------------------------------------



 



          (c) In the case of such an assignment, the assignee shall assume all
of the obligations of Lessee hereunder whether accruing prior to or subsequent
to the effective date of such assignment by an instrument in writing in form and
substance reasonably satisfactory to Lessor. A copy of such executed assumption
shall be delivered to Lessor along with the notice specified in clause (f)
below;
          (d) Any Master Subletting shall be subject to the provisions of
Section 24.1.3 above;
          (e) Neither the original Lessee nor any Guarantor shall be released
from any of its respective obligations hereunder or under any Guaranty, whether
occurring prior to or after the effective date of such transaction, and if
requested by Lessor, the original Lessee shall execute a written guaranty of the
“Lessee’s” obligations under this Lease in a form satisfactory to Lessor and
such Guarantor shall execute a written affirmation of its obligations under such
Guaranty in form satisfactory to Lessor.
          (f) Within ten (10) days after the effectiveness of such transaction,
Lessee shall notify Lessor in writing of the occurrence of such event, the
effective date thereof, the facts placing the same within the provisions of this
Section 24.2.1 and any other change in the address for billings and notices to
the Lessee pursuant to this Lease, accompanied by an executed copy of the
assumption, Master Sublease (if any) or written guaranty as required pursuant to
this Lease.
ARTICLE XXV.
     25.1 Officer’s Certificates and Financial Statements.
          25.1.1 Officer’s Certificate. At any time and from time to time upon
Lessee’s receipt of not less than ten (10) days’ prior written request by
Lessor, Lessee shall furnish to Lessor an Officer’s Certificate certifying
(i) that this Lease is unmodified and in full force and effect, or that this
Lease is in full force and effect as modified and setting forth the
modifications; (ii) the dates to which the Rent has been paid; (iii) whether or
not, to the best knowledge of Lessee, Lessor is in default in the performance of
any covenant, agreement or condition contained in this Lease and, if so,
specifying each such default of which Lessee may have knowledge; and (iv)
responses to such other questions or statements of fact as Lessor, any ground or
underlying lessor, any purchaser or any current or prospective Facility
Mortgagee shall reasonably request. Lessee’s failure to deliver such statement
within such time shall constitute an acknowledgment by Lessee that (x) this
Lease is unmodified and in full force and effect except as may be represented to
the contrary by Lessor; (y) Lessor is not in default in the performance of any
covenant, agreement or condition contained in this Lease; and (z) the other
matters set forth in such request, if any, are true and correct. Any such
certificate furnished pursuant to this Article may be relied upon by Lessor and
any current or prospective Facility Mortgagee, ground or underlying lessor or
purchaser of the Leased Property or any portion thereof.
          25.1.2 Statements. Lessee shall furnish the following statements to
Lessor:

55



--------------------------------------------------------------------------------



 



          (a) within 120 days after the end of Parent’s fiscal year, a copy of
(i) the audited consolidated balance sheet of Parent and its Subsidiaries,
consolidated statements of income, shareholders’ equity, and cash flows for
Parent for such fiscal year, and (ii) the unaudited consolidating balance sheet
of Parent and its Subsidiaries, consolidating statements of income,
shareholders’ equity, and cash flows for Parent and its Subsidiaries for such
fiscal year, all of which shall be prepared in accordance with GAAP applied on a
basis consistently maintained throughout the period involved, such audited
financial statements to be certified by nationally recognized certified public
accountants;
          (b) within 120 days after the end of each of Lessee’s and Guarantor’s
fiscal years, a copy of the unaudited consolidated balance sheets of Lessee, its
consolidated Subsidiaries and Guarantor as of the end of such fiscal year, and
related unaudited consolidated statements of income, changes in common stock and
other stockholders’ equity and changes in the financial position of Lessee, its
consolidated Subsidiaries and Guarantor for such fiscal year, prepared in
accordance with GAAP applied on a basis consistently maintained throughout the
period involved;
          (c) within 120 days after the end of each of Lessee’s and Guarantor’s
fiscal years, and together with the annual audit report furnished in accordance
with clause (a) above, an Officer’s Certificate stating that to the best of the
signer’s knowledge and belief after making due inquiry, Lessee is not in default
in the performance or observance of any of the terms of this Lease, or if Lessee
shall be in default, specifying all such defaults, the nature thereof, and the
steps being taken to remedy the same;
          (d) within forty-five (45) days after the end of each of the first
twelve (12) months of the Term and the last eighteen (18) months of the Term,
all consolidated financial reports Lessee produces for reporting purposes and
detailed statements of income and detailed operational statistics regarding
occupancy rates, patient and resident mix and patient and resident rates by type
for the Facility; and otherwise within forty-five (45) days after the end of
each of Lessee’s quarters, all quarterly consolidated financial reports Lessee
produces for reporting purposes and detailed statements of income and detailed
operational statistics regarding occupancy rates, patient and resident mix and
patient and resident rates by type for the Facility;
          (e) within thirty (30) days after filing, a copy of each cost report
filed with the appropriate governmental agency for the Facility;
          (f) within thirty (30) days after they are required to be filed with
the SEC, copies of any annual reports and of information, documents and other
reports, or copies of such portions of any of the foregoing as the SEC may
prescribe, which Lessee is required to file with the SEC pursuant to Section 13
or 15(d) of the Securities Exchange Act of 1934;
          (g) within ten (10) days following Lessee’s receipt thereof, copies of
all written communications received by Lessee from any regulatory agency
relating to (i) surveys of the Facility for purposes of licensure, Medicare and
Medicaid certification and accreditation and (ii) any proceeding, formal or
informal, with respect to cited deficiencies with respect to services and
activities provided and performed at the Facility, including patient and
resident care, patient and resident activities, patient and resident therapy,
dietary, medical records, drugs and

56



--------------------------------------------------------------------------------



 




medicines, supplies, housekeeping and maintenance, or the condition of the
Facility, and involving an actual or threatened warning, imposition of a fine or
a penalty, or suspension, termination or revocation of the Facility’s license to
be operated in accordance with its Primary Intended Use;
          (h) within 120 days after the end of each fiscal year of the financial
institution issuing the letter of credit required under Article XXI, if any, a
copy of the audited consolidated balance sheets of such financial institution as
of the end of such fiscal year, and related unaudited consolidated statements of
income, changes in common stock and other stockholders equity and changes in the
financial position of such financial institution and its consolidated
subsidiaries for each such fiscal year, prepared in accordance with generally
accepted accounting principles applied on a basis consistently maintained
throughout the period involved, such consolidated financial statements to be
certified by nationally recognized certified public accountants;
          (i) within ten (10) days following Lessee’s receipt thereof, copies of
all material claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Leased Property or any Capital Additions
or Lessee’s use thereof; and
          (j) with reasonable promptness, such other information respecting
(i) the financial and operational condition and affairs of Lessee, any Guarantor
and the Facility, (ii) the physical condition of the Leased Property and any
Capital Additions and (iii) any suspected Transfer, including the then equity or
voting ownership in Lessee or in any Controlling Person(s), in each case as
Lessor may reasonably request, in the form of a questionnaire or otherwise, from
time to time.
          25.1.3 Charges. Lessee acknowledges that the failure to furnish Lessor
with any of the certificates or statements required by this Article XXV will
cause Lessor to incur costs and expenses not contemplated hereunder, the exact
amount of which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if Lessee fails to furnish Lessor with any of the certificates or
statements required by this Article XXV, Lessee shall pay to Lessor upon demand
$500.00 for each such failure as Additional Charges. The parties agree that this
charge represents a fair and reasonable estimate of the costs that Lessor will
incur by reason of Lessee’s failure to furnish Lessor with such certificates and
statements.
          25.1.4 Lessee’s Submission of Certificates/Statements. Lessee shall be
obligated to furnish Lessor with all certificates and statements required under
this Article XXV either by (i) delivery of printed copies of the same to Lessor
at its address set forth in Article XXXIII below or any other address that
Lessor may from time to time designate in writing or (ii) electronic delivery of
the same to Lessor at any electronic mail address that Lessor may from time to
time designate in writing.
ARTICLE XXVI.
     26.1 Lessor’s Right to Inspect and Show the Leased Property and Capital
Additions. Lessee shall permit Lessor and its authorized representatives to
(i) inspect the Leased Property and any Capital Additions and (ii) exhibit the
same to prospective purchasers and

57



--------------------------------------------------------------------------------



 



lenders, and during the last twelve (12) months of the Term (to the extent
Lessee has not previously and timely exercised its right to extend the Term for
any remaining Extended Terms), to prospective lessees or managers, in each
instance during usual business hours and subject to any reasonable security,
health, safety or confidentiality requirements of Lessee or any Legal
Requirement or Insurance Requirement. Lessee shall cooperate with Lessor in
exhibiting the Leased Property and any Capital Additions to prospective
purchasers, lenders, lessees and managers.
ARTICLE XXVII.
     27.1 No Waiver. No failure by Lessor to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Event of Default shall constitute a waiver of any such breach or of
any such term. No waiver of any breach shall affect or alter this Lease, which
shall continue in full force and effect with respect to any other then existing
or subsequent breach.
ARTICLE XXVIII.
     28.1 Remedies Cumulative. Each legal, equitable or contractual right, power
and remedy of Lessor now or hereafter provided either in this Lease or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power and remedy and the exercise or beginning of the
exercise by Lessor of any one or more of such rights, powers and remedies shall
not preclude the simultaneous or subsequent exercise by Lessor of any or all of
such other rights, powers and remedies.
ARTICLE XXIX.
     29.1 Acceptance of Surrender. No surrender to Lessor of this Lease or of
the Leased Property or any Capital Additions or any part(s) thereof or of any
interest therein, shall be valid or effective unless agreed to and accepted in
writing by Lessor and no act by Lessor or any representative or agent of Lessor,
other than such a written acceptance by Lessor, shall constitute an acceptance
of any such surrender.
ARTICLE XXX.
     30.1 No Merger. There shall be no merger of this Lease or of the leasehold
estate created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly, (i) this Lease or the leasehold estate
created hereby or any interest in this Lease or such leasehold estate and
(ii) the fee estate in the Leased Property or any part(s) thereof.
ARTICLE XXXI.
     31.1 Conveyance by Lessor. Lessor may, without the consent or approval of
Lessee, sell, transfer, assign, convey or otherwise dispose of any or all of the
Leased Property. If Lessor or any successor owner of the Leased Property shall
sell, transfer, assign, convey or otherwise dispose of the Leased Property other
than as security for a debt, Lessor or such successor owner, as the case may be,
shall thereupon be released from all future liabilities and

58



--------------------------------------------------------------------------------



 



obligations of Lessor with respect to such Leased Property under this Lease
arising or accruing from and after the date of such sale, transfer, assignment
or other disposition and all such future liabilities and obligations with
respect to such Leased Property shall thereupon be binding upon such purchaser,
grantee, assignee or transferee.
     31.2 Incorporation of Lease and Related Leases into a Single Master Lease.
          31.2.1 Lessor shall have the right, at any time during the Term, to
require Lessee to enter into one or more lease agreements covering the Leased
Property and any one or more of the facility(ies) that are the subject of the
Related Leases, such that the Leased Property and such facility(ies) designated
by Lessor are leased by Lessor and its applicable Affiliate(s) to Lessee and its
applicable Affiliate(s) pursuant to a single, integrated and indivisible lease
agreement(s) (the “Master Lease(s)”). The lease of the Leased Property and such
additional facility(ies) pursuant to such Master Lease(s) shall be upon the same
terms and conditions as are set forth in (a) this Lease with respect to the
Leased Property and (b) the applicable Related Lease(s) with respect to the
additional facility(ies) that are designated by Lessor to be included in such
Master Lease(s); provided, however, that (i) the Master Lease(s) may include
such changes to this Lease and the applicable Related Lease(s) as necessary to
reflect the fact that the Master Lease(s) are a single, integrated and
indivisible agreement(s) and (ii) the Security Amount under such Master Lease(s)
for each Lease Year shall be equal to one-fourth (1/4) of the annual Minimum
Rent payable by Lessee and its applicable Affiliate(s) thereunder during such
Lease Year. Effective as of the date of execution of the Master Lease(s), this
Lease shall be deemed to be amended and restated in its entirety by the Master
Lease(s); provided, however, that neither Lessee nor any Guarantor shall be
released from any of the obligations of the Lessee hereunder or the Guarantor
under the Guaranty occurring prior to such date. Notwithstanding anything to the
contrary contained in this Section 31.2, Lessor’s right to require Lessee to
enter into any Master Lease is conditioned upon such Master Lease not being
prohibited by any Facility Mortgage hereunder or under any Facility Mortgage
under the applicable Related Leases or the approval thereof by any Facility
Mortgagee hereunder and the Facility Mortgagees under the applicable Related
Lease(s). Provided that no Event of Default has occurred and is continuing under
this Lease or under any Related Lease, and no event or circumstance has occurred
hereunder or under any Related Lease which with notice and/or passage of time
would constitute an Event of Default hereunder or thereunder, then Lessee shall
have the right, at any time during the Term, to require Lessor and certain
Affiliate(s) of Lessor to enter into a single Master Lease with Lessee covering
the Leased Property and the facilities that are the subject of the Related Lease
for the property located in St. Louis, Missouri and the Related Lease for the
property located in Boca Raton, Florida. The lease of the Leased Property and
such additional facilities pursuant to such Master Lease shall be upon the same
terms and conditions as are set forth in (a) this Lease with respect to the
Leased Property and (b) the Related Lease for the property located in St. Louis,
Missouri and the Related Lease for the property located in Boca Raton, Florida
with respect to the facilities that are the subject of the Related Lease for the
property located in St. Louis, Missouri, and the Related Lease for the property
located in Boca Raton, Florida, respectively; provided, however, that (i) such
Master Lease may include such changes to this Lease and the Related Lease for
the property located in St. Louis, Missouri and the Related Lease for the
property located in Boca Raton, Florida as necessary to reflect the fact that
the Master Lease is a single, integrated and indivisible agreement and (ii) the
Security Amount under such Master Lease for each Lease Year shall be equal to
one-fourth (1/4) of the annual Minimum Rent payable by Lessee thereunder during
such Lease Year. Effective as of the date of execution

59



--------------------------------------------------------------------------------



 



of the Master Lease described in this Section 31.2.2, this Lease shall be deemed
to be amended and restated in its entirety by such Master Lease; provided,
however, that neither Lessee nor any Guarantor shall be released from any of the
obligations of the Lessee hereunder or the Guarantor under the Guaranty
occurring prior to such date. Notwithstanding anything to the contrary contained
in this Section 31.2.2, Lessee’s right to require Lessor and certain of its
Affiliate(s) to enter into the Master Lease described in this Section 31.2.2 is
conditioned upon such Master Lease not being prohibited by any Facility Mortgage
hereunder or under any Facility Mortgage under the applicable Related Leases or
the approval thereof by any Facility Mortgagee hereunder and the Facility
Mortgagees under the applicable Related Leases. In addition, Lessee shall
reimburse Lessor for all out-of-pocket costs and expenses incurred in connection
with any Master Lease described in this Section 31.2.2, including reasonable
attorneys’ fees and costs incurred in connection therewith.
ARTICLE XXXII.
     32.1 Quiet Enjoyment. So long as Lessee shall pay the Rent as the same
becomes due and shall fully comply with all of the terms of this Lease and fully
perform its obligations hereunder, Lessee shall peaceably and quietly have, hold
and enjoy the Leased Property for the Term, free of any claim or other action by
Lessor or anyone claiming by, through or under Lessor, but subject to all liens
and encumbrances of record as of the date hereof, or the Commencement Date or
created thereafter as permitted hereunder or thereafter consented to by Lessee.
No failure by Lessor to comply with the foregoing covenant shall give Lessee any
right to cancel or terminate this Lease or abate, reduce or make a deduction
from or offset against the Rent or any other sum payable under this Lease, or to
fail to perform any other obligation of Lessee hereunder. Notwithstanding the
foregoing, Lessee shall have the right, by separate and independent action to
pursue any claim it may have against Lessor as a result of a breach by Lessor of
the covenant of quiet enjoyment contained in this Article.
ARTICLE XXXIII.
     33.1 Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally or by U.S. Mail. If served by U.S. Mail, it shall be
addressed as follows:

     
If to Lessor:
  c/o Health Care Property Investors, Inc.
 
  3760 Kilroy Airport Way, Suite 300
 
  Long Beach, California 90806
 
  Attn: Legal Department
 
  Fax: (562) 733-5200
 
   
with a copy to:
  Latham & Watkins LLP
 
  650 Town Center Drive, Suite 2000
 
  Costa Mesa, California 92626
 
  Attn: David C. Meckler, Esq.
 
  Fax: (714) 755-8290

60



--------------------------------------------------------------------------------



 



     
If to Lessee:
  c/o Capital Senior Living Corporation
 
  14160 Dallas Parkway #300
 
  Dallas, Texas 75254
 
  Attn: David R. Brickman, Esq.
 
  Fax: (972) 770-5666
 
   
with a copy to:
  Fulbright & Jaworski, L.L.P.
 
  2200 Ross Avenue, Suite 2800
 
  Dallas, Texas 75201
 
  Attn: Winston W. Walp II, Esq.
 
  Fax: (214) 855-8200

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In lieu of
notice by U.S. Mail, either party may send notices by facsimile or by a
nationally recognized overnight courier service which provides written proof of
delivery (such as U.P.S. or Federal Express). Any notice sent by facsimile shall
be effective upon confirmation of receipt in legible form, and any notice sent
by a nationally recognized overnight courier shall be effective on the date of
delivery to the party at its address specified above as set forth in the
courier’s delivery receipt. Either party may, by notice to the other from time
to time in the manner herein provided, specify a different address for notice
purposes.
ARTICLE XXXIV.
     34.1 Appraiser. If it becomes necessary to determine the Fair Market Value,
Fair Market Rental or Leasehold FMV of the Facility for any purpose of this
Lease, the same shall be determined by an independent appraisal firm, in which
one or more of the members, officers or principals of such firm are Members of
the Appraisal Institute (or any successor organization thereto), as may be
reasonably selected by Lessor (the “Appraiser”). Lessor shall cause such
Appraiser to determine the Fair Market Value, Fair Market Rental or Leasehold
FMV of the Facility as of the relevant date (giving effect to the impact, if
any, of inflation from the date of the Appraiser’s decision to the relevant
date) and the determination of such Appraiser shall be final and binding upon
the parties. A written report of such Appraiser shall be delivered and addressed
to each of Lessor and Lessee. To the extent consistent with sound appraisal
practice as then existing at the time of any such appraisal, an appraisal of
Fair Market Value for purposes of this Lease shall take into account and shall
give appropriate consideration to all three customary methods of appraisal
(i.e., the cost approach, the sales comparison approach and the income
approach), and no one method or approach shall be deemed conclusive simply by
reason of the nature of Lessor’s business or because such approach may have been
used for purposes of determining the fair market value of the Facility at the
time of acquisition thereof by Lessor. This provision for determination by
appraisal shall be specifically enforceable to the extent such remedy is
available under applicable law, and any determination hereunder shall be final
and binding upon the parties except as otherwise provided by applicable law.
Lessor and Lessee shall each pay one-half of the fees and expenses of the
Appraiser and one-half of all other costs and expenses incurred in connection
with such appraisal.

61



--------------------------------------------------------------------------------



 



ARTICLE XXXV.
     35.1 Lessor May Grant Liens. Without the consent of Lessee, Lessor may,
from time to time, directly or indirectly, create or otherwise cause to exist
any ground lease, mortgage, trust deed, lien, encumbrance or title retention
agreement (collectively, a “Lessor’s Encumbrance”) upon the Leased Property and
any Capital Additions or any part(s) or portion(s) thereof or interests therein.
This Lease is and at all times shall be subject and subordinate to any such
Lessor’s Encumbrance which may now or hereafter affect the Leased Property
and/or any such Capital Additions and to all renewals, modifications,
consolidations, replacements and extensions thereof. This clause shall be
self-operative and no further instrument of subordination shall be required;
provided, however, that in confirmation of such subordination, Lessee shall
execute promptly any certificate or document that Lessor or any ground or
underlying lessor, mortgagee or beneficiary may request for such purposes. If,
in connection with obtaining financing or refinancing for the Leased Property
and/or any such Capital Additions, a Facility Mortgagee or prospective Facility
Mortgagee shall request reasonable modifications to this Lease as a condition to
such financing or refinancing, Lessee shall not withhold or delay its consent
thereto.
     35.2 Attornment. If Lessor’s interest in the Leased Property and/or any
Capital Additions or any part(s) or portion(s) thereof is sold, conveyed or
terminated upon the exercise of any remedy provided for in any Facility
Mortgage, or otherwise by operation of law: (i) at the new owner’s option,
Lessee shall attorn to and recognize the new owner or superior lessor as
Lessee’s “Lessor” under this Lease or enter into a new lease substantially in
the form of this Lease with the new owner, and Lessee shall take such actions to
confirm the foregoing within ten (10) days after request; and (ii) the new owner
or superior lessor shall not be (a) liable for any act or omission of Lessor
under this Lease occurring prior to such sale, conveyance or termination, (b)
subject to any offset, abatement or reduction of rent because of any default of
Lessor under this Lease occurring prior to such sale, conveyance or termination,
(c) be bound by any previous modification or amendment of this Lease or any
previous prepayment of more than one month’s rent, unless such modification,
amendment or prepayment shall have been approved in writing by such Facility
Mortgagee or, in the case of such prepayment, such prepayment of rent has
actually been delivered to such successor lessor, or (d) liable for any security
deposit or other collateral deposited or delivered to Lessor pursuant to this
Lease unless such security deposit or other collateral has actually been
delivered to such successor lessor.
     35.3 Compliance with Facility Mortgage Documents.
          35.3.1 Lessee acknowledges and agrees that Lessor intends to finance a
portion of the acquisition of the Leased Property under the Contract of
Acquisition through the assumption of certain existing Facility Mortgage
indebtedness (the “Assumed Facility Mortgages” and each, an “Assumed Facility
Mortgage”) encumbering the Leased Property or portions thereof or interests
therein as of the Commencement Date. With respect to any such Assumed Facility
Mortgage, Lessee acknowledges that it has received copies of, reviewed and is
familiar with all of the Facility Mortgage Loan Documents relating thereto.
Lessee acknowledges that any Facility Mortgage Loan Documents executed by Lessor
will impose certain obligations on the “Borrower” thereunder to comply with or
cause the operator and/or lessee of the Facility to comply with all
representations, covenants and warranties contained

62



--------------------------------------------------------------------------------



 




therein relating to the Facility and the operator and/or lessee of the Facility,
including, covenants relating to (a) the maintenance and repair of the Facility,
(b) maintenance and submission of financial records and accounts of the
operation of the Facility and related financial and other information regarding
the operator and/or lessee of the Facility and the Facility itself, (c) the
procurement of insurance policies with respect to the Facility and (d) without
limiting the foregoing, compliance with all Legal Requirements relating to the
Facility and the operation thereof for its Primary Intended Use. For so long as
any Facility Mortgages encumber the Leased Property, or any portion thereof,
Lessee covenants and agrees, at its sole cost and expense and for the express
benefit of Lessor, to operate the Facility in strict compliance with the terms
and conditions of the Facility Mortgage Loan Documents (other than payment of
any indebtedness evidenced or secured thereby) and to timely perform all of the
obligations of Lessor relating thereto. To the extent that any of such duties
and obligations may not properly be performed by Lessee, Lessee shall cooperate
with and assist Lessor in the performance thereof (other than payment of any
indebtedness evidenced or secured thereby), but Lessee shall not incur any
liability to any Facility Mortgagees for such duties and obligations. Lessor
shall use good faith efforts to ensure that the duties and obligations imposed
upon Lessee by any Facility Mortgage Loan Documents relating to any Facility
Mortgages which refinance any Assumed Facility Mortgage are not materially more
burdensome to Lessee’s obligations to Lessor under this Lease or otherwise
imposed by any Facility Mortgage Loan Documents under any applicable Assumed
Facility Mortgage.
          35.3.2 Without limiting Lessee’s obligations pursuant to any other
provision of this Section 35.3, during the Term of this Lease, Lessee
acknowledges and agrees that, except as expressly provided elsewhere in this
Lease, it shall undertake at its own cost and expense the performance of any and
all repairs, replacements, capital improvements, maintenance items and all other
requirements relating to the condition of the Facility which are required by any
Facility Mortgage Loan Documents (subject to the proviso in the last sentence of
Section 35.3.1 above), and Lessee shall be solely responsible and hereby
covenants to fund and maintain any and all impound, escrow or other reserve or
similar accounts required under any Facility Mortgage Loan Documents (subject to
the proviso in the last sentence of Section 35.3.1 above) as security for or
otherwise relating to any operating expenses of the Facility, including any
capital repair or replacement reserves and/or impounds or escrow accounts for
Impositions or insurance premiums (each a “Facility Mortgage Reserve Account”);
provided, however, that in connection with any refinance of any Assumed Facility
Mortgage, Lessor shall request that any such Facility Mortgage not require the
funding or maintenance of any Facility Mortgage Reserve Account in connection
therewith, notwithstanding the current requirements imposed by any Facility
Mortgage Loan Document relating to any such Assumed Facility Mortgage. During
the Term of this Lease and provided that no Event of Default shall have occurred
and be continuing hereunder, Lessee shall, subject to the terms and conditions
of such Facility Mortgage Reserve Account and the requirements of the Facility
Mortgagee(s) thereunder, have access to and the right to apply or use (including
for reimbursement) to the same extent of Lessor all monies held in each such
Facility Mortgage Reserve Account for the purposes and subject to the
limitations for which such Facility Mortgage Reserve Account is maintained, and
Lessor agrees to reasonably cooperate with Lessee in connection therewith.

63



--------------------------------------------------------------------------------



 



ARTICLE XXXVI.
     36.1 Hazardous Substances and Mold.
          36.1.1 Lessee shall not allow any Hazardous Substance to be located,
stored, disposed of, released or discharged in, on, under or about the Leased
Property and Capital Additions or incorporated in the Facility; provided,
however, that Hazardous Substances may be brought, kept, used or disposed of in,
on or about the Leased Property or any Capital Additions in quantities and for
purposes similar to those brought, kept, used or disposed of in, on or about
similar facilities used for purposes similar to the Primary Intended Use or in
connection with the construction of facilities similar to the Facility during
any period of renovation or construction (including re-construction) thereof and
which are brought, kept, used and disposed of in strict compliance with Legal
Requirements. Lessee shall not allow the Leased Property or any Capital
Additions to be used as a waste disposal site or, except as permitted in the
immediately preceding sentence, for the manufacturing, handling, storage,
distribution or disposal of any Hazardous Substance.
          36.1.2 Lessee shall also not allow to exist in or about the Leased
Property or any Capital Additions any Mold Condition and Lessee shall, at its
sole cost and expense, regularly monitor the Leased Property or any Capital
Additions for the presence of Mold and Mold Conditions.
     36.2 Notices. Lessee shall provide to Lessor promptly (but in any event
within five (5) days of the discovery thereof), and in any event immediately
upon Lessee’s receipt thereof, a copy of any notice, or notification with
respect to, (i) any violation of a Legal Requirement relating to Hazardous
Substances located in, on, or under the Leased Property or any Capital Additions
or any adjacent property thereto; (ii) any enforcement, cleanup, removal, or
other governmental or regulatory action instituted, completed or threatened with
respect to the Leased Property or any Capital Additions; (iii) any claim made or
threatened by any Person against Lessee or the Leased Property or any Capital
Additions relating to damage, contribution, cost recovery, compensation, loss,
or injury resulting from or claimed to result from any Hazardous Substance; and
(iv) any reports made to any federal, state or local environmental agency
arising out of or in connection with any Hazardous Substance in, on, under or
removed from the Leased Property or any Capital Additions, including any
complaints, notices, warnings or asserted violations in connection therewith. In
the event of suspected or actual Mold or Mold Conditions at the Leased Property,
Lessee shall promptly (but in any event within five (5) days of the discovery
thereof) notify Lessor in writing of the same and the precise location thereof.
In addition, in the event of suspected Mold or Mold Conditions at the Leased
Property or any Capital Additions, Lessee, at its sole cost and expense, shall
promptly cause an inspection of the Premises to be conducted to determine if
Mold or Mold Conditions are present at the Leased Property or any Capital
Additions, and shall notify Lessor, in writing, at least three (3) days prior to
the inspection, of the date on which the inspection shall occur, and which
portion of the Leased Property or any Capital Additions shall be subject to the
inspection. Lessee shall retain a Mold Inspector to conduct the inspection and
shall cause such Mold Inspector to perform the inspection in a manner that is
strictly confidential and consistent with the duty of care exercised by a Mold
Inspector and to prepare an inspection report, keep the results of the
inspection report confidential, and promptly provide a copy of the same to
Lessor.

64



--------------------------------------------------------------------------------



 



     36.3 Remediation. If Lessee becomes aware of a violation of any Legal
Requirement relating to any Hazardous Substance in, on, under or about the
Leased Property or any Capital Additions or any adjacent property thereto, or if
Lessee, Lessor or the Leased Property or any Capital Additions becomes subject
to any order of any federal, state or local agency to repair, close, detoxify,
decontaminate or otherwise remediate the Leased Property and any Capital
Additions, Lessee shall immediately notify Lessor of such event and, at its sole
cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation. Upon the discovery of any
Mold or Mold Conditions in or about the Leased Property or any Capital
Additions, Lessee shall also immediately notify Lessor of such event and, its
sole cost and expense, hire a trained and experienced Mold remediation
contractor(s) to completely clean-up and remove from the Leased Property and any
Capital Additions all Mold or Mold Conditions in strict compliance with all Mold
Remediation Requirements. If Lessee fails to implement and diligently pursue any
such cure, repair, closure, detoxification, decontamination or other
remediation, Lessor shall have the right, but not the obligation, to carry out
such action and to recover from Lessee all of Lessor’s costs and expenses
incurred in connection therewith.
     36.4 Indemnity. Lessee shall indemnify, defend, protect, save, hold
harmless, and reimburse Lessor for, from and against any and all costs, losses
(including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third-party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Lessor) incurred in connection with, arising out of,
resulting from or incident to, directly or indirectly, before or during the Term
(i) the production, use, generation, storage, treatment, transporting, disposal,
discharge, release or other handling or disposition of any Hazardous Substances
from, in, on or about the Leased Property or any Capital Additions
(collectively, “Handling”), including the effects of such Handling of any
Hazardous Substances on any Person or property within or outside the boundaries
of the Leased Property or any Capital Additions, (ii) the presence of any
Hazardous Substances, Mold or Mold Condition in, on, under or about the Leased
Property or any Capital Additions, (iii) the violation of any Legal Requirements
(including Environmental Laws), (iv) any illness to or death of persons or
damage to or destruction of property resulting from such Mold or Mold Condition,
and (v) any failure to observe the foregoing covenants of this Article XXXVI.
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual, consequential and punitive damages) for
personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, attorney’s fees, expert fees, consultation fees, and court costs, and
all amounts paid in investigating, defending or settling any of the foregoing.
     Without limiting the scope or generality of the foregoing, Lessee expressly
agrees to reimburse Lessor for any and all costs and expenses incurred by
Lessor:
          (a) In investigating any and all matters relating to the Handling of
any Hazardous Substances or the presence or remediation of Mold or any Mold
Condition in, on, from, under or about the Leased Property or any Capital
Additions;

65



--------------------------------------------------------------------------------



 



          (b) In bringing the Leased Property or any Capital Additions into
compliance with all Legal Requirements, including Mold Remediation Requirements
and Environmental Laws; and
          (c) Removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Leased Property or any Capital
Additions or offsite or in conducting any removal or remediation of Mold or any
Mold Condition from the Leased Property or any Capital Additions.
     If any claim is made hereunder, Lessee agrees to pay such claim promptly,
and in any event to pay such claim within thirty (30) calendar days after
receipt by Lessee of notice thereof. If any such claim is not so paid and Lessor
is ultimately found or agrees to be responsible therefore, Lessee agrees also to
pay interest on the amount paid from the date of the first notice of such claim,
at the Overdue Rate.
     36.5 Inspection. Lessor shall have the right, from time to time, in its
reasonable discretion and upon not less than five (5) days’ written notice to
Lessee, except in the case of an emergency in which event no notice shall be
required, to conduct an inspection of the Leased Property and all Capital
Additions to determine the existence or presence of Hazardous Substances, Mold
or any Mold Condition on or about the Leased Property or any such Capital
Additions. Lessor shall have the right to enter and inspect the Leased Property
and all Capital Additions, conduct any testing, sampling and analyses it deems
necessary and shall have the right to inspect materials brought into the Leased
Property or any such Capital Additions. Lessor may, in its discretion, retain
such experts to conduct the inspection, perform the tests referred to herein,
and to prepare a written report in connection therewith. All costs and expenses
incurred by Lessor under this Section shall be paid on demand as Additional
Charges by Lessee to Lessor. Failure to conduct an inspection or to detect
unfavorable conditions if such inspection is conducted shall in no fashion be
intended as a release of any liability for conditions subsequently determined to
be associated with or to have occurred during Lessee’s tenancy. Lessee shall
remain liable for any environmental condition, Mold or Mold Condition related to
or having occurred during or prior to its tenancy regardless of when such
conditions are discovered and regardless of whether or not Lessor conducts an
inspection at the termination of this Lease. The obligations set forth in this
Article shall survive the expiration or earlier termination of the Lease.
ARTICLE XXXVII.
     37.1 Memorandum of Lease. Lessor and Lessee shall, promptly upon the
request of either, enter into one or more short form memoranda of this Lease,
each in form suitable for recording under the laws of the applicable State.
Lessee shall pay all costs and expenses of recording any such memoranda and
shall fully cooperate with Lessor in removing from record any such memoranda
upon the expiration or earlier termination of the Term.
ARTICLE XXXVIII.
     38.1 Sale of Assets . Notwithstanding any other provision of this Lease,
Lessor shall not be required to (i) sell or transfer the Leased Property, or any
portion thereof, which is

66



--------------------------------------------------------------------------------



 



real estate asset as defined in Section 856(c)(5)(B), or functionally equivalent
successor provision, of the Code, to Lessee if Lessor’s counsel advises Lessor
that such sale or transfer may not be a sale of property described in
Section 857(b)(6)(C), or functionally equivalent successor provision, of the
Code or (ii) sell or transfer the Leased Property, or any portion thereof, to
Lessee if Lessor’s counsel advises Lessor that such sale or transfer could
result in an unacceptable amount of gross income for purposes of the Ninety-Five
percent (95%) gross income test contained in Section 856(c)(2), or functionally
equivalent successor provision, of the Code. If Lessee has the right or
obligation to purchase the Leased Property or any portion thereof pursuant to
the terms herein, and if Lessor determines not to sell such Leased Property or
any portion thereof pursuant to the above sentence, then Lessee shall purchase
such Leased Property or any portion thereof, upon and subject to all applicable
terms and conditions set forth in this Lease, at such time as the transaction,
upon the advice of Lessor’s counsel, would be a sale of property (to the extent
the Leased Property is a real estate asset) described in Section 857(b)(6)(C),
or functionally equivalent successor provision, of the Code, and would not
result in an unacceptable amount of gross income for purposes of the Ninety-Five
Percent (95%) gross income test contained in Section 856(c)(2), or functionally
equivalent successor provision of the Code and until such time Lessee shall
lease the Leased Property and all Capital Additions from Lessor at the Fair
Market Rental.
ARTICLE XXXIX.
     39.1 [Intentionally Omitted].
ARTICLE XL.
     40.1 Authority. If Lessee is a corporation, limited liability company,
trust, or partnership, Lessee, and each individual executing this Lease on
behalf of Lessee, represent and warrant that each is duly authorized to execute
and deliver this Lease on behalf of Lessee and shall concurrently with the
execution and delivery of this Lease to Lessor deliver to Lessor evidence of
such authority satisfactory to Lessor.
ARTICLE XLI.
     41.1 Attorneys’ Fees. If Lessor or Lessee brings an action or other
proceeding (including an arbitration pursuant to Article XLIII) against the
other to enforce any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the party prevailing in any such action or
proceeding and any appeal thereupon shall be paid all of its costs and
reasonable attorneys’ fees incurred therein.
     41.2 Administrative Expenses . In addition to the provisions of
Section 41.1 above, and any other provisions of this Lease that specifically
require Lessee to reimburse, pay or indemnify against Lessor’s reasonable
attorneys’ fees, Lessee shall pay, as Additional Charges, all out-of-pocket
costs and expenses (including reasonable attorneys’ fees and costs) incurred by
Lessor in connection with (a) the administration of this Lease, including all
costs and expenses incurred by Lessor in connection with responding to requests
by Lessee for Transfers (including the review, negotiation or documentation
thereof) or any other matters over which

67



--------------------------------------------------------------------------------



 



Lessor has review or approval rights, the review of any letters of credit, but
excluding ordinary day-to-day costs and expenses such as generating billing
statements and general lease maintenance, (b) any revisions, extensions,
renewals or “workouts” of this Lease, (c) the exercise of any right or
enforcement of any obligation of Lessee to purchase the Leased Property, or any
portion thereof, (d) any intercreditor agreements or similar documentation
entered into by Lessor and any institutional credit facility lender(s) of Lessee
pursuant to the terms of Section 16.10 above and (e) the enforcement or
satisfaction by Lessor of any Lessee’s obligations under this Lease, including
preparation of notices of an Event of Default and the collection of past due
Rent.
ARTICLE XLII.
     42.1 Brokers. Lessee warrants that it has not had any contact or dealings
with any Person or real estate broker which would give rise to the payment of
any fee or brokerage commission in connection with this Lease, and Lessee shall
indemnify, protect, hold harmless and defend Lessor from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Lessee. Lessor warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Lease, and
Lessor shall indemnify, protect, hold harmless and defend Lessee from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Lessor.
ARTICLE XLIII.
     43.1 ARBITRATION OF DISPUTES.
          43.1.1 EXCEPT AS PROVIDED IN SECTION 43.1.2 BELOW, ANY CONTROVERSY,
DISPUTE OR CLAIM OF WHATSOEVER NATURE ARISING OUT OF, IN CONNECTION WITH, OR IN
RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS LEASE, INCLUDING
ANY CLAIM BASED ON CONTRACT, TORT OR STATUTE, SHALL BE DETERMINED BY FINAL AND
BINDING, CONFIDENTIAL ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS THEN-EXISTING COMMERCIAL ARBITRATION
RULES, AND THE SOLE ARBITRATOR SHALL BE SELECTED IN ACCORDANCE WITH SUCH AAA
RULES. ANY ARBITRATION HEREUNDER SHALL BE GOVERNED BY THE UNITED STATES
ARBITRATION ACT, 9 U.S.C. 1-16 (OR ANY SUCCESSOR LEGISLATION THERETO), AND
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE
OR FEDERAL COURT HAVING JURISDICTION THEREOF. NEITHER LESSOR, LESSEE NOR THE
ARBITRATOR SHALL DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY ARBITRATION
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL PARTIES; PROVIDED, HOWEVER,
THAT EITHER PARTY MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY SUCH
ARBITRATION TO ITS PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS
AND ACCOUNTANTS AND TO ANY OTHER PERSON TO WHOM DISCLOSURE IS REQUIRED BY
APPLICABLE GOVERNMENTAL REQUIREMENTS, INCLUDING PURSUANT TO AN ORDER OF A COURT
OF COMPETENT JURISDICTION. UNLESS

68



--------------------------------------------------------------------------------



 



OTHERWISE AGREED BY THE PARTIES, ANY ARBITRATION HEREUNDER SHALL BE HELD AT A
NEUTRAL LOCATION SELECTED BY THE ARBITRATOR IN LOS ANGELES, CALIFORNIA. THE COST
OF THE ARBITRATOR AND THE EXPENSES RELATING TO THE ARBITRATION (EXCLUSIVE OF
LEGAL FEES) SHALL BE BORNE EQUALLY BY LESSOR AND LESSEE UNLESS OTHERWISE
SPECIFIED IN THE AWARD OF THE ARBITRATOR. SUCH FEES AND COSTS PAID OR PAYABLE TO
THE ARBITRATOR SHALL BE INCLUDED IN “COSTS AND REASONABLE ATTORNEYS’ FEES” FOR
PURPOSES OF ARTICLE XLI AND THE ARBITRATOR SHALL SPECIFICALLY HAVE THE POWER TO
AWARD TO THE PREVAILING PARTY PURSUANT TO SUCH ARTICLE XLI SUCH PARTY’S COSTS
AND EXPENSES INCURRED IN SUCH ARBITRATION, INCLUDING FEES AND COSTS PAID TO THE
ARBITRATOR.
          43.1.2 THE PROVISIONS OF THIS ARTICLE XLIII SHALL NOT APPLY TO:
               (A) ANY UNLAWFUL DETAINER OR OTHER SIMILAR SUMMARY OR EXPEDITED
PROCEEDING FOR EJECTMENT OR RECOVERY OF POSSESSION OF THE LEASED PROPERTY AND
CAPITAL ADDITIONS INSTITUTED BY LESSOR IN ACCORDANCE WITH APPLICABLE LEGAL
REQUIREMENTS AS THE RESULT OF AN EVENT OF DEFAULT OR ALLEGED EVENT OF DEFAULT BY
LESSEE PURSUANT TO THIS LEASE. IN ADDITION, IF PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, LESSOR SHALL BE ENTITLED IN CONNECTION WITH ANY SUCH PROCEEDING TO
SEEK ANY DAMAGES TO WHICH IT IS ENTITLED AT LAW, INCLUDING THOSE SET FORTH IN
ARTICLE XVI.
               (B) ANY SPECIFIC CONTROVERSY, DISPUTE, QUESTION OR ISSUE AS TO
WHICH THIS LEASE SPECIFICALLY PROVIDES ANOTHER METHOD OF DETERMINING SUCH
CONTROVERSY, DISPUTE, QUESTION OR ISSUE AND PROVIDES THAT A DETERMINATION
PURSUANT TO SUCH METHOD IS FINAL AND BINDING, UNLESS BOTH LESSOR AND LESSEE
AGREE IN WRITING TO WAIVE SUCH PROCEDURE AND PROCEED INSTEAD PURSUANT TO THIS
ARTICLE XLIII.
               (C) ANY REQUEST OR APPLICATION FOR AN ORDER OR DECREE GRANTING
ANY PROVISIONAL OR ANCILLARY REMEDY (SUCH AS A TEMPORARY RESTRAINING ORDER OR
INJUNCTION) WITH RESPECT TO ANY RIGHT OR OBLIGATION OF EITHER PARTY TO THIS
LEASE, AND ANY PRELIMINARY DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE,
QUESTION OR ISSUE AS IS REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT SUCH
RELIEF. A FINAL AND BINDING DETERMINATION OF SUCH UNDERLYING CONTROVERSY,
DISPUTE, QUESTION OR ISSUE SHALL BE MADE BY AN ARBITRATION CONDUCTED PURSUANT TO
THIS ARTICLE XLIII AFTER AN APPROPRIATE TRANSFER OR REFERENCE TO THE ARBITRATOR
SELECTED PURSUANT TO THIS ARTICLE XLIII UPON MOTION OR APPLICATION OF EITHER
PARTY HERETO. ANY ANCILLARY OR PROVISIONAL RELIEF WHICH IS GRANTED PURSUANT TO
THIS CLAUSE (C) SHALL CONTINUE IN EFFECT PENDING AN

69



--------------------------------------------------------------------------------



 



ARBITRATION DETERMINATION AND ENTRY OF JUDGMENT THEREON PURSUANT TO THIS ARTICLE
XLIII.
          43.1.3 NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO
HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF
DISPUTES” PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW
AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED
IN A COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP
YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE
SPECIFICALLY INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE
TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED
TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.
          LESSOR’S INITIALS:                     
          LESSEE’S INITIALS:                     
ARTICLE XLIV.
     44.1 Miscellaneous.
          44.1.1 Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Lessee
or Lessor arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination. In addition, all claims against,
and all liabilities and indemnities hereunder of Lessee shall continue in full
force and effect and in favor of the Lessor named herein and its successors and
assigns, notwithstanding any conveyance of the Leased Property to Lessee.
          44.1.2 Severability. If any term or provision of this Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby.
          44.1.3 Non-Recourse. Lessee specifically agrees to look solely to the
Leased Property for recovery of any judgment from Lessor. It is specifically
agreed that no constituent partner in Lessor or officer, director or employee of
Lessor shall ever be personally liable for any such judgment or for the payment
of any monetary obligation to Lessee. The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Lessee might
otherwise have to obtain injunctive relief against Lessor, or any action not
involving the personal liability of Lessor. Furthermore, except as otherwise
expressly provided herein, in no event shall Lessor ever be liable to Lessee for
any indirect or consequential damages suffered by Lessee from whatever cause.

70



--------------------------------------------------------------------------------



 



          44.1.4 Licenses and Operation Transfer Agreements. Upon the expiration
or earlier termination of the Term, Lessee shall use its best efforts to
transfer to Lessor or Lessor’s nominee a fully operational Facility and shall
cooperate with Lessor or Lessor’s designee or nominee in connection with the
processing by Lessor or Lessor’s designee or nominee of any applications for all
licenses, operating permits and other governmental authorization, all contracts,
including contracts with governmental or quasi-governmental entities, business
records, data, patient and resident records, and patient and resident trust
accounts, which may be necessary or useful for the operation of the Facility;
provided that the costs and expenses of any such transfer or the processing of
any such application shall be paid by Lessor or Lessor’s designee or nominee.
Lessee shall not commit any act or be remiss in the undertaking of any act that
would jeopardize the licensure or certification of the Facility, and Lessee
shall comply with all requests for an orderly transfer of the same upon the
expiration or early termination of the Term applicable to the Facility. Without
limiting the generality of the foregoing, the following shall apply:
               (a) If requested by Lessor or a proposed replacement operator for
the Facility, Lessee hereby agrees to enter into a reasonable operations
transfer agreement with such replacement operator as is customary in the
transfer to a new operator of the operations of a facility similar to the
Facility. Lessee shall not unreasonably withhold, condition or delay its consent
to entering into any interim subleases or management agreements as may be
necessary to effectuate an early transfer of the operations of the Facility
prior to the time that such replacement operator holds all licenses and permits
from all applicable governmental authorities with jurisdiction necessary to
operate the Facility for its Primary Intended Use.
               (b) If requested by Lessor, Lessee shall, subject to compliance
with all applicable Legal Requirements, continue to manage the Facility after
the termination of this Lease and for so long thereafter as is necessary for
Lessor or Lessor’s designee or nominee to obtain all necessary licenses,
operating permits and other governmental authorizations, on such reasonable
terms (which shall include an agreement to reimburse Lessee for its reasonable
out-of-pocket costs and expenses and reasonable and administrative costs) as
Lessor shall request.
In addition, upon request, Lessee shall promptly deliver copies of all books and
records relating to the Leased Property of the Facility and all Capital
Additions thereto and operations thereon to Lessor or Lessor’s designee or
nominee. Lessee shall indemnify, defend, protect and hold harmless Lessor from
and against any loss, damage, cost or expense reasonably incurred by Lessor or
Lessor’s designee or nominee in connection with the correction of any and all
deficiencies of a physical nature identified by any governmental authority
responsible for licensing the Leased Property of the Facility and all Capital
Additions thereon in the course of any change of ownership inspection and audit.
          44.1.5 Successors and Assigns. This Lease shall be binding upon Lessor
and its successors and assigns and, subject to the provisions of Article XXIV,
upon Lessee and its successors and assigns.

71



--------------------------------------------------------------------------------



 



          44.1.6 Termination Date. If this Lease is terminated by Lessor or
Lessee under any provision hereof, and upon the expiration of the Term
(collectively, the “termination date”), the following shall pertain:
          (a) Lessee shall vacate and surrender the Leased Property, Lessee’s
Personal Property and all Capital Additions to Lessor in the condition required
by Section 9.1.4. Prior to such vacation and surrender, Lessee shall remove any
items which Lessee is permitted or required to remove hereunder. Lessee shall,
at Lessee’s cost, repair any damage to such Leased Property and any Capital
Additions caused by such vacation and/or removal of any items which Lessee is
required or permitted hereunder to remove. Any items which Lessee is permitted
to remove but fails to remove prior to the surrender to Lessor of such Leased
Property, Lessee’s Personal Property and Capital Additions shall be deemed
abandoned by Lessee, and Lessor may retain or dispose of the same as Lessor sees
fit without claim by Lessee thereto or to any proceeds thereof. If Lessor elects
to remove and dispose of any such items abandoned by Lessee, the cost of such
removal and disposal shall be an Additional Charge payable by Lessee to Lessor
upon demand.
          (b) Without limiting the provisions of Section 44.1.1 above, upon any
such termination or expiration of this Lease, the following shall pertain:
          (i) Lessee agrees to defend, protect, indemnify, defend and hold
harmless Lessor from and against any and all claims, costs, losses, expenses,
damages, actions, and causes of action for which Lessee is responsible under
this Lease (including Lessee’s indemnification obligations under Articles XXIII
and XXXVI) and which accrue or have accrued on or before the termination date.
          (ii) Lessee shall remain liable for the cost of all utilities used in
or at the Leased Property and any Capital Additions through the termination date
and accrued and unpaid, whether or not then billed, as of the termination date
until full payment thereof by Lessee. Lessee shall obtain directly from the
companies providing such services closing statements for all services rendered
through the termination date and shall promptly pay the same. If any utility
statement with respect to such Leased Property and any Capital Additions
includes charges for a period partially prior to and partially subsequent to the
termination date, such charges shall be prorated as between Lessor and Lessee,
with Lessee responsible for the portion thereof (based upon a fraction the
numerator of which is the number of days of service on such statement through
the termination date and the denominator of which is the total number of days of
service on such statement) through the termination date and Lessor shall be
responsible for the balance. The party receiving any such statement which
requires proration hereunder shall promptly pay such statement and the other
party shall, within ten (10) days after receipt of a copy of such statement,
remit to the party paying the statement any amount for which such other party is
responsible hereunder.
          (iii) Lessee shall remain responsible for any and all Impositions
imposed against the Leased Property, the Personal Property and any Capital
Additions with a lien date prior to the termination date (irrespective of the
date of billing therefor) and for its pro rata share of any Impositions imposed
in respect of the tax-fiscal period

72



--------------------------------------------------------------------------------



 



during which the Term terminates as provided in Section 4.1.7, and Lessee shall
indemnify and hold Lessor harmless with respect to any claims for such
Impositions or resulting from nonpayment thereof.
          (iv) Lessee shall (y) execute all documents and take any actions
reasonably necessary to (1) cause the transfer to Lessor of all of Lessee’s
Personal Property and any Capital Additions not owned by Lessor, as provided in
Section 6.3, in each case free of any encumbrance, as provided in Section 6.3
and (2) remove this Lease and/or any memorandum hereof as a matter affecting
title to the Leased Property as provided in Article XXXVII and (z) comply with
its covenants set forth in Section 44.1.4.
          (v) Lessee shall continue to observe the covenants of Lessee set forth
in Sections 7.4.1, 7.4.2 and 7.4.3 and any other covenant or agreement of Lessee
in this Lease which is intended to survive the expiration or sooner termination
of this Lease.
          44.1.7 Governing Law. THIS LEASE WAS NEGOTIATED IN THE STATE OF
CALIFORNIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL
RESPECTS THIS LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF)
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD OF PRINCIPLES OF
CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF
POSSESSION OF THE LEASED PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER OR
OTHER SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED
BY, THE LAWS OF THE STATE IN WHICH THE LEASED PROPERTY IS LOCATED.
          44.1.8 Waiver of Trial by Jury. EACH OF LESSOR AND LESSEE ACKNOWLEDGES
THAT IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS
TO TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF
CALIFORNIA AND THE STATES IN WHICH THE LEASED PROPERTY IS LOCATED. EACH OF
LESSOR AND LESSEE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE (OR ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LESSOR AND LESSEE WITH RESPECT
TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; EACH OF LESSOR AND

73



--------------------------------------------------------------------------------



 



LESSEE HEREBY AGREES AND CONSENTS THAT, SUBJECT TO ARTICLE XLIII, ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY
COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.
          LESSOR’S INITIALS:                     
          LESSEE’S INITIALS:                     
          44.1.9 Lessee Counterclaim and Equitable Remedies. Lessee hereby
waives the right to interpose counterclaim in any summary proceeding instituted
by Lessor against Lessee or in any action instituted by Lessor for unpaid Rent
under this Lease. In the event that Lessee claims or asserts that Lessor has
violated or failed to perform a covenant of Lessor not to unreasonably withhold
or delay Lessor’s consent or approval hereunder, or in any case where Lessor’s
reasonableness in exercising its judgment is in issue, Lessee’s sole remedy
shall be an action for specific performance, declaratory judgment or injunction,
and in no event shall Lessee be entitled to any monetary damages for a breach of
such covenant, and in no event shall Lessee claim or assert any claims for
monetary damages in any action or by way of set-off defense or counterclaim, and
Lessee hereby specifically waives the right to any monetary damages or other
remedies in connection with any such claim or assertion.
          44.1.10 Entire Agreement. This Lease, together with the other
Transaction Documents, as defined in the Contract of Acquisition, the Exhibits
hereto and thereto and such other documents as are contemplated hereunder or
thereunder, constitutes the entire agreement of the parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the parties. Lessor and Lessee hereby agree that all prior
or contemporaneous oral understandings, agreements or negotiations relative to
the leasing of the Leased Property are merged into and revoked by this Lease.
          44.1.11 Headings. All titles and headings to sections, subsections,
paragraphs or other divisions of this Lease are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.
          44.1.12 Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.
          44.1.13 Joint and Several. If more than one Person is the Lessee under
this Lease, the liability of such Persons under this Lease shall be joint and
several.
          44.1.14 Interpretation. Both Lessor and Lessee have been represented
by counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

74



--------------------------------------------------------------------------------



 



          44.1.15 Time of Essence. Time is of the essence of this Lease and each
provision hereof in which time of performance is established.
          44.1.16 Further Assurances. The parties agree to promptly sign all
documents reasonably requested to give effect to the provisions of this Lease.
          44.1.17 Force Majeure. In the event that either Lessor or Lessee is
delayed in performing its respective obligations pursuant to this Lease by any
cause beyond the reasonable control of the party required to perform such
obligation, the time period for performing such obligation shall be extended by
a period of time equal to the period of the delay. For purposes of this Lease:
          (a) A cause shall be beyond the reasonable control of a party to this
Lease when such cause would affect any person similarly situated (such as power
outage, labor strike, Act of God or trucker’s strike) but shall not be beyond
the reasonable control of such party when peculiar to such party (such as
financial inability or failure to order long lead time material sufficiently in
advance).
          (b) This Section shall not apply to any obligation to pay money or
otherwise perform any financial obligation hereunder.
          (c) In the event of any occurrence which a party believes constitutes
a cause beyond the reasonable control of such party and which will delay any
performance by such party, such party shall promptly in writing notify the other
party of the occurrence and nature of such cause, the anticipated period of
delay and the steps being taken by such party to mitigate the effects of such
delay. Failure to give such notice promptly, shall deem such occurrence or event
not to be a cause beyond the reasonable control of such party.
ARTICLE XLV.
     45.1 [Intentionally Omitted].
     45.2 Treatment of Lease . Lessor and Lessee hereby acknowledge and agree
that this Lease shall be treated as an operating lease for all purposes and not
as a synthetic lease, financing lease or loan, and that Lessor shall be entitled
to all the benefits of ownership of the Leased Property, including depreciation
for all federal, state and local tax purposes.
[Signature Page Follows]

75



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Lease to be executed
and attested by their respective officers thereunto duly authorized.

             
 
                “LESSOR”    
 
                HCP CROSSWOOD, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                “LESSEE”    
 
                CSL LEASECO, INC.,         a Delaware corporation    
 
           
 
  By:        
 
                Name: Lawrence A. Cohen         Title: Chief Executive Officer  
 

76



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Land
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF CITRUS HEIGHTS,
COUNTY OF SACRAMENTO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
Parcel One:
Lot C, as said lot is shown and so designated on that certain “Plat of
Crosswoods Unit No. 1”, filed in the office of the Recorder of Sacramento County
in Book 88 of Maps, Map No. 21.
Excepting therefrom a uniform strip of land 10.00 feet in width, the centerline
of said strip being more particularly described as follows:
Beginning at a point which bears North 47° 55’ 14” East 125.43 feet from the
most Westerly corner of said Lot C, said point being located on the
Southeasterly line of a 110.00 foot wide county road as Auburn Blvd.; thence
from said point of beginning South 19° 00’ 00” East 168.00 feet; thence South
82° 00’ 00” East 70.00 feet to the point of ending.
Parcel Two:
A portion of Lot C, as said lot is shown and so designated on that certain “Plat
of Crosswoods Unit No. 1”, filed in the office of the Recorder of Sacramento
County in Book 88 of Maps, Map No. 21, described as follows:
A uniform strip of land 10.00 feet in width, the centerline of said strip being
more particularly described as follows:
Beginning at a point which bears North 47° 55’ 14” East 125.43 feet from the
most Westerly corner of said Lot C, said point being located on the
Southeasterly line of a 110.00 foot wide county road known as Auburn Blvd.;
thence from said point of beginning South 19° 00’ 00’ East 168.00 feet; thence
South 82° 00’ 00” East 70.00 feet to the point of ending.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
List of Lessor’s Personal Property
All machinery, equipment, furniture, furnishings, moveable walls or partitions,
computers or trade fixtures or other tangible personal property used or useful
in Lessee’s business on the Leased Property and all Capital Additions, excluding
(i) all Excluded Property and (ii) items, if any, included within the definition
of Fixtures, but specifically including those items described in Schedule 1
hereto.

1



--------------------------------------------------------------------------------



 



Schedule 1
Itemization of Lessor’s Personal Property
To be mutually agreed upon by Lessor and Lessee prior to the Commencement Date.
When agreed upon, the same shall be initialed by each of Lessor and Lessee and
attached to Exhibit B as Schedule 1, and will thereafter form a part of this
Lease. Failure of either Lessor or Lessee to prepare and/or initial such
Schedule 1 shall not affect the definition of or what personal property
constitutes Lessor’s Personal Property in accordance with Exhibit B.

2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Amendment to Lease
FIRST AMENDMENT TO LEASE
     This First Amendment to Lease (“Amendment”) is dated as of
                                        , 200___ by and between HCP CROSSWOOD,
INC., a Delaware corporation (“Lessor”) and CSL LEASECO, INC., a Delaware
corporation (“Lessee”).
     RECITALS
     A. Lessor and Lessee entered into a Lease dated as of                     
___, 200___ (the “Lease”) for the                                         
facility located in                     
                                        .
     B. Lessor and Lessee desire to memorialize their understanding regarding
certain provisions of the Lease.
AGREEMENT
     Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Lease. Lessor and Lessee hereby agree as follows:
     1. The Commencement Date of the Lease is                     ;
     2. The Term of the Lease shall end on                     ;
     3. The first Lease Year for the Lease commences on                     ,
200___ and ends on                     , 200___; and
     4. Subject to further upward adjustments as provided in Section 3.1 of the
Lease, the initial monthly Minimum Rent payable under the Lease is: $______.
     Except as amended above, the Lease between Lessor and Lessee shall remain
in full force and effect. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first above written.

                          HCP CROSSWOOD, INC.,         a Delaware corporation  
 
 
                   
 
  By:                                   Name:                                  
Title:                              

1



--------------------------------------------------------------------------------



 



                          CSL LEASECO, INC.,         a Delaware corporation    
 
                   
 
  By:                                   Name:                                  
Title:                              

     The undersigned Guarantor hereby consents to this Amendment and reaffirms
to Lessor that its obligations under the Guaranty dated                     ,
200_, remain in full force and effect with respect to the Lease as amended
hereby.

                          CAPITAL SENIOR LIVING PROPERTIES, INC., a Texas
corporation    
 
                   
 
  By:                                   Name:                                  
Title:                              

2



--------------------------------------------------------------------------------



 



EXHIBIT D
Description of Facility and Certain Material Terms

                                                          Annual                
                Minimum                                 Capital                
    Initial           Project   Commencement   Base Resident         Facility  
Minimum Rent   Initial Investment   Amount1   Date   Revenues   Extended Term  
Primary Intended Use
6650 Crosswoods
Circle
Citrus Heights, CA
95621
  An amount equal to one-twelfth (1/12) of (i) the Initial Investment times
(ii) the Lease Rate.   $ 9,500,000.00     $ 36,300     The Closing Date under
the Contract of Acquisition, if at all   $ 2,732,624.00     Two (2) ten (10)
year renewal term   121-unit independent living facility and such uses necessary
or incidental to such use.

 

1   Lessor and Lessee acknowledge that the initial Annual Minimum Capital
Project Amount for the Facility represents an amount equal to (A) the number of
units located at the Facility times (B) Three Hundred Dollars ($300.00). In the
event that the number of units for the Facility is increased or decreased in
accordance with the terms of this Lease, the Annual Minimum Capital Project
Amount for the Facility shall be increased, or decreased, as applicable, by an
amount equal to (1) the number of such units increased or decreased at the
Facility times (2) Three Hundred Dollars ($300.00).

1



--------------------------------------------------------------------------------



 



EXHIBIT E
Form Of
Irrevocable Standby Letter Of Credit
HCP Crosswood, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, California 90806

     
Date:                     
  Letter of Credit No.:                     
 
  Expiration Date:                                         

GENTLEMEN:
We hereby establish our irrevocable letter of credit in your favor for the
account of                                                             
available by your draft(s) on us payable at sight not to exceed a total of
_____________________________________________
(                                        ) when accompanied by the following
documents.

1)   A certificate purported to be executed by a representative of HCP
Crosswood, Inc. (“Lessor”) stating the amount for which a draw under this letter
of credit is made and that: (a)
                                                             (“Lessee”) has
committed an Event of Default under the lease dated
                                        , between Lessor and Lessee; or (b) that
Lessee or an affiliate of Lessee has committed an event of default under any
other lease or agreement or other instrument now or hereafter made with or in
favor of Lessor or an affiliate of Lessor; or (c) an event or circumstance has
occurred which with notice or passage of time, or both, would constitute an
Event of Default or an event of default under any such other lease or agreement
or instrument, notwithstanding that transmittal of any such notice may be barred
by applicable law; or (d) a certificate purported to be executed by a
representative of Lessor stating that a replacement letter of credit for this
instrument has not been supplied prior to thirty (30) days in advance of the
expiration of this instrument for the account of Lessor.   2)   The original
letter of credit must accompany all drafts unless a partial draw is presented,
in which case the original must accompany the final draft.

Partial drawings are permitted, with the letter of credit being reduced, without
amendment, by the amount(s) drawn hereunder.
This letter of credit shall expire at 2:00 p.m. at the office of
_____________________________________________ on the expiration date.
This letter of credit may be transferred or assigned by the beneficiary hereof
to any successor or assign of such beneficiary’s interest in any such lease or
other agreement or to any lender obtaining a lien or security interest in the
property covered by any such lease. Each draft hereunder by any assignee or
successor shall be accompanied by a copy of the fully executed documents or
judicial orders evidencing such encumbrance, assignment or transfer.

1



--------------------------------------------------------------------------------



 



Any draft drawn hereunder must bear the legend “Drawn under
                                         Letter of Credit Number
                     dated                                         . Except so
far as otherwise expressly stated, this letter of credit is subject to the
“Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Brochure No. 500.” We hereby agree with you
and all persons negotiating such drafts that all drafts drawn and negotiated in
compliance with the terms of this letter of credit will be duly honored upon
presentment and delivery of the documents specified above by certified or
registered mail to                                          located
at                    
                                                                                
if negotiated not later that 2:00 p.m. on or before the expiration date shown
above.
Very truly yours,
By                                         
Its                                         

2



--------------------------------------------------------------------------------



 



EXHIBIT F
Permitted Competing Facility(ies)
None.

1



--------------------------------------------------------------------------------



 



Schedule A
Related Leases
1. That certain Master Lease dated as of May 31, 2006 by and between Texas HCP
AL, L.P., a Delaware limited partnership, as “Lessor” and CSL LeaseCo, Inc., a
Delaware corporation, as “Lessee,” relating to the lease of certain assisted
living and independent living facilities located in Abilene, Texas, Burleson,
Texas, Cedar Hill, Texas, North Richland Hills, Texas and Waxahachie, Texas more
particularly described therein.
2. That certain Lease dated as of the date hereof by and between HCP Tesson,
LLC, a Delaware limited liability company, as “Lessor” and CSL LeaseCo, Inc., a
Delaware corporation, as “Lessee,” relating to the lease of that certain
assisted living and independent living facility located in St. Louis, Missouri
more particularly described therein.
3. That certain Lease dated as of the date hereof by and between HCP Veranda,
LLC, a Delaware limited liability company, as “Lessor” and CSL LeaseCo, Inc., a
Delaware corporation, as “Lessee,” relating to the lease of that certain
independent living facility located in Boca Raton, Florida more particularly
described therein.

1



--------------------------------------------------------------------------------



 



Schedule 9.4
Required Repair Work

      Required Repair Work   Completion Date
Lessee shall install fire sprinklers throughout the Facility.
  Three Hundred Sixty-Five (365) days following the Commencement Date.

1